

Exhibit 10.1





--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 12, 2018

AMONG

CHESAPEAKE ENERGY CORPORATION,
AS THE BORROWER,

THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,

MUFG UNION BANK, N.A.,
AS THE ADMINISTRATIVE AGENT, A SWINGLINE LENDER
AND A LETTER OF CREDIT ISSUER,


JPMORGAN CHASE BANK, N.A. AND
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS CO-SYNDICATION AGENTS, SWINGLINE LENDERS AND LETTER OF CREDIT ISSUERS,


AND


BANK OF AMERICA, N.A.; BMO HARRIS BANK N.A.;
CITICORP NORTH AMERICA, INC.;
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK; MIZUHO BANK, LTD.,
AND ROYAL BANK OF CANADA,
AS LETTER OF CREDIT ISSUERS,

________________________


MUFG UNION BANK, N.A.;
JPMORGAN CHASE BANK, N.A.; WELLS FARGO SECURITIES, LLC;
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED;
BMO CAPITAL MARKETS CORP.; CITICORP NORTH AMERICA, INC.;
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK; MIZUHO BANK, LTD.,
AND ROYAL BANK OF CANADA,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS



--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






Table of Contents
 
 
 
Page
ARTICLE I DEFINITIONS
1
 
1.1
Defined Terms
1
 
1.2
Other Interpretive Provisions
45
 
1.3
Accounting Terms
47
 
1.4
Rounding
47
 
1.5
References to Agreements, Laws, Etc.
47
 
1.6
Times of Day
47
 
1.7
Timing of Payment or Performance
47
 
1.8
Classification of Loans and Borrowings
48
 
1.9
Rates
48
ARTICLE II AMOUNT AND TERMS OF CREDIT
48
 
2.1
Commitments
48
 
2.2
Minimum Amount of Each Borrowing; Maximum Number of Borrowings
49
 
2.3
Notice of Borrowing
50
 
2.4
Disbursement of Funds
51
 
2.5
Repayment of Loans; Evidence of Debt
52
 
2.6
Conversions and Continuations
52
 
2.7
Pro Rata Borrowings
53
 
2.8
Interest
53
 
2.9
Interest Periods
54
 
2.10
Increased Costs, Illegality, Etc.
55
 
2.11
Compensation
58
 
2.12
Change of Lending Office
58
 
2.13
Notice of Certain Costs
58
 
2.14
Borrowing Base Determination
59
 
2.15
Defaulting Lenders
62
 
2.16
Increase of Commitments
64
ARTICLE III LETTERS OF CREDIT
66
 
3.1
Letters of Credit
66
 
3.2
Letter of Credit Requests
67
 
3.3
Letter of Credit Participations
69
 
3.4
Agreement to Repay Letter of Credit Drawings
71
 
3.5
Increased Costs
72
 
3.6
New or Successor Letter of Credit Issuers
72
 
3.7
Role of Letter of Credit Issuer
74
 
3.8
Cash Collateral
74
 
3.9
Applicability of ISP and UCP
75
 
3.10
Conflict with Issuer Documents
75
 
3.11
Letters of Credit Issued for Subsidiaries
75










--------------------------------------------------------------------------------





ARTICLE IV FEES; COMMITMENTS
75
 
4.1
Fees
75
 
4.2
Termination or Reduction of Commitments
76
ARTICE V PAYMENTS
77
 
5.1
Voluntary Prepayments
77
 
5.2
Mandatory Prepayments
78
 
5.3
Method and Place of Payment
79
 
5.4
Net Payments
79
 
5.5
Computations of Interest and Fees
84
 
5.6
Limit on Rate of Interest
84
ARTICLE VI CONDITIONS PRECEDENT TO INITIAL CREDIT EVENTS
84
 
6.1
Executed Credit Agreement
85
 
6.2
Secretary's Certificates
85
 
6.3
Good Standing Certificate of the Credit Parties
85
 
6.4
Certain Credit Documents
85
 
6.5
Legal Opinions
85
 
6.6
Closing Certificate
85
 
6.7
Initial Reserve Report and Hedge Schedule
86
 
6.8
Fees
86
 
6.9
KYC Information
86
 
6.10
Insurance
86
 
6.11
Solvency Certificate
86
 
6.12
Uniform Commercial Code Searches
86
ARTICLE VII CONDITIONS PRECEDENT TO ALL CREDIT EVENTS
86
 
7.1
No Default; Representations and Warranties
87
 
7.2
Notice of Borrowing
87
ARTICLE VIII REPRESENTATIONS AND WARRANTIES
87
 
8.1
Corporate Status
87
 
8.2
Corporate Power and Authority; Enforceability
88
 
8.3
No Violation
88
 
8.4
Litigation
88
 
8.5
Margin Regulations
88
 
8.6
Governmental Approvals
88
 
8.7
Investment Company Act
89
 
8.8
True and Complete Disclosure
89
 
8.9
Financial Condition; Financial Statements
89
 
8.10
Tax Matters
89
 
8.11
Compliance with ERISA
90
 
8.12
Subsidiaries
90
 
8.13
Environmental Laws
90
 
8.14
Properties
90
 
8.15
Solvency
91
 
8.16
Hedge Agreements
91
 
8.17
No Default
91



ii

--------------------------------------------------------------------------------





 
8.18
Anti-Corruption Laws and Sanctions
91
 
8.19
Pari Passu or Priority Status
91
 
8.20
No Material Adverse Effect
91
 
8.21
Beneficial Ownership Certification
91
 
8.22
Security Documents
91
ARTICLE IX AFFIRMATIVE COVENANTS
92
 
9.1
Information Covenants
92
 
9.2
Books, Records and Inspections
95
 
9.3
Maintenance of Insurance
95
 
9.4
Payment of Taxes
96
 
9.5
Existence
96
 
9.6
Compliance with Statutes, Regulations, Etc.
96
 
9.7
Maintenance of Properties
97
 
9.8
Unrestricted Subsidiaries
97
 
9.9
Additional Guarantors, Grantors and Collateral
97
 
9.10
Use of Proceeds
98
 
9.11
Further Assurances
99
 
9.12
Reserve Reports and Hedge Schedules; Title Information; Supplemental Mortgages
99
 
9.13
Proceeds of Utica Sale; Borrowed Money Debt
100
ARTICLE X NEGATIVE COVENANTS
101
 
10.1
Limitation on Indebtedness
101
 
10.2
Limitation on Liens
105
 
10.3
Limitation on Fundamental Changes
107
 
10.4
Limitation on Sale of Assets
109
 
10.5
Limitation on Investments
111
 
10.6
Limitation on Restricted Payments
113
 
10.7
Limitations on Debt Payments and Amendments
114
 
10.8
Negative Pledge Amendments
115
 
10.9
Limitation on Subsidiary Distributions
116
 
10.10
Hedge Agreements
117
 
10.11
Financial Performance Covenants
118
 
10.12
Transactions with Affiliates
118
 
10.13
Change in Business
120
 
10.14
Use of Proceeds
120
 
10.15
Sanctions; Anti-Corruption Use of Proceeds
120
ARTICLE XI EVENTS OF DEFAULT
120
 
11.1
Payments
120
 
11.2
Representations, Etc.
120
 
11.3
Covenants
121
 
11.4
Default Under Other Agreements
121
 
11.5
Bankruptcy, Etc.
121
 
11.6
ERISA
122
 
11.7
Guarantee
122



iii

--------------------------------------------------------------------------------





 
11.8
Credit Documents
122
 
11.9
Judgments
122
 
11.10
Change of Control
122
ARTICLE XII THE ADMINISTRATIVE AGENT
123
 
12.1
Appointment
123
 
12.2
Delegation of Duties
124
 
12.3
Exculpatory Provisions
124
 
12.4
Reliance
124
 
12.5
Notice of Default
125
 
12.6
Non-Reliance on Administrative Agent and Other Lenders
125
 
12.7
No Other Duties, Etc.
126
 
12.8
Indemnification
126
 
12.9
Agent in Its Individual Capacity
127
 
12.10
Successor Agent
127
 
12.11
Withholding Tax
128
 
12.12
Security Documents and Guarantee
128
 
12.13
Right to Realize on Collateral and Enforce Guarantee
129
 
12.14
Administrative Agent May File Proofs of Claim
129
ARTICLE XIII MISCELLANEOUS
130
 
13.1
Amendments, Waivers and Releases
130
 
13.2
Notices
132
 
13.3
No Waiver; Cumulative Remedies
132
 
13.4
Survival of Representations and Warranties
132
 
13.5
Payment of Expenses; Indemnification
132
 
13.6
Successors and Assigns; Participations and Assignments
134
 
13.7
Replacements of Lenders under Certain Circumstances
138
 
13.8
Adjustments; Set-off
139
 
13.9
Counterparts
140
 
13.10
Severability
140
 
13.11
Integration
140
 
13.12
GOVERNING LAW
140
 
13.13
Submission to Jurisdiction; Waivers
140
 
13.14
Acknowledgments
141
 
13.15
WAIVERS OF JURY TRIAL
142
 
13.16
Confidentiality
142
 
13.17
Release of Collateral and Guarantee Obligations; Disavowal of Liens
143
 
13.18
USA PATRIOT Act
145
 
13.19
Payments Set Aside
145
 
13.20
Reinstatement
145
 
13.21
Disposition of Proceeds
145
 
13.22
Collateral Matters; Hedge Agreements
145
 
13.23
Consent to Bail-In of EEA Financial Institutions
146
 
13.24
Restatement; Original Credit Agreement
146



iv

--------------------------------------------------------------------------------







Schedules and Exhibits
Schedule 1.1
Commitments
Schedule 3.1(a)
Letter of Credit Issuance Limit
Schedule 3.1(b)
Original Credit Agreement Letters of Credit
Schedule 8.4
Litigation
Schedule 8.12
Subsidiaries
Schedule 10.1
Closing Date Indebtedness
Schedule 10.2
Closing Date Liens
Schedule 10.8
Closing Date Negative Pledge Agreements
Schedule 10.9
Closing Date Contractual Encumbrances
Schedule 10.12
Closing Date Affiliate Transactions
Schedule 13.2
Notice Addresses
 
 
Exhibit A
Form of Notice of Borrowing
Exhibit B
Form of Letter of Credit Request
Exhibit C
Form of Closing Certificate
Exhibit D
Form of Assignment and Acceptance
Exhibit E
Form of Promissory Note



v

--------------------------------------------------------------------------------






This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 12, 2018, is
among CHESAPEAKE ENERGY CORPORATION, an Oklahoma corporation (together with its
permitted successors, the “Borrower”), the banks, financial institutions and
other lending institutions from time to time parties as lenders hereto (each a
“Lender” and, collectively, the “Lenders”), MUFG UNION BANK, N.A., as
Administrative Agent, and each Swingline Lender and Letter of Credit Issuer from
time to time party hereto.
WHEREAS, the Borrower, the Administrative Agent, the Lenders, the swingline
lenders party thereto (which are certain of the Swingline Lenders) and the
letter of credit issuers party thereto (which are certain of the Letter of
Credit Issuers party hereto) are party to that certain Credit Agreement dated as
of December 15, 2014, as the same has been amended and supplemented before the
date hereof (the “Original Credit Agreement”); and
WHEREAS, the Borrower has requested certain amendments to the Original Credit
Agreement, and the Lenders, the Swingline Lenders and the Letter of Credit
Issuers are willing to make available to the Borrower such credit upon the terms
and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree to amend and
restate the Original Credit Agreement in its entirety as follows:
ARTICLE I
DEFINITIONS
1.1    Defined Terms.
(a)    Terms defined in the preamble have the meaning ascribed to them in the
preamble.
(b)    As used herein, the following terms shall have the meanings specified in
this Section unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):
“4.50% Preferred Stock” means the series of preferred stock, par value $0.01 per
share, of the Borrower designated as the “4.50% Cumulative Convertible Preferred
Stock.”
“5.00% Preferred Stock (Series 2005B)” means the series of preferred stock, par
value $0.01 per share, of the Borrower designated as “5.00% Cumulative
Convertible Preferred Stock (Series 2005B).”
“5.75% Preferred Stock” means the series of preferred stock, par value $0.01 per
share, of the Borrower designated as “5.75% Cumulative Non-Voting Convertible
Preferred Stock.”
“5.75% Preferred Stock (Series A)” means the series of preferred stock, par
value $0.01 per share, of the Borrower designated as “5.75% Cumulative
Non-Voting Convertible Preferred Stock (Series A).”









--------------------------------------------------------------------------------





“ABR” means for any day a fluctuating rate per annum equal to the highest of (a)
the Federal Funds Effective Rate plus ½ of 1%, (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” and (c) the LIBOR Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%; but, for the avoidance of doubt,
for purposes of calculating the LIBOR Rate pursuant to clause (c) above, the
LIBOR Rate for any day shall be based on the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on such day by
reference to the rate appearing on the Reuters Screen LIBOR01 Page (or any
successor page or any successor service, or any substitute page or substitute
for such service, providing rate quotations comparable to the Reuters Screen
LIBOR01 Page, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest
rates applicable to dollar deposits in the London interbank market) for a period
equal to one-month and such rate shall in no event be less than zero for the
purposes of this Agreement. The “prime rate” is a rate set by the Administrative
Agent based upon various factors, including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the ABR due to a change in such rate
announced by the Administrative Agent, in the Federal Funds Effective Rate or in
the one-month LIBOR Rate shall take effect at the opening of business on the day
specified in the public announcement of such change. If the ABR is being used as
an alternate rate of interest pursuant to Section 2.10(d) hereof, then the ABR
shall be the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above. For the avoidance of doubt, if the ABR shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“ABR Loan” means each Loan bearing interest based on the ABR.
“Acceptable Collateral Trust Agreement” means, with respect to any Indebtedness
incurred pursuant to Section 10.1(r)(B), one or more agreements among the
Administrative Agent and the holders of such Indebtedness or their
representative, (a) substantially on the terms of the Collateral Trust Agreement
dated as of August 23, 2016 among MUFG Union Bank, N.A., as collateral trustee,
the Administrative Agent and Deutsche Bank Trust Company Americas, as term loan
agent or (b) as otherwise may be reasonably acceptable to the Administrative
Agent and the Majority Lenders.
“Additional Amounts” shall have the meaning provided in the definition of
“Applicable Margin”.
“Additional Lender” shall have the meaning provided in Section 2.16(a).
“Adjusted Consolidated Net Tangible Assets” means (without duplication), as of
the date of determination, (a) the sum of (i) discounted future net revenue from
proved oil and gas reserves of the Borrower and its Subsidiaries calculated in
accordance with SEC guidelines before any state or federal income taxes, as
estimated by petroleum engineers (which may include the Borrower’s internal
engineers) in a reserve report prepared as of the end of the Borrower’s most
recently completed fiscal year or, at the Borrower’s option, a reserve report
prepared as of the end of the most recently completed fiscal quarter (if such
reserve report has been provided to the Administrative Agent), as increased by,
as of the date of determination, the discounted future net


2

--------------------------------------------------------------------------------





revenue of (A) estimated proved oil and gas reserves of the Borrower and its
Subsidiaries attributable to any acquisition consummated since the date of such
year-end or quarterly reserve report, as applicable, and (B) estimated proved
oil and gas reserves of the Borrower and its Subsidiaries attributable to
extensions, discoveries and other additions and upward revisions of estimates of
proved oil and gas reserves due to exploration, development or exploitation,
production or other activities conducted or otherwise occurring since the date
of such year-end or quarterly reserve report, as applicable, which, in the case
of clauses (A) and (B), would, in accordance with standard industry practice,
result in such increases as calculated in accordance with SEC guidelines
(utilizing the prices utilized in such year-end or quarterly reserve report, as
applicable), and decreased by, as of the date of determination, the discounted
future net revenue of (C) estimated proved oil and gas reserves of the Borrower
and its Subsidiaries produced or disposed of since the date of such year-end or
quarterly reserve report, as applicable, and (D) reductions in the estimated oil
and gas reserves of the Borrower and its Subsidiaries since the date of such
year-end or quarterly reserve report, as applicable, attributable to downward
revisions of estimates of proved oil and gas reserves due to exploration,
development or exploitation, production or other activities conducted or
otherwise occurring since the date of such year-end or quarterly reserve report,
as applicable, which, in the case of clauses (C) and (D), would, in accordance
with standard industry practice, result in such decreases as calculated in
accordance with SEC guidelines (utilizing the prices utilized in such year-end
or quarterly reserve report, as applicable,); but, in the case of each of the
determinations made pursuant to clauses (A) through (D), such increases and
decreases may be estimated by the Borrower’s engineers, (ii) the capitalized
costs that are attributable to oil and gas properties of the Borrower and its
Subsidiaries to which no proved oil and gas reserves are attributable, based on
the Borrower’s books and records as of a date no earlier than the date of the
Borrower’s latest annual or quarterly financial statements, (iii) the Net
Working Capital on a date no earlier than the date of the Borrower’s latest
annual or quarterly financial statements and (iv) the greater of (I) the net
book value on a date no earlier than the date of the Borrower’s latest annual or
quarterly financial statements and (II) the appraised value, as estimated by
independent appraisers, of other tangible assets (including Investments in
unconsolidated Subsidiaries) of the Borrower and its Subsidiaries, as of a date
no earlier than the date of the Borrower’s latest audited financial statements
(but the Borrower shall not be required to obtain any appraisal of assets),
minus (b) the sum of (i) minority interests, (ii) any gas balancing liabilities
of the Borrower and its Subsidiaries reflected as a long-term liability in the
Borrower’s latest annual or quarterly financial statements, (iii) the discounted
future net revenue, calculated in accordance with SEC guidelines (utilizing the
prices utilized in the Borrower’s year-end or quarterly reserve report, as
applicable), attributable to reserves which are required to be delivered to
third parties to fully satisfy the obligations of the Borrower and its
Subsidiaries with respect to VPPs on the schedules specified with respect
thereto, (iv) the discounted future net revenue, calculated in accordance with
SEC guidelines, attributable to reserves subject to Dollar-Denominated
Production Payments which, based on the estimates of production included in
determining the discounted future net revenue specified in (a) (i) above
(utilizing the same prices utilized in the Borrower’s year-end or quarterly
reserve report, as applicable), would be necessary to fully satisfy the payment
obligations of the Borrower and its Subsidiaries with respect to
Dollar-Denominated Production Payments on the schedules specified with respect
thereto and (v) the discounted future net revenue, calculated in accordance with
SEC guidelines (utilizing the same prices utilized in the Borrower’s year-end or
quarterly reserve report, as applicable), attributable to reserves subject to
participation interests, overriding royalty interests or other interests of
third


3

--------------------------------------------------------------------------------





parties, pursuant to participation, partnership, vendor financing or other
agreements then in effect, or which otherwise are required to be delivered to
third parties. For the avoidance of doubt, “reserves” shall include any reserves
applicable to natural gas liquids. As used in this definition, “Net Working
Capital” means (i) all current assets of the Borrower and its Subsidiaries,
minus (ii) all current liabilities of the Borrower and its Subsidiaries, except
current liabilities included in Indebtedness.
“Adjusted Total Commitment” means, at any time, the Total Commitment less the
aggregate amount of Commitments of all Defaulting Lenders.
“Administrative Agent” means MUFG Union Bank, N.A., as the administrative agent
for the Lenders under the Credit Documents, or any successor administrative
agent appointed in accordance with the provisions of Section 12.10.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 13.2, or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrower and the Lenders.
“Administrative Questionnaire” means, for each Lender, an administrative
questionnaire in a form approved by the Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. “Controlling”
(“controlling”) and “controlled” shall have meanings correlative thereto.
“Agent Bank” means each of the Administrative Agent and the Co-Syndication
Agents.
“Agreed Borrowing Base Notice” shall have the meaning provided in Section
2.14(c)(iv).
“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.
“Anti-Corruption Laws” means all Laws applicable to the Borrower or its
Subsidiaries from time to time concerning or relating to bribery, money
laundering or corruption.
“Applicable Margin” means, with respect to any ABR Loan or LIBOR Loan, as the
case may be, the rate per annum set forth in the grid below based upon the
Pricing Level in effect on such day:


4

--------------------------------------------------------------------------------





Level
Borrowing Base Utilization Percentage
LIBOR Loans
ABR Loans
Commitment Fee Rate
Pricing Level 1
>90%
2.50%
1.50%
0.500%
Pricing Level 2
≤90% and > 75%
2.25%
1.25%
0.500%
Pricing Level 3
≤75% and > 50%
2.00%
1.00%
0.500%
Pricing Level 4
≤50% and > 25%
1.75%
0.75%
0.375%
Pricing Level 5
≤25%
1.50%
0.50%
0.375%

The applicable pricing level in the leftmost column in the table above (the
“Pricing Level”) will be based on the Borrowing Base Utilization Percentage set
forth in the second leftmost column. Each change in the Applicable Margin or the
Commitment Fee Rate shall apply during the period commencing on the effective
date of such change and ending on the day immediately preceding the effective
date of the next such change, but if at any time the Borrower fails to deliver a
Reserve Report or Hedge Schedule pursuant to Section 9.12(a), then until such
time as a Reserve Report or Hedge Schedule, as the case may be, is delivered the
“Applicable Margin” and “Commitment Fee Rate” means the rate per annum set forth
opposite Pricing Level 1. Notwithstanding the foregoing, if and only if at any
time the most recent Section 9.1 Financials delivered by the Borrower to the
Administrative Agent (or, until the first delivery of Section 9.1 Financials,
the most recently delivered Historical Financial Statements) reflect that the
Leverage Ratio is greater than 4.00:1, then the Applicable Margin shall be
increased by 0.50% at each Pricing Level until such time that the Borrower
delivers Section 9.1 Financials that reflect that the Leverage Ratio is less
than or equal to 4.00:1, which shall be effective on the date on which the
Administrative Agent shall have received such Section 9.1 Financials. If the
Borrower has not submitted to the Administrative Agent the Section 9.1
Financials within the time periods specified in Section 9.1, the Applicable
Margin shall be increased by 0.50% at each Pricing Level from and including the
day after such Section 9.1 Financials are due to but not including the date the
Borrower delivers to the Administrative Agent such Section 9.1 Financials
reflecting that the Leverage Ratio is less than or equal to 4.00:1. If (i) the
Leverage Ratio used to determine the Applicable Margin for any period is
incorrect as a result of any error, misstatement or misrepresentation contained
in any Section 9.1 Financials, and (ii) as a result thereof, the Applicable
Margin paid to the Lenders and/or the Letter of Credit Issuers, as the case may
be, at any time pursuant to this Agreement is lower than the Applicable Margin
that would have been payable to the Lenders and/or the Letter of Credit Issuers,
as the case may be, had the Applicable Margin been calculated on the basis of
the correct Leverage Ratio, the Applicable Margin in respect of such period will
be adjusted upwards automatically and retroactively, and the Borrower shall pay
to each Lender and/or each Letter of Credit Issuer, as the case may be, such
additional amounts (“Additional Amounts”) as are necessary so that after receipt
of such amounts such Lender and/or Letter of Credit Issuer, as the case may be,
receives an amount equal to the amount


5

--------------------------------------------------------------------------------





it would have received had the Applicable Margin been calculated during such
period on the basis of the correct Leverage Ratio. Additional Amounts shall be
payable ten days following delivery by the Administrative Agent to the Borrower
of a notice (which shall be conclusive and binding absent manifest error)
setting forth in reasonable detail the Administrative Agent’s calculation of the
amount of any Additional Amounts owed to the Lenders and/or the Letter of Credit
Issuers. The payment of Additional Amounts shall be in addition to, and not in
limitation of, any other amounts payable by the Borrower pursuant to Section 2.8
and Section 4.1. Additional Amounts shall constitute “Obligations”. The
agreements in this paragraph shall survive the payment of the Loans and all
other Obligations payable under this Agreement and the termination of the
Commitments.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Petroleum Engineers” means any independent petroleum engineer chosen
by the Borrower and reasonably acceptable to the Administrative Agent.
“Assignment and Acceptance” means an assignment and acceptance substantially in
the form of Exhibit D or such other form as may be approved by the
Administrative Agent.
“Authorized Officer” means as to any Person the President, the Chief Executive
Officer, the Chief Financial Officer, the Treasurer, the Assistant Treasurer,
the General Counsel, any Senior Vice President or any Executive Vice President
of such Person (or, in the case of any limited partnership without its own
officers, any of the foregoing of the general partner of such limited
partnership). Any document delivered hereunder that is signed by an Authorized
Officer shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of any Credit Party and such Authorized Officer shall be conclusively
presumed to have acted on behalf of such Person.
“Auto-Extension Letter of Credit” shall have the meaning provided in Section
3.2(b).
“Available Commitment” means, at any time, (a) the Loan Limit at such time minus
(b) the Total Exposure at such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bank Price Deck” means the Administrative Agent’s forward curve for each of
oil, natural gas and other Hydrocarbons, as applicable, furnished to the
Borrower by the Administrative Agent from time to time in accordance with the
terms of this Agreement.
“Bankruptcy Code” shall have the meaning provided in Section 11.5.


6

--------------------------------------------------------------------------------





“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefited Lender” shall have the meaning provided in Section 13.8.
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Board of Directors” means, as to any Person, the board of directors or other
governing body of such Person, or if such Person is owned or managed by a single
entity, the board of directors or other governing body of such entity.
“Borrower” shall have the meaning provided in the introductory paragraph hereto.
“Borrowing” means the incurrence of one Type of Loan or a Swingline Loan on a
given date (or resulting from conversions on a given date) having, in the case
of LIBOR Loans, the same Interest Period (but ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of LIBOR
Loans).
“Borrowing Base” means, at any time, an amount equal to the amount determined in
accordance with Section 2.14, as the same may be adjusted from time to time
pursuant to the provisions thereof and by Section 10.1(r)(vii); until the first
such determination, the Borrowing Base shall be $3,000,000,000.
“Borrowing Base Collateral Properties” means any Borrowing Base Property that is
subject to a Mortgage.
“Borrowing Base Deficiency” occurs if the aggregate Total Exposure exceeds the
Loan Limit then in effect. The amount of the Borrowing Base Deficiency, as of
any date of determination, is the amount by which the Total Exposure on such
date exceeds the Loan Limit then in effect.


“Borrowing Base Properties” means the Oil and Gas Properties of the Credit
Parties included in the most recently delivered Reserve Report delivered
pursuant to Section 9.12 or, before the delivery of the first such Reserve
Report, the Initial Reserve Report, in each case together with any Oil and Gas
Properties of the Credit Parties included in a Supplemental Reserve Report. For
the avoidance of doubt, if on any date an Oil and Gas Property included in the
most recent Reserve Report (or, if relevant, Supplemental Reserve Report) is no
longer owned by a Credit Party, then such Oil and Gas Property is no longer a
Borrowing Base Property.
“Borrowing Base Required Lenders” means, at any date, (a) Non-Defaulting Lenders
having or holding at least 95% of the unused Adjusted Total Commitment at such
date and the Total Exposure (excluding the Exposure of Defaulting Lenders) at
such date or (b) if the Total Commitment has been terminated, Non-Defaulting
Lenders having or holding at least 95% of the Total Exposure (excluding the
Exposure of Defaulting Lenders) at such date.


7

--------------------------------------------------------------------------------





“Borrowing Base Trigger Period” means the term of this Agreement.
“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Total
Exposures of the Lenders on such day, and the denominator of which is the lesser
of (a) the Total Commitment in effect on such day or (b) the Borrowing Base in
effect on such day.
“Business Day” means any day excluding Saturday, Sunday and any other day on
which banking institutions in New York City, New York are authorized by Law to
close, and, if such day relates to (a) any interest rate settings as to a LIBOR
Loan, (b) any fundings, disbursements, settlements and payments in respect of
any such LIBOR Loan, or (c) any other dealings pursuant to this Agreement in
respect of any such LIBOR Loan, such day shall be a day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market.
“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capital Leases) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as capital expenditures on a consolidated statement
of cash flows of the Borrower and its Restricted Subsidiaries.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.
“Capital Lease Obligations” means, as applied to any Person, all obligations
under Capital Leases of such Person or any of its Subsidiaries, in each case
taken at the amount thereof accounted for as liabilities in accordance with
GAAP.
“Cash Collateralize” shall have the meaning provided in Section 3.8(c) (and Cash
Collateral means cash that has been Cash Collateralized).
“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services), (c) any other demand deposit or operating account
relationships and (d) other cash management services.
“Casualty Event” means, with respect to any Collateral, (a) any damage to,
destruction of, or other casualty or loss involving, any property or asset or
(b) any seizure, condemnation, confiscation or taking under the power of eminent
domain of, or any requisition of title or use of, or relating to, or any similar
event in respect of, any property or asset.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption of any Law, (b) any change in any Law or (c)
compliance by any


8

--------------------------------------------------------------------------------





Lender or the Letter of Credit Issuer (or, for purposes of clauses (a)(ii) or
(c) of Section 2.10, by any lending office of such Lender or by such Lender’s or
the Letter of Credit Issuer’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; but
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Change of Control” means and be deemed to have occurred if:
(a)    any “person” or “group” (within the meaning of Section 13(d) or 14(d) of
the Exchange Act, but excluding any employee benefit plan of such “person” or
“group” and their respective Subsidiaries and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), shall at any time have acquired direct or indirect “beneficial ownership”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of the
outstanding common Stock of the Borrower having more than 35% of the ordinary
voting power for the election of directors of the Borrower; or
(b)    occupation of a majority of the seats (other than vacant seats) on the
Board of Directors of the Borrower by individuals who were neither (1) nominated
or approved by the Board of Directors of the Borrower nor (2) appointed by
directors so nominated.
“Closing Date” means the date on which the conditions set forth in Article VI
and Article VII are satisfied (or waived in accordance with Section 13.1).
“Co-Syndication Agents” means each of JPMorgan Chase Bank, N.A. and Wells Fargo
Bank, National Association, in their respective capacities as co-syndication
agents for the Lenders under the Credit Documents.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” shall have the meaning provided for such term in each of the
Security Documents; but with respect to any Mortgages, “Collateral”, as defined
herein, shall include “Mortgaged Property” as defined therein and the rights and
interest of each Credit Party in Hedge Agreements giving rise to Lender Hedging
Obligations.
“Collateral Coverage Ratio” means as of any date of determination, the ratio
(expressed as a percentage) of (a) the aggregate PV-9 of the Borrowing Base
Collateral Properties to (b) the aggregate PV-9 of all Borrowing Base
Properties.
“Collateral Requirements” means the delivery of Security Documents sufficient to
satisfy the collateral requirements set forth in Section 9.9, including:


9

--------------------------------------------------------------------------------





(a) mortgage liens on Proved Reserves of the Credit Parties encumbering at least
the Minimum Collateral Coverage Percentage of the PV-9 of the Borrowing Base
Properties;
(b) a pledge by the Credit Parties of all Stock and Stock Equivalents of all
Subsidiaries of the Borrower to the extent such Stock and Stock Equivalents are
not Excluded Stock; and
(c) with respect to substantially all other assets of the Credit Parties
(including all Hedge Agreements and personal property, including general
intangibles) other than Excluded Property, first priority (but other Liens which
are permitted to exist and attach pursuant to Section 10.2 may attach with the
priority as may exist at law or otherwise), perfected Liens and security
interests on such assets of the Credit Parties; but the Credit Parties shall not
be required to take any action to perfect a Lien on any such assets securing
Obligations unless such perfection may be accomplished by (A) the filing of a
UCC-1 financing statement in the obligor’s jurisdiction of formation or in the
case of as-extracted collateral and goods that are or are to become fixtures in
connection with a Mortgage, the filing of a financing statement filed as a
fixture filing or as a financing statement covering such property in the county
in which such fixtures are located, (B) delivery of certificates representing
any pledged equity consisting of certificated securities, in each case, with
appropriate endorsements or transfer powers, (C) granting the Administrative
Agent control (within the meaning of the Uniform Commercial Code) over any
pledged equity consisting of uncertificated securities or (D) granting the
Administrative Agent control (within the meaning of the Uniform Commercial Code)
over any Deposit Accounts (within the meaning of the Uniform Commercial Code)
(other than Excluded Deposit Accounts) and Securities Accounts (within the
meaning of the Uniform Commercial Code) (other than Excluded Securities
Accounts) by entering into (i) a control agreement with, and reasonably
satisfactory to, the Administrative Agent and the account bank for such Deposit
Account or securities intermediary for such Securities Account, as applicable or
(ii) maintaining such Deposit Account with the Administrative Agent or any
sub-agent designated by the Administrative Agent pursuant to this Agreement.
“Commitment” means, (a) with respect to each Lender that is a Lender on the
Closing Date, the amount set forth opposite such Lender’s name on Schedule 1.1
as such Lender’s “Commitment” and (b) in the case of any Lender that becomes a
Lender after the Closing Date, the amount specified as such Lender’s
“Commitment” in the Assignment and Acceptance (or other applicable document)
pursuant to which such Lender became a Lender hereunder, in each case as the
same may be changed from time to time pursuant to terms of this Agreement; but
if (x) after the Closing Date, the Borrowing Base has been decreased and then is
subsequently increased, in each case in accordance with Section 2.14, by an
amount less than the then-current Total Commitment and (y) such Lender did not
consent to such increase, then such Lender’s Commitment shall be reduced by the
product of (i) such Lender’s Commitment Percentage (before giving effect to this
proviso) times (ii) the difference of (A) the then-current Total Commitment
minus (B) the Borrowing Base before giving effect to such increase, effective as
of the effective date of such Borrowing Base increase, and as a result thereof
(A) the Administrative Agent shall collect funds from the other Lenders and
disburse funds to such Lender on such date as may be necessary to reflect all of
the resulting changes in the Commitment Percentages of the Lenders (but no
compensation therefor shall be due from the Borrower pursuant to Section 2.11)
and nothing contained herein shall require that the Commitment of any Lender be
increased without its prior, written consent in connection therewith), (B)
Schedule 1.1 and the Register shall each be amended to reflect such changes in
Commitments and the Commitment Percentages of the Lenders and (C)


10

--------------------------------------------------------------------------------





the Administrative Agent shall distribute to the Borrower, the Swingline
Lenders, the Letter of Credit Issuers and each Lender the revised Schedule 1.1.
“Commitment Fee” shall have the meaning provided in Section 4.1(a).
“Commitment Fee Rate” means, for any day, with respect to the Available
Commitment on any day, the applicable rate per annum set forth next to the row
heading “Commitment Fee Rate” in the definition of “Applicable Margin”.
“Commitment Percentage” means, at any time, for each Lender, the percentage
obtained by dividing (a) such Lender’s Commitment at such time by (b) the amount
of the Total Commitment at such time; but at any time when the Total Commitment
shall have been terminated,
each Lender’s Commitment Percentage shall be the percentage obtained by dividing
(i) such Lender’s Exposure at such time by (ii) the Total Exposure at such time.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.
“Confidential Information” shall have the meaning provided in Section 13.16.
“Connection Income Taxes” means, Taxes imposed on or measured by a Lender’s
overall net income or branch profits (however denominated, and including (for
the avoidance of doubt) any backup withholding in respect thereof under Section
3406 of the Code or any similar provision of state, local or foreign law), and
franchise (and similar) Taxes imposed on such Lender (in lieu of net income
Taxes), in each case as a result of any present or former connection with the
jurisdiction imposing such Taxes (other than any such connection arising solely
from any Credit Document or any Transaction).
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, (c) depletion, depreciation and amortization
expense, (d) any loss on Dispositions of assets or retirement of debt and other
non-recurring cash losses, charges or expenses (including those resulting from
restructurings, divestitures and severances) (but the amount of non-recurring
cash losses, charges or expenses added back pursuant to this clause (d) for any
period shall not exceed 5% of Consolidated EBITDA (before giving effect to this
addition for non-recurring cash losses, charges or expenses) for such period),
(e) any other non-cash charge, non-cash expenses or non-cash losses of any Group
Member for such period (excluding any such charge, expense or loss incurred in
the ordinary course of business that constitutes an accrual of or reserve for
cash charges for any future period) including non-cash losses or charges
resulting from the requirements of SFAS 133 or 143 (in each case used in this
definition, as the same has been and may be amended, supplemented and replaced),
but cash payments made during such period or in any future period in respect of
such non-cash charges, expenses or losses (other than any such excluded charge,
expense or loss as described above) shall be subtracted from Consolidated Net
Income in calculating Consolidated EBITDA for the period in which such payments
were made, (f) any expense or loss in respect of a Qualifying VPP (other than
any expense or loss in respect of the


11

--------------------------------------------------------------------------------





marketing of production related to any VPP Properties) and (g) if the Borrower
changes its method of accounting from the full cost method to the successful
efforts method or a similar method of accounting, exploration expenses, minus,
to the extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) interest income, (b) any gains on Dispositions of assets
or retirement of debt and other non-recurring cash income or gains (including
those resulting from restructurings, divestitures and severances), (c) any other
non-cash income or gain (excluding any items that represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period
that are described in the parenthetical to clause (e) above), including any
non-cash income or gains resulting from the requirements of SFAS 133 or 143, all
as determined on a consolidated basis in accordance with GAAP, and (d) any
income or gain in respect of a Qualifying VPP (other than any income or gain in
respect of the marketing of production related to any VPP Properties).
If since the beginning of the four quarter period ending on the date for which
Consolidated EBITDA is determined, any Group Member shall have (a) made any
Investment in any Unrestricted Subsidiary, (b) made any acquisition or
Disposition of assets other than from or to another Group Member, (c)
consolidated or merged with or into any Person (other than another Group
Member), (d) Disposed of the equity interests of a Group Member other than from
or to another Group Member, or (e) made any acquisition of a Person that becomes
a Group Member, then Consolidated EBITDA shall be calculated on a Pro Forma
Basis; but the Borrower may elect not to calculate Consolidated EBITDA on a Pro
Forma Basis with respect to any one or more Investments, acquisitions,
Dispositions, consolidations and mergers during a Test Period if the same would
not reasonably be expected to increase or decrease Consolidated EBITDA for such
Test Period by more than 5%.
“Consolidated Fixed Charges” means, for any Test Period, the sum, without
duplication, of (a) Consolidated Interest Charges plus (b) any Restricted
Payments made in respect of accrued but unpaid dividends owing on any issued and
outstanding preferred Stock and Stock Equivalents of any Group Member. For
purposes of determining Consolidated Fixed Charges for any Test Period, any
payment, repurchase, redemption or defeasance of Consolidated Indebtedness made
during such Test Period on account of the Indebtedness of any Group Member that
is made with the proceeds of the Utica Sale (and any such payment, repurchase,
redemption or defeasance in the 90 days following the Utica Sale shall be deemed
for the purposes of this definition to have been made first with the proceeds of
the Utica Sale to the extent thereof, and then with other funds) shall be
treated as if such payment, repurchase, redemption or defeasance had occurred on
the first day of such Test Period and no interest had subsequently accrued on
such Consolidated Indebtedness.
“Consolidated Indebtedness” means, as of any date of determination, without
duplication, the difference of (a) Indebtedness of the Group Members of the type
described in clauses (a), (b), (c), (d), (e), (g) (excluding for the avoidance
of doubt Guarantee Obligations in respect to contingent obligations of the kind
referred to in clause (f)) and (h) (excluding for the avoidance of doubt
contingent obligations of the kind referred to in clause (f) secured by a Lien
on property) of the definition of Indebtedness as determined on a consolidated
basis in accordance with GAAP, minus (b) the lesser of (1) $200,000,000 and (2)
the total collected balances in unencumbered cash equivalents properly reflected
as assets of the Group Members in accordance with GAAP.


12

--------------------------------------------------------------------------------





“Consolidated Interest Charges” means, for any Test Period, (a) all cash
interest and loan fees (other than non-recurring loan fees, including
administrative fees, arrangement fees, amendment fees and upfront fees) in
respect of Indebtedness (including that attributable to Capital Lease
Obligations) of any Group Member deducted in determining Consolidated Net Income
for such period, together with all interest and loan fees (other than
non-recurring loan fees, including administrative fees, arrangement fees,
amendment fees and upfront fees) capitalized or deferred during such period and
not deducted in determining Consolidated Net Income for such period but
excluding amortization of interest and loan fees (other than non-recurring loan
fees, including administrative fees, arrangement fees, amendment fees and
upfront fees) capitalized or deferred during an earlier period plus (b) all
fees, expenses and charges in respect of letters of credit issued for the
account of any Group Member deducted in determining Consolidated Net Income for
such period, together with all such fees, expenses and charges in respect of
letters of credit capitalized or deferred during such period and not deducted in
determining Consolidated Net Income for such period, all as determined on a
consolidated basis in accordance with GAAP. Revenues and expenses derived from
Hedge Agreements related to interest rates or dividend rates will be treated as
adjustments to interest expense for purposes of this definition.
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Group Members, determined on a consolidated basis in accordance
with GAAP; but there shall be excluded, without duplication, (a) the income (or
loss) of any Person (other than a Group Member) in which any Group Member has an
ownership interest and any income represented by any dividends, distributions or
proceeds of redemptions of Stock in respect of any Person (other than a Group
Member) in which a Group Member has an ownership interest, except, in each case,
to the extent of the amount of cash dividends and other distributions actually
paid to any Group Member during such period, and (b) the undistributed earnings
of any Group Member to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Credit Document) or
Requirement of Law applicable to such Group Member; but any non-cash income
attributable to cancellation or early extinguishment of any Indebtedness of any
Group Member shall be excluded in calculating Consolidated Net Income and
Consolidated EBITDA.
“Consolidated Total Capitalization” means Consolidated Indebtedness plus
stockholders’ equity of the Group Members as determined on a consolidated basis
in accordance with GAAP; excluding, however, the stockholder’s equity of any
Group Member attributable to such Group Member’s ownership of Stock in any
Unrestricted Subsidiary; but all calculations of Consolidated Total
Capitalization beginning with the fiscal quarter ended December 31, 2014 shall
exclude the effects of any write down of Oil and Gas Properties which is
required under Rule 4-10 (Financial Accounting and Reporting for Oil and Gas
Producing Activities Pursuant to the Federal Securities Laws and the Energy
Policy and Conservation Act of 1975) of Regulation S-X, promulgated by SEC
regulation, or by the equivalent write down required by GAAP.
“Contractual Requirement” shall have the meaning provided in Section 8.3.
“Credit Documents” means this Agreement, the Guarantee, each Letter of Credit,
any promissory notes issued by the Borrower under this Agreement and the
Security Documents.


13

--------------------------------------------------------------------------------





“Credit Event” means and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.
“Credit Party” means each of the Borrower and the Guarantors.
“Current Bank Price Deck” means, on any date on or after a Determination Date,
the Bank Price Deck used in connection with Scheduled Redetermination or Interim
Redetermination, as applicable, made effective on such Determination Date; and
the same shall be the Current Bank Price Deck until the next Determination Date.
“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.
“Default Rate” shall have the meaning provided in Section 2.8(d).
“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”.
“Determination Date” shall have the meaning provided in Section 2.14(d).
“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof,
including any Casualty Event. The terms “Dispose” and “Disposed” shall have
correlative meanings.
“Disqualified Stock” means, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Stock or Stock Equivalents that is not Disqualified Stock), other
than as a result of a change of control or asset sale, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof (other than as a result of a change of control or asset sale to the
extent the terms of such Stock or Stock Equivalents provide that such Stock or
Stock Equivalents shall not be required to be repurchased or redeemed until the
Maturity Date has occurred or such repurchase or redemption is otherwise
permitted by this Agreement (including as a result of a waiver hereunder)), in
whole or in part, in each case before the date that is 91 days after the
Maturity Date hereunder; but if such Stock or Stock Equivalents are issued to
any plan for the benefit of employees of the Borrower or its Subsidiaries or by
any such plan to such employees, such Stock or Stock Equivalents shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations; provided, further, that any Stock or Stock
Equivalents held by any future, present or former employee, director, manager or
consultant of the Borrower, any Subsidiary or any of its direct or indirect
parent companies or any other entity in which the Borrower or a Restricted
Subsidiary has an Investment and is designated in good faith as an “affiliate”
by the Board of Directors of the Borrower, in each case pursuant to any equity
holders’ agreement, management equity plan or stock incentive plan or any other
management or employee benefit plan or agreement shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or its Subsidiaries.


14

--------------------------------------------------------------------------------





“Disregarded Entity” means any Domestic Subsidiary that is disregarded for U.S.
federal income tax purposes.
“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.
“Dollars” and “$” means dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” means each Subsidiary that is organized under the laws of
the United States or any state thereof, or the District of Columbia.
“Drawing” shall have the meaning provided in Section 3.4(b).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Engineering Reports” shall have the meaning provided in Section 2.14(c)(i).
“Enumerated Lien” means, at any time of determination, any Lien securing Junior
Lien Debt; but if at such time such Lien could otherwise be incurred under
Section 10.2, such Lien shall not be deemed to be an Enumerated Lien at such
time.
“Environmental Law” means any applicable Federal, state, or local statute, law
(including common law), rule, regulation, ordinance, or code of any Governmental
Authority now or hereafter in effect and in each case as amended, and any
binding judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, relating to the
protection of the environment, including ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or workplace safety (to the extent relating to human
exposure to Hazardous Materials), or the release or threatened release of
Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Section references to ERISA are to ERISA as in effect on the
Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.


15

--------------------------------------------------------------------------------





“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) that
together with the Borrower would be deemed to be a “single employer” within the
meaning of Section 414(b) or (c) of the Code or, solely for purposes of Section
302 of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) the
failure by the Borrower or any ERISA Affiliate to meet the minimum funding
standard of Section 412 of the Code, other than a failure to which a waiver of
such minimum funding standard applies; (c) the incurrence by the Borrower or any
ERISA Affiliate of any liability pursuant to Section 4063 or 4064 of ERISA;
(d) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan if there is potential liability therefor or notification
that a Multiemployer Plan is in endangered or critical status or is insolvent
(within the meaning of Title IV of ERISA); (e) the filing of a notice of intent
to terminate a Plan in a distress termination under, or the treatment of a Plan
amendment as a distress termination under, Section 4041(c) of ERISA; (f) receipt
from the Internal Revenue Service of notice of the failure of a Plan to qualify
under Section 401(a) of the Code; (g) the engagement by the Borrower or any
ERISA Affiliate in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; (h) the imposition of a Lien upon the Borrower
pursuant to Section 430(k) of the Code or Section 303(k) of ERISA; (i) the
making of an amendment to a Plan that could result in the posting of bond or
security under Section 436(f)(1) of the Code; or (j) the imposition or
incurrence of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA upon the Borrower or
any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” shall have the meaning provided in Article XI.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Excluded Deposit Account” means Deposit Accounts (within the meaning of the
Uniform Commercial Code) (a) the balance of which consists exclusively of (i)
withheld income taxes and federal, state or local employment taxes required to
be paid to the Internal Revenue Service or state or local government agencies
with respect to employees of the Borrower or any Restricted Subsidiary, (ii)
amounts required to be paid over to an employee benefit plan on behalf of or for
the benefit of employees of the Borrower or any Restricted Subsidiary, (iii)
amounts set aside for payroll and the payment of accrued employee benefits,
medical, dental and employee benefits claims to employees of the Borrower or any
Restricted Subsidiary, (iv) amounts constituting purchase price deposits held in
escrow pursuant to a binding and enforceable purchase and sale agreement with a
third party containing customary provisions regarding the payment and refunding
of such deposits, (v) amounts held in escrow or in trust pending litigation or
other settlement claims and (vi) amounts held in trust or as fiduciaries for
third parties in respect of such third party’s ratable share of the revenues of
Oil and Gas Properties or (b) identified in writing to the Administrative Agent
on or before the Closing Date or within 15 Business Days of such Deposit Account
being opened; but the Deposit Accounts described under this clause (b) shall not
have a balance, in the aggregate, at any time greater than $10,000,000.


16

--------------------------------------------------------------------------------





“Excluded Hedge Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party with respect to, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any Guarantee thereof or other
agreement or undertaking agreeing to guarantee, repay, indemnify or otherwise be
liable therefor) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Credit Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee obligation or other liability of such
Credit Party or the grant of such security interest becomes or would become
effective with respect to such Swap Obligation or (b) in the case of a Swap
Obligation subject to a clearing requirement pursuant to section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Credit
Party is a “financial entity,” as defined in section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
guarantee obligation or other liability of such Credit Party becomes or would
become effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a Master Agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee obligation or other liability or
security interest is or becomes illegal.
“Excluded Property” means (a) all Excluded Stock; (b) any property to the extent
the grant or maintenance of a Lien on such property (i) is prohibited by any
Requirement of Law, (ii) could reasonably be expected to result in material
adverse tax consequences to the Borrower or any Restricted Subsidiary, (iii)
requires a consent not obtained of any Governmental Authority pursuant to
applicable law or (iv) is prohibited by, or requires any consent not obtained
under, any Contractual Requirements, except to the extent that such Contractual
Requirement (not entered into in contemplation of this Agreement) providing for
such prohibition or requiring such consent is ineffective under applicable law
(including pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code); (c) motor vehicles and other assets subject to certificates of
title; (d) Excluded Deposit Accounts and Excluded Securities Accounts; (e) all
real property (owned or leased) not constituting Borrowing Base Properties; (f)
any foreign assets or credit support with respect to such foreign assets; (g)
any property or assets owned by a Foreign Subsidiary or an Unrestricted
Subsidiary; (h) any intellectual property; (i) margin stock and, to the extent
prohibited by the terms of any applicable organizational documents, joint
venture agreement, shareholders’ agreement or similar agreement, Stock or Stock
Equivalents in any other Person other than wholly owned Subsidiaries that are
Restricted Subsidiaries and (j) any property with respect to which, in the
reasonable judgment of the Administrative Agent, the cost of obtaining a
security interest in, or Lien on, such property in favor of the Secured Parties
under the Security Documents, or the perfection of such security interest or
Lien, shall be excessive in view of the benefits to be obtained by the Secured
Parties therefrom.
“Excluded Securities Account” means Securities Accounts (within the meaning of
the Uniform Commercial Code) identified in writing to the Administrative Agent
either on or before the Closing Date within 15 Business Days of such Securities
Account being opened; but the Securities Accounts so identified shall not have a
balance, in the aggregate, at any time greater than $10,000,000.


17

--------------------------------------------------------------------------------





“Excluded Stock” means (a) any Stock or Stock Equivalents with respect to which,
in the reasonable judgment of the Administrative Agent, the cost of pledging
such Stock or Stock Equivalents in favor of the Secured Parties under the
Security Documents, or the perfection of such pledge, shall be excessive in view
of the benefits to be obtained by the Secured Parties therefrom; (b) solely in
the case of any pledge of Stock or Stock Equivalents of any Foreign Corporate
Subsidiary or FSHCO to secure the Obligations, any Stock or Stock Equivalents
that is voting Stock of such Foreign Corporate Subsidiary or FSHCO in excess of
66% of the outstanding Stock and Stock Equivalents of such class and, solely in
the case of a pledge of Stock or Stock Equivalents of any Disregarded Entity
substantially all of whose assets consist of Stock and Stock Equivalents of
Foreign Corporate Subsidiaries to secure the Obligations, any Stock or Stock
Equivalents of such Disregarded Entity in excess of 66% of the outstanding Stock
and Stock Equivalents of such entity (such percentages to be adjusted upon any
change of law as may be required to avoid adverse U.S. federal income tax
consequences to the Borrower or any Subsidiary); (c) in the case of (i) any
Stock or Stock Equivalents of any Subsidiary to the extent the pledge of such
Stock or Stock Equivalents is prohibited by Contractual Requirements or (ii) any
Stock or Stock Equivalents of any Subsidiary that is not wholly owned by the
Borrower and its Restricted Subsidiaries at the time such Subsidiary becomes a
Subsidiary, any Stock or Stock Equivalents of each such Subsidiary described in
clause (i) or (ii) to the extent (A) that a pledge thereof to secure the
Obligations is prohibited by any applicable Contractual Requirement (not entered
into in contemplation of this Agreement) (other than customary nonassignment
provisions which are ineffective under the Uniform Commercial Code or other
applicable Requirements of Law), (B) any Contractual Requirement prohibits such
a pledge without the consent of any other party; but this clause (B) shall not
apply if (1) such other party is a Credit Party or a wholly owned Restricted
Subsidiary or (2) consent has been obtained to consummate such pledge (it being
understood that the foregoing shall not be deemed to obligate the Borrower or
any Subsidiary to obtain any such consent) and for so long as such Contractual
Requirement or replacement or renewal thereof is in effect, or (C) a pledge
thereof to secure the Obligations would give any other party (other than a
Credit Party or a wholly owned Restricted Subsidiary) to any Contractual
Requirement governing such Stock or Stock Equivalents the right to terminate its
obligations thereunder (other than customary non-assignment provisions that are
ineffective under the Uniform Commercial Code or other applicable Requirement of
Law); (d) the Stock or Stock Equivalents of any Unrestricted Subsidiary, (e) the
Stock or Stock Equivalents of any Subsidiary of a Foreign Corporate Subsidiary,
(f) any Stock or Stock Equivalents of any Subsidiary to the extent that the
pledge of such Stock or Stock Equivalents would result in material adverse tax
consequences to the Borrower or any Subsidiary as reasonably determined by the
Borrower, (g) any Stock or Stock Equivalents to the extent the pledge thereof
would be prohibited by any Requirement of Law and (h) any Stock or Stock
Equivalents set forth on Schedule 8 to the Security Agreement.
“Excluded Subsidiary” means (a) any Disregarded Entity substantially all the
assets of which consist of Stock and Stock Equivalents of Foreign Corporate
Subsidiaries or FSHCOs; (b) each Domestic Subsidiary that is prohibited by any
applicable Contractual Requirement (not entered into in contemplation of this
Agreement) or Requirement of Law from guaranteeing or granting Liens to secure
the Obligations (for so long as such restriction or any replacement or renewal
thereof is in effect) or that would require consent, approval, license or
authorization of a Governmental Authority to guarantee or grant Liens to secure
the Obligations (unless such consent, approval, license or authorization has
been received); (c) each Domestic Subsidiary that


18

--------------------------------------------------------------------------------





is a Subsidiary of a Foreign Corporate Subsidiary; (d) any Foreign Corporate
Subsidiary or FSHCO; (e) each Unrestricted Subsidiary and (f) any other Domestic
Subsidiary with respect to which providing such a Guarantee would result in
material adverse tax consequences as reasonably determined by the Borrower. As
of the Closing Date, there are no Excluded Subsidiaries other than the
Unrestricted Subsidiaries set forth on Schedule 8.12.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Credit Party under any Credit Document, (i) Taxes imposed on or measured
by its overall net income or branch profits (however denominated, and including
(for the avoidance of doubt) any backup withholding in respect thereof under
Section 3406 of the Code or any similar provision of state, local or foreign
law), and franchise (and similar) Taxes imposed on it (in lieu of net income
Taxes), in each case by a jurisdiction (including any political subdivision
thereof) as a result of such recipient being organized in, having its principal
office in, or in the case of any Lender, having its applicable lending office
in, such jurisdiction, or as a result of any other present or former connection
with such jurisdiction (other than any such connection arising solely from any
Credit Documents or any Transaction), (ii) except in the case of a Lender that
is an assignee pursuant to a request by the Borrower under Section 13.7, in the
case of a Non-U.S. Lender, any United States federal withholding Tax imposed on
any payment by or on account of any obligation of any Credit Party under any
Credit Document that (A) is required to be imposed on amounts payable to such
Non-U.S. Lender pursuant to laws in force at the time such Non-U.S. Lender
becomes a party hereto (or designates a new lending office), except to the
extent that such Non-U.S. Lender (or its assignor, if any) was entitled,
immediately before the designation of a new lending office (or assignment), to
receive additional amounts or indemnification payments from any Credit Party
with respect to such withholding Tax pursuant to Section 5.4 or (B) is
attributable to such Non-U.S. Lender’s failure to comply with Section 5.4(e) or
Section 5.4(i) or (iii) any federal withholding Tax imposed under FATCA.
“Existing Contingent Convertible Notes” means the Borrower’s 2.25% Contingent
Convertible Senior Notes due 2038, issued pursuant to that certain Indenture,
dated as of May 27, 2008, by and among the Borrower, certain of its Subsidiaries
party thereto and The Bank of New York Mellon Trust Company, N.A.
“Exposure” means, with respect to any Lender at any time, the sum of (a) the
aggregate principal amount of the Loans of such Lender then outstanding, (b)
such Lender’s Letter of Credit Exposure at such time and (c) such Lender’s
Swingline Exposure at such time.
“Facility” means the Commitments, the Loans, the Swingline Loans and Letters of
Credit issued hereunder.
“Facility Termination” means the first Business Day when all Obligations (other
than Lender Hedging Obligations and indemnification and other contingent
obligations for which no claim has been asserted at the relevant time of
determination) have been paid in full, all Commitments have terminated or
expired and no Letter of Credit shall be outstanding that is not Cash
Collateralized or otherwise back-stopped pursuant arrangements satisfactory to
the applicable Letter of Credit Issuer and the Administrative Agent.


19

--------------------------------------------------------------------------------





“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a
Disposition of such asset at such date of determination assuming a Disposition
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time having regard to the
nature and characteristics of such asset, as reasonably determined by the
Borrower.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations thereunder or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities implementing such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average of the
per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York or, if such rate is not so published for any date that is a Business Day,
the Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by it.
“Financial Performance Covenants” means the covenants of the Borrower set forth
in Section 10.11.
“First Annualized Quarter” shall have the meaning provided in the definition of
“Test Period”.
“First Lien Secured Leverage Ratio” means, as of the last day of each fiscal
quarter of the Borrower, the ratio of (a) Total Exposure as of such day to (b)
Consolidated EBITDA for the Test Period ending on such day.
“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter of
the Borrower, the ratio of (a) Consolidated EBITDA for the Test Period ending on
such day to (b) Consolidated Fixed Charges for the Test Period ending on such
day.
“FLLO Debt” means the Term Loan and any other borrowed money Indebtedness that
is secured by Liens on the Collateral the priority of which are equal and
ratable with the Liens securing the Obligations and subject to an Acceptable
Collateral Trust Agreement providing for payment priority of the Obligations
ahead of such Indebtedness.
“Foreign Corporate Subsidiary” means a Foreign Subsidiary that is treated as a
corporation for U.S. federal income tax purposes.
“Foreign Subsidiary” means each Subsidiary that is not a Domestic Subsidiary.


20

--------------------------------------------------------------------------------





“FSHCO” means any direct or indirect Subsidiary that has no material assets
other than the Stock of one or more direct or indirect Foreign Corporate
Subsidiaries.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
“GAAP” means United States generally accepted accounting principles, as in
effect from time to time.
“Governmental Authority” means any nation, sovereign or government, any state,
province, territory or other political subdivision thereof, and any entity or
authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange and any supra-national bodies such as the European Union
or the European Central Bank.
“Gross Collateral Amount” means, as of any date, (a) the aggregate of the PV-9
of the Borrowing Base Properties plus (b) the aggregate Hedge Value of all
Scheduled Hedge Agreements; but (1) the PV-9 attributable to Proved
Non-Producing Reserves and Proved Undeveloped Reserves (in the aggregate) shall
not exceed 35% of the amount included in clause (a) and (2) the increase in the
Gross Collateral Amount provided by Borrowing Base Properties
and Scheduled Hedge Agreements added since the most recent determination of the
Borrowing Base cannot exceed 5% of the Nominal Collateral Amount.
“Group Members” means, collectively, the Borrower and each of its Restricted
Subsidiaries.
“Guarantee” means the Guarantee dated as of the Closing Date, made by any
Guarantor in favor of the Administrative Agent for the benefit of the Secured
Parties.
“Guarantee Obligations” means, as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
Indebtedness or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
Indebtedness or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness or (d) otherwise to assure
or hold harmless the owner of such Indebtedness against loss in respect thereof;
but the term “Guarantee Obligations” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or Disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the Indebtedness in respect
of which such Guarantee Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof


21

--------------------------------------------------------------------------------





(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
“Guarantors” means each Material Subsidiary (other than any Excluded
Subsidiary).
“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, friable asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, and radon gas, (b) any chemicals, materials or substances defined as
or included in the definition of “hazardous substances”, “hazardous waste”,
“hazardous materials”, “extremely hazardous waste”, “restricted hazardous
waste”, “toxic substances”, “toxic pollutants”, “contaminants”, or “pollutants”,
or words of similar import, under any applicable Environmental Law and (c) any
other chemical, material or substance, which is prohibited, limited or regulated
by any applicable Environmental Law.
“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, fixed-price physical delivery
contracts, whether or not exchange traded, or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. Notwithstanding the
foregoing, agreements or obligations entered into in the ordinary course of
business to physically buy or sell any commodity produced from the Borrower’s
and its Subsidiaries’ Oil and Gas Properties or electricity generation
facilities under an agreement that has a tenor under 90 days shall not be
considered Hedge Agreements.
“Hedge Bank” means any Person (other than the Borrower or any Subsidiary) that
(a) at the time it enters into a Hedge Agreement is a Lender, the Administrative
Agent or an Affiliate of a Lender or the Administrative Agent or (b) at any time
after it enters into a Hedge Agreement, it becomes a Lender, the Administrative
Agent or an Affiliate of a Lender or the Administrative Agent.
“Hedge Schedule” means any report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st and July 1st
(or another date in the event of certain Interim Redeterminations or the Initial
Hedge Schedule), the terms, counterparty and Hedge Value of all Hedge Agreements
of the Credit Parties with a Hedge Bank on such date.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any netting agreement relating to such
Hedge Agreements, (a) for


22

--------------------------------------------------------------------------------





any date on or after the date such Hedge Agreement has been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date before the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedge Agreement, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreement (including
any Lender or any Affiliate of a Lender).
“Hedge Value” means, with respect to each Scheduled Hedge Agreement, the product
of (a) the positive difference (if any) of the prices to be received by a Credit
Party thereunder during its remaining life minus the corresponding prices in the
Current Bank Price Deck times (b) the volumes hedged thereunder. The Hedge Value
of any Scheduled Hedge Agreement shall be as set forth in the most recent Hedge
Schedule (or, if applicable, Supplemental Hedge Schedule) delivered by the
Borrower to the Administrative Agent.
“Historical Financial Statements” means (a) the audited combined balance sheets
of the Borrower and its consolidated Subsidiaries as of December 31, 2016 and
December 31, 2017, and the related audited combined statements of income and
comprehensive income, statements of net investment and statements of cash flows
for each of the fiscal years in the two-year period ended December 31, 2017 and
(b) the unaudited combined balance sheet of the Borrower and its consolidated
Subsidiaries as of June 30, 2018, and the related unaudited combined statements
of income and comprehensive income and statements of cash flows for the
six-month period ended June 30, 2018.
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
“Immaterial Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary and that as of any applicable date of determination does not have (a)
direct Indebtedness in the aggregate in excess of $10,000,000 or (b) Guarantee
Obligations in the aggregate excess of $10,000,000 or (c) assets or annual
revenues in excess of $10,000,000.
“Increasing Lender” shall have the meaning provided in Section 2.16(a).
“Incremental Agreement” shall have the meaning provided in Section 2.16(c).
“Incremental Increase” shall have the meaning provided in Section 2.16(a).
“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than current trade
payables incurred in the ordinary course of such Person’s business and other
obligations to the extent such obligations may be satisfied at such


23

--------------------------------------------------------------------------------





Person’s sole discretion by the issuance of Stock of such Person), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of banker’s acceptances, letters of credit, or
similar arrangements, (g) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (f) above, (h) all
obligations of the kind referred to in clauses (a) through (f) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned by such Person
(including accounts and contract rights, but excluding any Stock in joint
ventures or Unrestricted Subsidiaries to the extent the Liens on such Stock
secures Indebtedness of such joint venture or such Unrestricted Subsidiary that
is nonrecourse to any Group Member), whether or not such Person has assumed or
become liable for the payment of such obligation, but the amount of Indebtedness
for purposes of this clause (h) shall be an amount equal to the lesser of the
unpaid amount of such Indebtedness and the Fair Market Value of the property
subject to such Lien, (i) liabilities with respect to payments received in
consideration of oil, gas, or other minerals yet to be acquired or produced at
the time of payment other than in respect of a Qualifying VPP (including
obligations under “take-or-pay” contracts to deliver gas in return for payments
already received and the undischarged balance of any production payment (other
than a Qualifying VPP) created by such Person or for the creation of which such
Person directly or indirectly received payment), and (j) for the purposes of
Sections 10.1, 10.2 and 11.4 only, all net obligations of such Person in respect
of Hedge Agreements (and any reference to the “principal amount” of obligations,
or Indebtedness, in respect of any Hedge Agreement shall be the Hedge
Termination Value at the relevant time of determination). The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
Notwithstanding the foregoing, (i) any Indebtedness that has been defeased in
accordance with GAAP or defeased pursuant to the deposit of cash or cash
equivalents (in an amount sufficient to satisfy all such obligations relating to
such Indebtedness at maturity or redemption, as applicable, and all payments of
interest and premium, if any) in a trust or account created or pledged for the
sole benefit of the holders of such Indebtedness, and subject to no other Liens,
and the other applicable terms of the instrument governing such Indebtedness,
shall not constitute or be deemed Indebtedness, if such defeasance has been made
in a manner not prohibited by this Agreement, (ii) for purposes of Sections 10.1
and 10.11, a Qualifying VPP shall not be treated as Indebtedness and (iii)
Indebtedness shall not include endorsements of checks, bills of exchange and
other instruments for deposit or collection in the ordinary course of business.
“Indemnified Liabilities” shall have the meaning provided in Section 13.5.
“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to or measured by, any payment by or on account of any
obligation of any Credit Party under any Credit Document, (b) to the extent not
otherwise described in clause (a), Other Taxes, in each case excluding any
interest, penalties or expenses caused by the Administrative Agent’s or


24

--------------------------------------------------------------------------------





Lender’s gross negligence or willful misconduct (as determined in a final and
non-appealable judgment by a court of competent jurisdiction).
“Indentures” means each indenture (including any supplemental indenture)
governing any outstanding senior, public, unsecured, long-term notes of the
Borrower issued before the Closing Date or issued from time to time after the
Closing Date as permitted under Section 10.1.
“Industry Investment” shall mean Investments and/or expenditures made in the
ordinary course of, and of a nature that is or shall have become customary in,
the oil and gas business as a means of actively engaging therein through
agreements, transactions, interests or arrangements that permit one to share
risks or costs, comply with regulatory requirements regarding local ownership or
satisfy other objectives customarily achieved through the conduct of oil and gas
business jointly with third parties, including (a) ownership interests in oil
and gas properties or gathering, transportation, processing, or related systems
and (b) Investments and/or expenditures in the form of or pursuant to operating
agreements, processing agreements, farm-in agreements, farm-out agreements,
development agreements, area of mutual interest agreements, unitization
agreements, pooling arrangements, service contracts and other similar agreements
with third parties.
“Ineligible Person” means, on any date, (a) a natural person (or a company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person), (b) a Defaulting Lender or any parent entity thereof, (c)
the Borrower or any Subsidiary or Affiliate of the Borrower or (d) any
competitor of the Borrower which has been designated by the Borrower as an
“Ineligible Person” by notice to the Administrative Agent and the Lenders
(including by posting such notice electronically) not less than two Business
Days before such date; but “Ineligible Person” shall exclude any Person that the
Borrower has designated as no longer being an “Ineligible Person” by notice
delivered to the Administrative Agent from time to time.
“Initial Hedge Schedule” means the most recent Hedge Schedule delivered to the
Administrative Agent before the Closing Date and identified by the Borrower as
the “Initial Hedge Schedule.”
“Initial Reserve Report” means the most recent Reserve Report delivered to the
Administrative Agent before the Closing Date and identified by the Borrower as
the “Initial Reserve Report.” The Oil and Gas Properties subject to the Utica
Sale shall not be included in the Initial Reserve Report.
“Intercreditor Agreement” means the Intercreditor Agreement dated as of December
23, 2015 between the Administrative Agent and Deutsche Bank Trust Company
Americas, as Second Lien Collateral Trustee.
“Interest Coverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of (a) Consolidated EBITDA for the Test Period ending on
such day to (b) Consolidated Interest Charges for the Test Period ending on such
day.
“Interest Period” means, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.


25

--------------------------------------------------------------------------------





“Interim Redetermination” shall have the meaning provided in Section 2.14(b).
“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.14.
“Internal Reserve Report” shall have the meaning provided in Section 9.12(a).
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period (for which the LIBOR Screen Rate is available for Dollars) that
is shorter than the Impacted Interest Period; and (b) the LIBOR Screen Rate for
the shortest period (for which that LIBOR Screen Rate is available for Dollars)
that exceeds the Impacted Interest Period, in each case, at such time.
“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person (including any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such sale), (b) the making of any deposit with, or advance, loan or other
extension of credit to, assumption of Indebtedness of, or capital contribution
to, or purchase or other acquisition of an equity participation in, any other
Person (including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person) (including any partnership or joint venture), (c) the entering into
of any guarantee of, or other contingent obligation with respect to,
Indebtedness or (d) the purchase or other acquisition (in one transaction or a
series of transactions) of (i) all or substantially all of the property and
assets or business of another Person or (ii) assets constituting a business
unit, line of business or division of such Person; but in the event that any
Investment is made by the Borrower or any Restricted Subsidiary in any Person
through substantially concurrent interim transfers of any amount through one or
more other Restricted Subsidiaries, then such other substantially concurrent
interim transfers shall be disregarded for purposes of Section 10.5.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Request, and any other document, agreement and instrument entered into by
the Letter of Credit Issuer and the Borrower (or any Restricted Subsidiary) or
in favor of the Letter of Credit Issuer and relating to such Letter of Credit.
“Joint Bookrunners” means MUFG Union Bank, N.A.; Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be


26

--------------------------------------------------------------------------------





transferred following the date of this Agreement); BMO Capital Markets Corp.;
Citicorp North America, Inc.; Crédit Agricole Corporate and Investment Bank;
JPMorgan Chase Bank, N.A.; Mizuho Bank, Ltd.; Royal Bank of Canada, and Wells
Fargo Securities, LLC, each in its capacity as joint bookrunner in respect of
the Facility.
“Joint Lead Arrangers” means MUFG Union Bank, N.A.; Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement); BMO Capital Markets Corp.; Citicorp North America, Inc.; Crédit
Agricole Corporate and Investment Bank; JPMorgan Chase Bank, N.A.; Mizuho Bank,
Ltd.; Royal Bank of Canada, and Wells Fargo Securities, LLC, each in its
capacity as joint lead arranger in respect of the Facility.
“Junior Debt” means (i) any borrowed money Indebtedness subordinated in right of
payment to the Loans, (ii) any borrowed money Indebtedness secured by a
subordinate Lien on all or any part of the Collateral, (iii) any FLLO Debt and
(iv) any unsecured borrowed money Indebtedness.
“Junior Lien Basket” means $4,000,000,000.
“Junior Lien Debt” means Indebtedness that satisfies all of the requirements of
Section 10.1(r).
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Maturity Date” means the date that is five Business Days before the
Maturity Date.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unpaid Drawings. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“L/C Participant” shall have the meaning provided in Section 3.3(a).
“L/C Participation” shall have the meaning provided in Section 3.3(a).
“Lender” shall have the meaning provided in the preamble to this Agreement.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lenders.


27

--------------------------------------------------------------------------------





“Lender Default” means (a) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans or participations in Letters of
Credit or Swingline Loans, which refusal or failure is not cured within two
Business Days after the date of such refusal or failure, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default, shall be specifically identified in such writing)
has not been satisfied; (b) the failure of any Lender to pay over to the
Administrative Agent, any Letter of Credit Issuer, any Swingline Lender or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, unless the subject of a good faith dispute;
(c) a Lender has notified the Borrower or the Administrative Agent in writing
that it does not intend or expect to comply with any of its funding obligations
or has made a public statement to that effect with respect to its funding
obligations under the Facility (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s good faith determination that a condition
precedent to funding (which condition precedent, together with any applicable
Default, shall be specifically identified in such writing or public statement)
cannot be satisfied); (d) the failure, within three Business Days after a
written request by the Administrative Agent or the Borrower, by a Lender to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its obligations under the Facility (but such Lender shall cease to
be a Defaulting Lender pursuant to this clause (d) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (e) a Distressed
Person has admitted in writing that it is insolvent or such Distressed Person
becomes subject to a Lender-Related Distress Event or (f) a Lender has, or has a
direct or indirect parent company that has, become the subject of a Bail-In
Action.
“Lender Hedging Obligations” means obligations under any Hedge Agreement which
(a) are permitted by this Agreement between a Group Member and a Hedge Bank, and
(b) specifies that the obligations of such Group Member are secured by the
Security Documents.
“Lender-Related Distress Event” means, with respect to any Lender, that such
Lender or any Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), as the case may be, (a) is or becomes subject to a
voluntary or involuntary case with respect to such Distressed Person under any
debt relief law, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, (b) such Distressed Person or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation,
(c) such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Person or its assets
to be, insolvent or bankrupt or (d) becomes the subject of a Bail-In Action; but
a Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interests in any Lender or
any Person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.


28

--------------------------------------------------------------------------------





“Letter of Credit” shall have the meaning provided in Section 3.1.
“Letter of Credit Commitment” means $1,000,000,000, as the same may be reduced
from time to time pursuant to Section 3.1, but no Letter of Credit Issuer shall
be obligated to issue Letters of Credit in an aggregate face amount in excess of
its Letter of Credit Issuance Limit.
“Letter of Credit Exposure” means, with respect to any Lender, at any time, (a)
the principal amount of any Unpaid Drawings in respect of which such Lender has
made (or is required to have made) payments to the Letter of Credit Issuer
pursuant to Section 3.4(a) at such time plus (b) such Lender’s Commitment
Percentage of the Letters of Credit Outstanding at such time (excluding the
portion thereof consisting of Unpaid Drawings in respect of which the Lenders
have made (or are required to have made) payments to the Letter of Credit Issuer
pursuant to Section 3.4(a)) minus (c) such Lender’s Commitment Percentage of the
amount of cash or deposit account balances held by the Administrative Agent to
Cash Collateralize outstanding Letters of Credit and Unpaid Drawings under
Section 3.8.
“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).
“Letter of Credit Issuance Limit” means, with respect to each Letter of Credit
Issuer, the amount set forth on Schedule 3.1(a) opposite such Letter of Credit
Issuer’s name, or in the case of any Lender that becomes a Letter of Credit
Issuer after the Closing Date, the amount set forth in the agreement pursuant to
which such Lender becomes a Letter of Credit Issuer pursuant to Section 3.6(a).
“Letter of Credit Issuer” means MUFG Union Bank, N.A.; Bank of America, N.A.;
BMO Harris Bank N.A.; Citicorp North America, Inc., Crédit Agricole Corporate
and Investment Bank; JPMorgan Chase Bank, N.A.; Mizuho Bank, Ltd.; Royal Bank of
Canada; Wells Fargo Bank, National Association, and each other Lender appointed
as a Letter of Credit Issuer pursuant to Section 3.6, including in each case,
any of their respective Affiliates or any replacement or successor appointed
pursuant to Section 3.6. References in any Credit Document to the Letter of
Credit Issuer shall be deemed to refer to the Letter of Credit Issuer in respect
of the applicable Letter of Credit or to all Letter of Credit Issuers, as the
context requires.
“Letter of Credit Request” shall have the meaning provided in Section 3.2(a).
“Letters of Credit Outstanding” means, at any time, without duplication, (a) the
aggregate Stated Amount of all outstanding Letters of Credit plus (b) the
aggregate principal amount of all Unpaid Drawings in respect of all Letters of
Credit.
“Leverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of (a) Consolidated Indebtedness as of such day to (b)
Consolidated EBITDA for the Test Period then ending on such day; but for the
purposes of determining the Leverage Ratio described above (i) Consolidated
EBITDA for the First Annualized Quarter shall be deemed equal to Consolidated
EBITDA for the First Annualized Quarter multiplied by 4, (ii) Consolidated
EBITDA for the four fiscal quarter period ending the fiscal quarter after the
First Annualized Quarter (the “Second Annualized Quarter”) shall be deemed equal
to Consolidated EBITDA for the two fiscal quarter period ending with the Second
Annualized Quarter multiplied by 2, (iii) Consolidated EBITDA for the four
fiscal quarter period ending the fiscal quarter after the Second Annualized
Quarter (the


29

--------------------------------------------------------------------------------





“Third Annualized Quarter”) shall be deemed equal to Consolidated EBITDA for the
three fiscal quarter period ending with the Third Annualized Quarter multiplied
by 4/3, and (iv) as of the last day of the fiscal quarter in which the Utica
Sale is consummated, Consolidated EBITDA for the four fiscal quarter period then
ending shall be deemed equal to Special Consolidated EBITDA for such period.
“LIBOR Loan” means any Loan bearing interest at a rate determined by reference
to the LIBOR Rate (other than an ABR Loan bearing interest by reference to the
LIBOR Rate by virtue of clause (c) of the definition of ABR).
“LIBOR Rate” means, for any Interest Period for each LIBOR Loan, the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate for Dollars)
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case the “LIBOR Screen Rate”) at approximately 11:00 A.M. (London time) two
Business Days before the first day of such Interest Period; but if the LIBOR
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement and provided, further, if the LIBOR Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to Dollars then the LIBOR Rate shall be the
Interpolated Rate, but if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“LIBOR Screen Rate” shall have the meaning provided in the definition of “LIBOR
Rate”.
“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including (a) the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement or a financing
lease, consignment or bailment for security purposes or (b) production payments
and the like payable out of Oil and Gas Properties; but in no event shall an
operating lease be deemed to be a Lien.
“Loan” means a Loan made pursuant to Section 2.1(a).
“Loan Limit” means, at any time, the lesser of (i) the Total Commitments at such
time and (ii) the Borrowing Base at such time.
“Majority Lenders” means, at any date, (a) Non-Defaulting Lenders having or
holding more than 50% of the unused Adjusted Total Commitment at such date and
the Total Exposure (excluding the Exposure of Defaulting Lenders) at such date
or (b) if the Total Commitment has been terminated, or for the purposes of
acceleration pursuant to Article XI, Non-Defaulting Lenders having or holding
more than 50% of the Total Exposure (excluding the Exposure of Defaulting
Lenders) at such date.
“Mandatory Borrowing” shall have the meaning provided in Section 2.1(c).


30

--------------------------------------------------------------------------------





“Material Adverse Effect” means a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Subsidiaries on a consolidated basis, that would, individually or in the
aggregate, materially adversely affect (a) the ability of the Credit Parties,
taken as a whole, to perform their payment obligations under any Credit Document
or (b) the rights and remedies of the Administrative Agent and the Lenders under
any Credit Document.
“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.
“Maturity Date” means the fifth anniversary of the Closing Date.
“Maximum Aggregate Amount” means $4,000,000,000.
“Minimum Collateral Coverage Percentage” means, on any date 85%; but if (a) such
date is more than 90 days after the Closing Date and (b) on such date any FLLO
Debt is then outstanding, 90%.
“Moody’s” means Moody’s Investors Service, Inc. or any successor by merger or
consolidation to its business.
“Mortgage” means a mortgage or a deed of trust, deed to secure debt, trust deed,
assignment of as-extracted collateral, fixture filing or other security document
entered into by the owner of a Mortgaged Property and the Administrative Agent
for the benefit of the Secured Parties in respect of that Mortgaged Property,
substantially in the form of such documents as heretofore delivered to the
Administrative Agent in accordance with the Original Credit Agreement or this
Agreement (with such changes to the form thereof as may be necessary to account
for local law matters) or otherwise in such form as agreed between the Borrower
and the Administrative Agent.
“Mortgaged Property” means the real property and improvements thereto with
respect to which a Mortgage is required to be granted pursuant to Section 9.9;
but, notwithstanding any provision in any Mortgage to the contrary, in no event
shall any Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) located on the Mortgaged Properties (as defined in the applicable
Mortgage) within an area having special flood hazards and in which flood
insurance is available under the National Flood Insurance Act of 1968 be
included in the definition of “Mortgaged Property” or “Mortgaged Properties” and
no such Building or Manufactured (Mobile) Home shall be encumbered by any
Mortgage. As used herein, “Flood Insurance Regulations” means (i) the National
Flood Insurance Act of 1968 as now or hereafter in effect or any successor
statute thereto, (ii) the Flood Disaster Protection Act of 1973 as now or
hereafter in effect or any successor statue thereto, (iii) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), and (iv) the Flood
Insurance Reform Act of 2004 and any regulations promulgated thereunder.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to Title IV of ERISA and is or was within any of the
last preceding six years contributed to by the Borrower or an ERISA Affiliate.


31

--------------------------------------------------------------------------------





“Net Debt to Capitalization Ratio” means, at any time, the ratio, expressed as a
percentage, of Consolidated Indebtedness as of such date to Consolidated Total
Capitalization as of such date.
“New Determination Notice” shall have the meaning provided in Section 2.14(d).
“Nominal Collateral Amount” means the Gross Collateral Amount as of the most
recent determination of the Borrowing Base (including the Borrowing Base as in
effect on the Closing Date, until there has been a subsequent determination of
the Borrowing Base); but if the Borrowing Base has been reduced as provided in
Section 2.14(h), then the Nominal Collateral Amount shall thereafter be the
Gross Collateral Amount as in effect on the date of such reduction, until the
earlier of (i) the next such reduction of the Borrowing Base (if any) in
accordance with Section 2.14(h) and (ii) the next determination of the Borrowing
Base.
“Non-Defaulting Lender” means and include each Lender other than a Defaulting
Lender.
“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).
“Non-U.S. Lender” means any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.
“Notice of Borrowing” shall have the meaning provided in Section 2.3(a) and, if
in writing, shall be substantially in the form of Exhibit A or such other form
as shall be approved by the Administrative Agent (acting reasonably).
“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan, any Swingline Loan, or any Letter of Credit
(including any Unpaid Drawings), in each case, entered into with any Credit
Party, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof in any proceeding under any bankruptcy
or insolvency law naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding and (b) the Lender Hedging Obligations. Without limiting the
generality of the foregoing, the Obligations of the Credit Parties under the
Credit Documents include the obligation (including Guarantee Obligations) to pay
principal, interest, charges, expenses, fees, attorney costs, indemnities and
other amounts payable by any Credit Party under any Credit Document.
Notwithstanding the foregoing, (a) the obligations of the Borrower or any
Restricted Subsidiary under any Hedge Agreement giving rise to Lender Hedging
Obligations shall be secured and guaranteed pursuant to the Security Documents
and the Guarantee only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed, (b) any release of Collateral or
Guarantors effected in the manner permitted by the Credit Documents shall not
require the consent of the holders of Lender Hedging Obligations unless
otherwise specifically set forth herein and (c) solely with respect to any
Credit Party that is not an “eligible contract participant” under the Commodity
Exchange Act, Excluded Hedge Obligations of such Credit Party shall in any event
be excluded from “Obligations” owing by such Credit Party.


32

--------------------------------------------------------------------------------





“Oil and Gas Properties” means (a) Hydrocarbon Interests, (b) the properties now
or hereafter pooled or unitized with Hydrocarbon Interests, (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including all units created under orders,
regulations and rules of any Governmental Authority) which may affect all or any
portion of the Hydrocarbon Interests, (d) all operating agreements, contracts
and other agreements, including production sharing contracts and agreements,
which relate to any of the Hydrocarbon Interests or the production, sale,
purchase, exchange or processing of Hydrocarbons from or attributable to such
Hydrocarbon Interests, (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests, (f) all
tenements, hereditaments, appurtenances and properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all properties, rights, titles, interests and estates described or referred
to above, including any and all property, real or personal, now owned or
hereafter acquired and situated upon, used, held for use or useful in connection
with the operating, working or development of any of such Hydrocarbon Interests
or property (excluding drilling rigs, automotive equipment, rental equipment or
other personal property which may be on such premises for the purpose of
drilling a well or for other similar temporary uses) and including any and all
oil wells, gas wells, injection wells or other wells, structures, fuel
separators, liquid extraction plants, plant compressors, pumps, pumping units,
field gathering systems, gas processing plants and pipeline systems, power and
cogeneration facilities (other than for the purposes of any Borrowing Base
provisions hereunder) and any related infrastructure to any thereof, tanks and
tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.
“Other Taxes” means any and all present or future stamp, registration,
documentary, intangible, recording, filing or any other excise, property or
similar taxes (including interest, fines, penalties, additions to tax and
related, reasonable, out-of-pocket expenses with regard thereto) arising from
any payment made under any Credit Document or from the execution or delivery of,
registration or enforcement of, consummation or administration of, or otherwise
with respect to, any Credit Document; but such term shall not include any of the
foregoing Taxes that result from an assignment, grant of a participation
pursuant to Section 13.6(c) or transfer or assignment to or designation of a new
lending office or other office for receiving payments under any Credit Document
(“Assignment Taxes”) to the extent such Assignment Taxes are imposed as a result
of a connection between the assignor/participating Lender and/or the
assignee/Participant and the taxing jurisdiction (other than a connection
arising solely from any Credit Documents or any Transaction), except to the
extent that any such action described in this proviso is requested or required
by the Borrower.
“Overnight Rate” means, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
or the Letter of Credit Issuer, as the case may be, in accordance with banking
industry rules on interbank compensation.
“Participant” shall have the meaning provided in Section 13.6(c)(i).


33

--------------------------------------------------------------------------------





“Participant Register” shall have the meaning provided in Section 13.6(c)(ii).
“PATRIOT Act” shall have the meaning provided in Section 13.18.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
“Permitted Additional Debt” means any unsecured senior, senior subordinated or
subordinated Indebtedness issued by the Borrower or a Guarantor, (a) the terms
of which do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligation before the 91st day after the Maturity Date (other than
customary offers to purchase upon a change of control, asset sale or casualty or
condemnation event and customary acceleration rights after an event of default),
(b) if such Indebtedness is senior subordinated or subordinated Indebtedness,
the terms of such Indebtedness provide for customary subordination of such
Indebtedness to the Obligations, and (c) as to which no Subsidiary (other than a
Guarantor) is an obligor under such Indebtedness.
“Permitted Investments” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:
(i)    Dollars;
(ii)    securities issued or directly and fully and unconditionally guaranteed
or insured by the United States government or any agency or instrumentality
thereof the securities of which are unconditionally guaranteed as a full faith
and credit obligation of the U.S. government, in each case with maturities of 24
months or less from the date of acquisition;
(iii)    certificates of deposit, time deposits and eurodollar time deposits
with maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic commercial bank having capital and surplus of not
less than $500,000,000 or any foreign commercial bank having capital and surplus
of not less than $100,000,000 (or the Dollar equivalent as of the date of
determination);
(iv)    repurchase obligations for underlying securities of the types described
in clauses (ii), (iii) and (vii) entered into with any financial institution
meeting the qualifications specified in clause (iii) above;
(v)    commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P and
in each case maturing within 24 months after the date of creation thereof and
Indebtedness or preferred Stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 24 months or less
from the date of acquisition;
(vi)    marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Borrower) and in each case maturing within 24 months after the
date of creation or acquisition thereof;


34

--------------------------------------------------------------------------------





(vii)    readily marketable direct obligations issued by any state, commonwealth
or territory of the United States or any political subdivision or taxing
authority thereof having a rating of Baa3 or higher from Moody’s or BBB- or
higher from S&P with maturities of 24 months or less from the date of
acquisition;
(viii)    Investments with average maturities of 24 months or less from the date
of acquisition in money market funds rated within the top three ratings category
by S&P or Moody’s; and
(ix)    investment funds investing 90.00% of their assets in securities of the
types described in clauses (i) through (viii) above.
Notwithstanding the foregoing, Permitted Investments shall include amounts
denominated in currencies other than Dollars, if such amounts are converted into
Dollars as promptly as practicable and in any event within ten Business Days
following the receipt of such amounts.
“Permitted Liens” means:
(a)    Liens for taxes, assessments or governmental charges or claims not yet
overdue for a period of more than 30 days or that are being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established to the extent required by and in accordance with GAAP, or for
property taxes on property that the Borrower or one of its Subsidiaries has
determined to abandon if the sole recourse for such tax, assessment, charge or
claim is to such property;
(b)    Liens in respect of property or assets of the Borrower or any Restricted
Subsidiary imposed by law, such as landlords’, vendors’, operators’, suppliers’,
carriers’, warehousemen’s, repairmen’s, construction contractors’, workers’
materialmen’s and mechanics’ Liens and other similar Liens arising in the
ordinary course of business or incident to the exploration, development,
operation or maintenance of Oil and Gas Properties, in each case so long as such
Liens arise in the ordinary course of business and do not individually or in the
aggregate have a Material Adverse Effect;
(c)    Liens incurred, or pledges or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security, old age
pension, public liability obligations or similar legislation and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of such obligations, or to secure the performance of
tenders, statutory and regulatory obligations, plugging and abandonment
obligations, surety, stay, customs and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (including letters of credit issued in lieu of such bonds or
to support the issuance thereof) incurred in the ordinary course of business or
otherwise constituting Investments permitted hereunder;
(d)    ground leases, subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any Restricted
Subsidiary are located;
(e)    easements, rights-of-way, licenses, restrictions (including zoning
restrictions), title defects, exceptions, reservations, deficiencies or
irregularities in title, encroachments, protrusions, servitudes, rights, eminent
domain or condemnation rights, permits, conditions and covenants and


35

--------------------------------------------------------------------------------





other similar charges or encumbrances (including in any rights of way or other
property of the Borrower or its Restricted Subsidiaries for the purpose of
roads, pipelines, transmission lines, transportation lines, distribution lines
for the removal of gas, oil or other minerals or timber, and other like
purposes, or for joint or common use of real estate, rights of way, facilities
and equipment) not interfering in any material respect with the business of the
Borrower and its Restricted Subsidiaries, taken as a whole and, to the extent
reasonably agreed by the Administrative Agent, any exception on the title
reports issued to the Administrative Agent in connection with any Borrowing Base
Property;
(f)    any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease, sublease, license or sublicense permitted by this Agreement;
(g)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(h)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or bankers’ acceptance
issued for the account of the Borrower or any Restricted Subsidiary, if such
Lien secures only the obligations of the Borrower or such Restricted Subsidiary
in respect of such letter of credit or bankers’ acceptance to the extent
permitted under Section 10.1;
(i)    leases, licenses, subleases or sublicenses granted to others not
interfering in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole;
(j)    Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings made in respect of operating leases entered into by
the Borrower or any Restricted Subsidiary;
(k)    Liens created in the ordinary course of business in favor of banks and
other financial institutions over credit balances of any bank accounts of the
Borrower and the Restricted Subsidiaries held at such banks or financial
institutions, as the case may be, to facilitate the operation of cash pooling
and/or interest set-off arrangements in respect of such bank accounts in the
ordinary course of business;
(l)    Liens which arise in the ordinary course of business under operating
agreements (including preferential purchase rights, consents to assignment and
other restrains on alienation), joint operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, farm-in agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding
royalty and royalty agreements, reversionary interests, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements that are usual and
customary in the oil and gas business and are for claims which are not
delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent


36

--------------------------------------------------------------------------------





required by and in accordance with GAAP, if any such Lien referred to in this
clause does not in the aggregate have a Material Adverse Effect;
(m)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower and its Restricted Subsidiaries, taken as a whole; and
(n)    Liens arising under statutory provisions of applicable law with respect
to production purchased from others.
The parties acknowledge and agree that no intention to subordinate the priority
afforded any Lien granted in favor of the Administrative Agent, for the benefit
of the Secured Parties under the Security Documents is to be hereby implied or
expressed by the permitted existence of such Permitted Liens.
“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness
(the “Refinanced Indebtedness”), any Indebtedness issued or incurred in exchange
for, or the net proceeds of which are used (or held for use and in fact used
within 90 days of receipt thereof) to modify, extend, refinance, renew, replace
or refund (or to refund to the Borrower any amounts repaid, repurchased or
prepaid in respect of Indebtedness within 90 days before the incurrence of such
Indebtedness) (collectively to “Refinance” or a “Refinancing” or “Refinanced”),
such Refinanced Indebtedness (or previous refinancing thereof constituting
Permitted Refinancing Indebtedness), if (A) the principal amount (or accreted
value, if applicable) of any such Permitted Refinancing Indebtedness does not
exceed the principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness outstanding immediately before such Refinancing except by an amount
equal to the unpaid accrued interest and premium thereon plus other amounts paid
and fees and expenses incurred in connection with such Refinancing plus an
amount equal to any existing commitment unutilized and letters of credit undrawn
thereunder, (B) if the Indebtedness being Refinanced is Indebtedness permitted
by Section ‎10.1(g) or ‎10.1(h), the direct and contingent obligors with respect
to such Permitted Refinancing Indebtedness are not changed (except that a Credit
Party may be added as an additional obligor), (C) other than with respect to a
Refinancing in respect of Indebtedness permitted pursuant to Section ‎10.1(f),
such Permitted Refinancing Indebtedness shall have a final maturity date equal
to or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Refinanced Indebtedness (but if the Refinancing is of any of the Existing
Contingent Convertible Notes, then such Permitted Refinancing Indebtedness shall
have a stated maturity and, if applicable, any mandatory call date not earlier
than the date that is 91 days after the Maturity Date in effect at the time such
Permitted Refinancing Indebtedness is incurred), and (D) if the Indebtedness
being Refinanced is Indebtedness permitted by Section ‎10.1(g) or ‎10.1(h),
terms and conditions of any such Permitted Refinancing Indebtedness, taken as a
whole (excluding terms as to interest rates, fees, floors, funding discounts and
redemption or prepayment premiums), are either (A) reasonably satisfactory to
the Administrative Agent or (B) either (1) not be materially more restrictive,
taken as a whole, to the Borrower and its Restricted Subsidiaries, than the
Credit Documents (or the Lenders receive the benefit of the more restrictive
terms which, for avoidance of doubt, may be provided to them without their
consent) or (2) apply after the Maturity Date; if a certificate of an Authorized
Officer of the Borrower delivered to the Administrative Agent at least


37

--------------------------------------------------------------------------------





five Business Days before the incurrence or issuance of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
Governmental Authority.
“Petroleum Industry Standards” means the Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.
“Plan” means any single-employer plan, as defined in Section 4001 of ERISA and
subject to Title IV of ERISA, that is or was within any of the preceding six
years maintained or contributed to (or to which there is or was an obligation to
contribute or to make payments to) by the Borrower or an ERISA Affiliate.
“Pricing Level” shall have the meaning provided in the definition of Applicable
Margin.
“Pro Forma Basis” means, with respect to compliance with any test or covenant or
calculation of any ratio (or any component thereof) hereunder in connection with
any incurrence, Investment, acquisition, Disposition, consolidation, merger,
designation, assumption, payment or any other transaction, a determination or
calculation of such test, covenant or ratio (or component) that is made (a) in
good faith by the chief financial officer, principal accounting officer or
treasurer of the Borrower and reasonably acceptable to the Administrative Agent,
(b) as of the last day of the most recently ended Test Period as if the relevant
incurrence, Investment, acquisition, Disposition, consolidation, merger,
designation, assumption, payment or other transaction had occurred on the first
day of such Test Period, and (c) at the option of the Borrower, giving effect to
any anticipated or proposed change in operations, revenues, expenses or other
items included in the computation of Consolidated EBITDA, but in the case of
this clause (c), for any Test Period, the aggregate amount of such adjustments
added back in determining Consolidated EBITDA for such Test Period shall not
exceed 5% of the Consolidated EBITDA for such Test Period.
“Proposed Borrowing Base” shall have the meaning provided in Section 2.14(c)(i).
“Proposed Determination Notice” shall have the meaning provided in Section
2.14(c)(ii).
“Proved Developed Reserves” means Proved Reserves that, in accordance with
Petroleum Industry Standards, are classified as one of the following: (a)
“Developed Producing Reserves” or (b) “Developed Non-Producing Reserves”; and
Proved Developed Reserves in the aggregate comprise Proved Reserves that are
“Developed Producing Reserves” and “Developed Non-Producing Reserves”.
“Proved Non-Producing Reserves” means Proved Reserves that, in accordance with
Petroleum Industry Standards, are classified as “Developed Non-Producing
Reserves”.


38

--------------------------------------------------------------------------------





“Proved Reserves” means oil and gas reserves that, in accordance with Petroleum
Industry Standards, are classified as both “Proved Reserves” and one of the
following: (a) “Developed Producing Reserves”, (b) “Developed Non-Producing
Reserves” or (c) “Undeveloped Reserves”; and “Proved Reserves” in the aggregate
comprise Proved Reserves that are “Developed Producing Reserves”, “Developed
Non-Producing Reserves” and “Undeveloped Reserves”.
“Proved Undeveloped Reserves” means Proved Reserves that, in accordance with
Petroleum Industry Standards, are classified as “Undeveloped Reserves”.
“PV-9” means, with respect to the Proved Reserves expected to be produced from
any Oil and Gas Properties, the net present value, discounted at 9% per annum,
of the future net revenues expected to accrue to the Credit Parties’ collective
interests in such reserves during the remaining expected economic lives of such
reserves, calculated using the Current Bank Price Deck. The PV-9 of any
Borrowing Base Property shall be as set forth in the most recent Reserve Report
(or, if applicable, Supplemental Reserve Report) delivered by the Borrower to
the Administrative Agent.
“Qualifying VPP” means (a) each VPP existing on the Closing Date and (b) any VPP
granted by a Group Member or Group Members (the “VPP Seller”) to the purchaser
of the VPP (the “VPP Buyer”); if (i) no portion of the working or other
interests in oil and gas properties burdened by the VPP (the “VPP Properties”)
constitute Collateral, (ii) the consideration for such VPP consists only of cash
or cash equivalents, (iii) any obligation of any Group Member to purchase the
VPP Buyer’s share of production is at a fair market index price in effect from
time to time (adjusted for shrinkage and transportation costs, as applicable),
(iv) any Liens securing the VPP or any related obligations of the VPP Seller to
the VPP Buyer are limited to the VPP Seller’s retained interests in the VPP
Properties and the production therefrom and its rights, titles and interests
related thereto, and (v) no Default or Event of Default shall have occurred and
be continuing at the time of the grant of the VPP or shall result therefrom.
“Refinance” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness.”
“Register” shall have the meaning provided in Section 13.6(b)(iv).
“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor to all or a portion thereof establishing margin requirements.
“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or a portion thereof establishing margin requirements.
“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor to all or a portion thereof establishing margin requirements.
“Reimbursement Date” shall have the meaning provided in Section 3.4(a).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents and members of such
Person or such Person’s Affiliates.
“Replacement Rate” shall have the meaning provided in Section 2.10(d).


39

--------------------------------------------------------------------------------





“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Required Lenders” means, at any date, (a) Non-Defaulting Lenders having or
holding at least 66.67% of the unused Adjusted Total Commitment at such date and
the Total Exposure (excluding the Exposure of Defaulting Lenders) at such date
or (b) if the Total Commitment has been terminated, Non-Defaulting Lenders
having or holding at least 66.67% of the Total Exposure (excluding the Exposure
of Defaulting Lenders) at such date.
“Requirement of Law” means, as to any Person, any law, treaty, rule, regulation
statute, order, ordinance, decree, judgment, consent decree, writ, injunction,
settlement agreement or governmental requirement enacted, promulgated or imposed
or entered into or agreed by any Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.
“Reserve Report” means any report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st and July 1st
(or another date in the event of certain Interim Redeterminations or the Initial
Reserve Report) the Proved Reserves, the Proved Developed Reserves, the Proved
Non-Producing Reserve and Proved Undeveloped Reserves attributable to the
Borrowing Base Properties of the Credit Parties, together with a projection of
the rate of production and future net income, taxes, operating expenses and
Capital Expenditures with respect thereto as of such date, based upon the most
recent Bank Price Deck provided to the Borrower by the Administrative Agent.
“Restricted Payments” shall have the meaning provided in Section 10.6.
“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.
“Royalty Trust” means a statutory trust, business trust, limited liability
company, partnership or other form of legal entity to which the Borrower or one
or more of its Subsidiaries grants or conveys any term or perpetual overriding
royalty interests, net profits interests or other similar interests in Oil and
Gas Properties in exchange for units of beneficial interest or ownership
interests in such trust or other entity, or for cash.
“S&P” means Standard & Poor’s Ratings Services or any successor by merger or
consolidation to its business.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, including
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the Government of Canada, the
European Union or any European Union member state, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons.


40

--------------------------------------------------------------------------------





“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the Government of Canada, the European Union or Her
Majesty’s Treasury of the United Kingdom.
“Scheduled Hedge Agreements” means the Hedge Agreements of the Credit Parties
included in the most recently delivered Hedge Schedule delivered pursuant to
Section 9.12 or, before the delivery of the first such Hedge Schedule, the
Initial Hedge Schedule, in each case together with any Hedge Agreements of the
Credit Parties included in a Supplemental Hedge Schedule. For the avoidance of
doubt, if on any date a Hedge Agreement included in the most recent Hedge
Schedule (or, if relevant, Supplemental Hedge Schedule) has been terminated or
no Credit Party is a party thereto, then such Hedge Agreement is no longer a
Scheduled Hedge Agreement.
“Scheduled Redetermination” shall have the meaning provided in Section 2.14(b).
“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.14.
“SEC” means the Securities and Exchange Commission or any successor thereto
“Second Annualized Quarter” shall have the meaning provided in the definition of
“Leverage Ratio”.
“Section 9.1 Financials” means the financial statements delivered, or required
to be delivered, pursuant to Section 9.1(a) or (b), together with the
accompanying Authorized Officer’s certificate delivered, or required to be
delivered, pursuant to Section 9.1(d).
“Secured Leverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of (a) Consolidated Indebtedness that is secured by a Lien
(regardless of priority) on the Collateral as of such day to (b) Consolidated
EBITDA for the Test Period then ending on such day.
“Secured Parties” means, collectively, (a) the Administrative Agent, (b) the
Letter of Credit Issuers, (c) each Lender, each sub-agent pursuant to Article
XII appointed by the Administrative Agent with respect to matters relating to
the Credit Documents and (d) each Hedge Bank with respect to their respective
Lender Hedging Obligations.
“Security Agreement” means (a) the Collateral Agreement dated as of the Closing
Date made by the Credit Parties in favor the Administrative Agent, and (b) any
other security agreement entered into by the Credit Parties in favor of the
Administrative Agent for the benefit of the Secured Parties in a form reasonably
acceptable to the Administrative Agent.
“Security Documents” means, collectively, (a) the Mortgages, (b) the Security
Agreement, (c) the Intercreditor Agreement, (d) each Acceptable Collateral Trust
Agreement, (e) any control agreements and (f) each other security agreement or
other instrument or document executed and


41

--------------------------------------------------------------------------------





delivered pursuant to Section 6.4, 9.9 or 9.11 or pursuant to any other such
Security Documents or otherwise to secure or perfect the security interest in,
or otherwise relating to, any or all of the Collateral securing the Obligations.
“SFAS” means Statement of Financial Accounting Standard No. 133 or No. 143 as
promulgated by the Financial Accounting Standards Board.
“Solvent” means, with respect to any Person, that as of any date of
determination, that such Person is not “insolvent” as defined in the federal
Bankruptcy Code.
“Special Consolidated EBITDA” will have the meaning of Consolidated EBITDA, but
without any Pro Forma Basis adjustment which would otherwise result from the
Utica Sale.
“Special Leverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of (a) Consolidated Indebtedness as of such day to (b)
Special Consolidated EBITDA for the 12 months then ending.
“Specified Subsidiary” means, at any date of determination any Restricted
Subsidiary (a) whose Total Assets at the last day of the Test Period ending on
the last day of the most recent fiscal period for which Section 9.1 Financials
have been delivered were equal to or greater than 15% of the Adjusted
Consolidated Net Tangible Assets of the Borrower and the Restricted Subsidiaries
at such date, or (b) whose revenues during such Test Period were equal to or
greater than 15% of the consolidated revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP.
“Stated Amount” of any Letter of Credit, at any time, means the maximum amount
available to be drawn thereunder at such time, determined without regard to
whether any conditions to drawing could then be met.
“Stock” means any and all shares of capital stock or shares in the capital, as
the case may be (whether denominated as common stock or preferred stock or
ordinary shares or preferred shares, as the case may be), beneficial,
partnership or membership interests, participations or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity, whether voting or non-voting.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.
“Strip Prices” shall mean, as of any date of determination with respect to any
month before and including ten years thereafter (or the last date for which
there is such a contract, if earlier) (a) for crude oil, the closing settlement
price for the CL Light, Sweet Crude Oil futures contract for each month and (b)
for natural gas, the closing settlement price for the NG Henry Hub Natural Gas
futures contract for such month, in each case as published by New York
Mercantile Exchange (NYMEX) on such date. For any month more than ten years (or
the last date for which there is a relevant contract, if earlier) after the date
of determination, Strip Prices for such month will be equal to the relevant
published contract price for the month ten years after the date of
determination, escalated at a rate equal to 1.5% per annum.


42

--------------------------------------------------------------------------------





“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of Stock or other ownership
interests having ordinary voting power (other than Stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise expressly provided, all references herein to a
“Subsidiary” means a Subsidiary of the Borrower. A Royalty Trust shall not
constitute a “Subsidiary” of the Borrower or its Subsidiaries.
“Successor Borrower” shall have the meaning provided in Section 10.3(a).
“Supplemental Hedge Schedule” means a report, in form and substance satisfactory
to the Administrative Agent, setting forth, as of a recent date, the terms,
counterparty and Hedge Value of the Scheduled Hedge Agreements of the Credit
Parties on such date.
“Supplemental Reserve Report” means a report, in form and substance satisfactory
to the Administrative Agent, setting forth, as of a recent date, the Proved
Reserves, the Proved Developed Reserves, the Proved Non-Producing Reserves and
the Proved Undeveloped Reserves attributable to Oil and Gas Properties of the
Credit Parties described therein, together with a projection of the rate of
production and future net income, taxes, operating expenses and Capital
Expenditures with respect thereto as of such date, using the Current Bank Price
Deck.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means the obligation of the Swingline Lenders to make
Swingline Loans pursuant to Section 2.1 in an aggregate principal amount at any
one time outstanding not to exceed $300,000,000, but no Swingline Lender shall
be obligated to make Swingline Loans in an outstanding principal amount in
excess of such Swingline Lender’s Swingline Subcommitment.
“Swingline Exposure” means at any time the aggregate principal amount at such
time of all outstanding Swingline Loans. The Swingline Exposure of any Lender at
any time shall equal its Commitment Percentage of the aggregate Swingline
Exposure at such time.
“Swingline Lender” means (a) MUFG Union Bank, N.A., (b) JPMorgan Chase Bank,
N.A. and (c) Wells Fargo Bank, National Association, each in its capacity as a
lender of Swingline Loans hereunder. References in any Credit Document to the
Swingline Lender shall be deemed to refer to the Swingline Lender in respect of
the applicable Swingline Loan or to all the Swingline Lenders, as the context
requires.
“Swingline Loan” shall have the meaning provided in Section 2.1(b).
“Swingline Subcommitment” means, with respect to each Swingline Lender,
$100,000,000.


43

--------------------------------------------------------------------------------





“Taxes” means any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.
“Term Loan” means the Borrower’s Class A Loan made pursuant to the Term Loan
Agreement dated as of August 23, 2016 between the Borrower and Deutsche Trust
Bank Americas, as administrative agent (in such capacity, the “Term Agent”), as
supplemented by the Class A Term Loan Supplement of even date therewith among
the Borrower, the Term Agent and the lenders from time to time party thereto.
“Termination Date” means the earlier to occur of (a) the Maturity Date and (b)
the date on which the Total Commitment shall have terminated.
“Test Period” means, (A) with respect to Consolidated EBITDA, (i) for any date
of determination with respect to a period on or before the fiscal quarter in
which the Utica Sale is consummated, the four consecutive fiscal quarters of the
Borrower then last ended for which Section 9.1 Financials have been delivered to
the Administrative Agent, (ii) for any date of determination with respect to the
fiscal quarter (the “First Annualized Quarter”) ending immediately after the
fiscal quarter in which the Utica Sale is consummated or any of the three
immediately succeeding fiscal quarters, the period beginning with the first day
of the First Annualized Quarter and ending on the last day of the relevant
fiscal quarter and (iii) for any determination with respect to a period
thereafter, the four consecutive fiscal quarters of the Borrower then last ended
for which Section 9.1 Financials have been delivered to the Administrative Agent
and (B) with respect to Consolidated Fixed Charges, the four consecutive fiscal
quarters of the Borrower then last ended for which Section 9.1 Financials have
been delivered to the Administrative Agent.
“Third Annualized Quarter” shall have the meaning provided in the definition of
“Leverage Ratio”.
“Total Assets” means, as of any date of determination with respect to any
Person, the amount that would, in conformity with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.
“Total Commitment” means, as of any date of determination, the aggregate amount
of the Commitments of all Lenders. The Total Commitment as of the Closing Date
is $3,000,000,000.
“Total Exposure” means the sum of the Exposures of the Lenders.
“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any Subsidiary or any of their Affiliates in connection with the
Transactions and the Credit Documents.
“Transactions” means, collectively, the execution, delivery and performance of
the Credit Documents, the borrowing of Loans, the use of the proceeds thereof,
the issuance of Letters of Credit hereunder, the payment of Transaction Expenses
on the Closing Date and the other transactions contemplated by the Credit
Documents.


44

--------------------------------------------------------------------------------





“Transferee” shall have the meaning provided in Section 13.6(e).
“Type” means, as to any Loan, its nature as an ABR Loan or a LIBOR Loan.
“Uniform Commercial Code” means the Uniform Commercial Code of the State of New
York or of any other state the laws of which are required to be applied in
connection with the perfection of security interests in any Collateral.
“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
“Unrestricted Subsidiary” means any Subsidiary that is designated as an
Unrestricted Subsidiary pursuant to Section 9.8.
“U.S. Lender” shall have the meaning provided in Section 5.4(h).
“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
5.4(e).
“Utica PSA” means that certain Purchase and Sale Agreement, dated as of July 26,
2018, by certain Subsidiaries to EAP Ohio, LLC
“Utica Sale” means the sale of certain Oil and Gas Properties and related assets
pursuant to the Utica PSA.
“VPP” means the sale of limited-term overriding royalty interests in natural gas
and/or oil reserves that (a) entitle the purchaser to receive scheduled
production volumes over a period of time from specific lease interests; (b) are
free and clear of all associated future production costs and capital
expenditures; (c) are nonrecourse to the seller (i.e., the purchaser’s only
recourse is to the reserves acquired); (d) transfer title of the reserves to the
purchaser; and (e) allow the seller to retain all production beyond the
specified volumes, if any, after the scheduled production volumes have been
delivered.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then-remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“YieldCo” means a publicly traded company formed to own operating assets
producing a predictable cash flow, expected to pay a substantial portion of
earnings in dividends.
1.2    Other Interpretive Provisions. With reference to each Credit Document,
unless otherwise specified therein:


45

--------------------------------------------------------------------------------





(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
(c)    Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.
(d)    The term “including” is by way of example and not limitation.
(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
(g)    Section headings in the Credit Documents are included for convenience of
reference only and shall not affect the interpretation of any Credit Document.
(h)    Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.
(i)    Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
(j)    The word “will” shall be construed to have the same meaning as the word
“shall”.
(k)    The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(l)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term,
(each, a “Transformation”) shall be deemed to apply to a division of or by a
limited liability company, limited partnership or trust (each, a “Divisible
Entity”) into—or an allocation of assets to—a series of a Divisible Entity (or
the unwinding of such a division or allocation), as if it were a Transformation
to, of or with a separate Person. Any division of a Divisible Person shall be
considered a separate Person for all purposes hereunder, and any division of a
Divisible Person that is a Subsidiary, Restricted Subsidiary, Unrestricted
Subsidiary, joint venture or other like term shall also constitute such a Person
or entity.


46

--------------------------------------------------------------------------------





1.3    Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
applied in a consistent manner; but if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that all Lenders request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. The parties acknowledge that, notwithstanding the foregoing insofar as
a change in the method of accounting from the full cost method to the successful
efforts method or a similar method of accounting is concerned, the definition of
Consolidated EBITDA already addresses the consequences of such a change and, if
and when such change is made, Consolidated EBITDA will be determined as provided
therein. Notwithstanding anything to the contrary in any Credit Document, for
purposes of calculations made pursuant to the terms of any Credit Document, GAAP
will be deemed to treat leases that would have been classified as operating
leases in accordance with GAAP as in effect on the Closing Date in a manner
consistent with the treatment of such leases under GAAP as in effect on the
Closing Date, notwithstanding any modifications or interpretive changes to GAAP
that may occur thereafter.
1.4    Rounding. Any financial ratios required to be maintained or complied with
by the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
1.5    References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.
1.6    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to New York City (daylight or standard, as
applicable) time.
1.7    Timing of Payment or Performance. When the payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in Section 2.9) or performance shall extend to
the immediately succeeding Business Day.


47

--------------------------------------------------------------------------------





1.8    Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “LIBOR Loan”).
1.9    Rates. The Administrative Agent does not warrant or accept responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to rates in the definition of “LIBOR
Rate”.
ARTICLE II
AMOUNT AND TERMS OF CREDIT
2.1    Commitments.
(a)    (1) Subject to and upon the terms and conditions herein set forth, each
Lender severally, but not jointly, agrees to make Loans denominated in Dollars
to the Borrower, which Loans (a) shall be made at any time and from time to time
on and after the Closing Date and before the Termination Date, (b) may, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
ABR Loans or LIBOR Loans; but all Loans made by each of the Lenders pursuant to
the same Borrowing shall, unless otherwise specifically provided herein, consist
entirely of Loans of the same Type, (c) may be repaid and reborrowed in
accordance with the provisions hereof, (d) shall not, for any Lender at any
time, after giving effect thereto and to the application of the proceeds
thereof, result in such Lender’s Exposure at such time exceeding such Lender’s
Commitment Percentage at such time of the Loan Limit and (e) shall not, after
giving effect thereto and to the application of the proceeds thereof, result in
the Total Exposure exceeding the Loan Limit at such time, but each Loan made by
a Lender outstanding on the Closing Date under the Original Credit Agreement
shall be deemed to be a Loan hereunder (in an amount equal to such Lender’s
Commitment Percentage of such Loan, and not its amount thereof under the
Original Credit Agreement) and shall continue with the same Interest Period
applicable thereto. Each Lender may at its option make any LIBOR Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan,
but (A) any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan and (B) in exercising such option, such Lender shall
use its reasonable efforts to minimize any increased costs to the Borrower
resulting therefrom (which obligation of the Lender shall not require it to
take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.10 shall apply).
(b)    Subject to and upon the terms and conditions herein set forth, each
Swingline Lender severally agrees, at any time and from time to time on and
after the Closing Date and before the Maturity Date, to make a loan or loans
(each a “Swingline Loan” and, collectively, the “Swingline Loans”), to the
Borrower in Dollars, which Swingline Loans (i) shall be LIBOR Loans, (ii) shall,
together with all other outstanding Swingline Loans at such time, not exceed at
any time the Swingline Commitment, (iii) shall, together with all other
outstanding Swingline Loans made by such Swingline Lender, not exceed at any
time such Swingline Lender’s Swingline Subcommitment (notwithstanding the fact
that such Swingline Loans, when aggregated with the Exposure of the Lender
acting as such Swingline Lender, may exceed the amount of such Lender’s
Commitment), (iv) shall not, after giving effect thereto and to the application
of the proceeds


48

--------------------------------------------------------------------------------





thereof, result at any time in the Total Exposure at such time exceeding the
Loan Limit then in effect, and (v) may be repaid and reborrowed in accordance
with the provisions hereof. Each outstanding Swingline Loan shall be repaid in
full on the earlier of (A) five Business Days after such Swingline Loan is
initially borrowed and (B) the Maturity Date. The Borrower shall not use the
proceeds of any Swingline Loan to refinance a Swingline Loan. Promptly upon
request therefor as provided below, each Lender shall fund to the applicable
Swingline Lender an amount equal to the product of such Lender’s Commitment
Percentage times the amount of such Swingline Loan. No Swingline Lender shall
make any Swingline Loan after receiving a notice from the Borrower, the
Administrative Agent or any Lender stating that an Event of Default exists and
is continuing until such time as such Swingline Lender shall have received
notice of (i) rescission of all such notices from the party or parties
originally delivering such notice or (ii) the waiver of such Event of Default in
accordance with the provisions of Section 13.1.
(c)    On any Business Day, any Swingline Lender may, in its sole discretion,
give notice to each Lender that all then-outstanding Swingline Loans of such
Swingline Lender shall be funded with a Borrowing of Loans, in which case Loans
constituting LIBOR Loans (each such Borrowing, a “Mandatory Borrowing”) shall be
made on the immediately succeeding Business Day by each Lender pro rata based on
each Lender’s Commitment Percentage, and the proceeds thereof shall be applied
directly to such Swingline Lender to repay such Swingline Lender for such
outstanding Swingline Loans. Each such Mandatory Borrowing shall have an
Interest Period equal to (i) to the extent an Interpolated Rate may be
determined with respect to such period, the number of days between (A) the
Business Day such Loans are to be funded and (B) the date such Swingline Loan
was initially to be repaid by the Borrower and (ii) in all other cases, one
week. Each Lender hereby irrevocably agrees to make such Loans upon one Business
Day notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the applicable Swingline Lender notwithstanding (i) that the amount of the
Mandatory Borrowing may not comply with the minimum amount for each Borrowing
specified in Section 2.2, (ii) whether any conditions specified in Article VII
are then satisfied, (iii) whether a Default or an Event of Default has occurred
and is continuing, (iv) the date of such Mandatory Borrowing, or (v) any
reduction in the Total Commitment after any such Swingline Loans were made. In
the event that, in the sole judgment of the applicable Swingline Lender, any
Mandatory Borrowing cannot for any reason be made on the date otherwise required
above (including as a result of the commencement of a proceeding under the
Bankruptcy Code in respect of the Borrower), each Lender hereby agrees that it
shall forthwith purchase, at par, from such Swingline Lender (without recourse
or warranty) such participation of the outstanding Swingline Loans as shall be
necessary to cause the Lenders to share in such Swingline Loans ratably based
upon their respective Commitment Percentages, but all principal and interest
payable on such Swingline Loans shall be for the account of such Swingline
Lender until the date the respective participation is purchased and, to the
extent attributable to the purchased participation, shall be payable to such
Lender purchasing same from and after such date of purchase.
2.2    Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing and each borrowing of Swingline
Loans shall be in a minimum amount of at least $1,000,000 and in a multiple of
$1,000,000 in excess thereof (except for any Borrowing in an aggregate amount
that is equal to the entire unused balance of aggregate Commitments), but Loans
made to reimburse the Letter of Credit Issuer with respect to any Unpaid Drawing
shall be made in the amounts required by Section 3.3 or 3.4, as applicable. More
than


49

--------------------------------------------------------------------------------





one Borrowing may be incurred on any date; but at no time shall there be
outstanding more than 14 Borrowings of LIBOR Loans under this Agreement (for the
avoidance of doubt, in addition to any outstanding Swingline Loans).
2.3    Notice of Borrowing.
(a)    Whenever the Borrower desires to incur Loans (other than Mandatory
Borrowings or Borrowings to repay Unpaid Drawings), the Borrower shall give the
Administrative Agent at the Administrative Agent’s Office, (i) before 1:00 p.m.
at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing of Loans if such Loans are to
be initially LIBOR Loans (or before 1:00 p.m. two Business Days’ prior notice in
the case of a Borrowing of Loans to be made on the Closing Date initially as
LIBOR Loans) and (ii) written notice (or telephonic notice promptly confirmed in
writing) before 1:00 p.m. on the date of each Borrowing of Loans that are to be
ABR Loans. Such notice (together with each notice of a Borrowing of Swingline
Loans pursuant to Section 2.3(b), a “Notice of Borrowing”) shall specify (A) the
aggregate principal amount of the Loans to be made pursuant to such Borrowing,
(B) the date of the Borrowing (which shall be a Business Day) and (C) whether
the respective Borrowing shall consist of ABR Loans and/or LIBOR Loans and, if
LIBOR Loans, the Interest Period to be initially applicable thereto (if no
Interest Period is selected, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration). The Administrative Agent shall
promptly give each Lender written notice (or telephonic notice promptly
confirmed in writing) of each proposed Borrowing, of such Lender’s Commitment
Percentage thereof and of the other matters covered by the related Notice of
Borrowing.
(b)    Whenever the Borrower desires to incur a Swingline Loan hereunder, it
shall give the Administrative Agent and the applicable Swingline Lender written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing of
a Swingline Loan from such Swingline Lender before 3:00 p.m. Central time on the
date of such Borrowing. The Borrower may request more than one Swingline Loan
from a Swingline Lender on any Business Day, and the Borrower may on any
Business Day severally request one or more Swingline Loans from any or all of
the Swingline Lenders. There is no requirement that the aggregate amount of
outstanding Swingline Loans of a Swingline Lender be the same as the aggregate
amount of outstanding Swingline Loans of any other Swingline Lender. Each such
notice shall specify (i) the principal amount of the Swingline Loan to be made
pursuant to such Borrowing, (ii) the applicable Swingline Lender and (iii) the
date of Borrowing (which shall be a Business Day). Each Swingline Lender (other
than the Administrative Agent or any of its Affiliates) shall, at least once
each week, provide the Administrative Agent with a list of all Swingline Loans
made by it that are outstanding at such time; but, upon written request from the
Administrative Agent, such Swingline Lender shall thereafter notify the
Administrative Agent in writing on each Business Day of all Swingline Loans made
on the prior Business Day by such Swingline Lender.
(c)    Mandatory Borrowings shall be made upon the notice specified in Section
2.1(c), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.
(d)    Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).


50

--------------------------------------------------------------------------------





(e)    Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act before receipt of written confirmation without liability upon the basis
of such telephonic notice believed by the Administrative Agent in good faith to
be from an Authorized Officer of the Borrower or other representative of the
Borrower duly authorized by an Authorized Officer.
2.4    Disbursement of Funds.
(a)    No later than 1:00 p.m. on the date specified in each Notice of Borrowing
(including Mandatory Borrowings), each Lender will make available its pro rata
portion of each Borrowing requested to be made on such date in the manner
provided below; but on the Closing Date, such funds shall be made available by
10:00 a.m. or such earlier time as may be agreed among the Lenders, the Borrower
and the Administrative Agent for the purpose of consummating the Transactions;
provided, further, that each Swingline Loan shall be made available in the full
amount thereof by the applicable Swingline Lender no later than 4:30 p.m. on the
date requested.
(b)    Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing in immediately available funds to the
Administrative Agent at the Administrative Agent’s Office in Dollars, and the
Administrative Agent will (except in the case of Mandatory Borrowings and
Borrowings to repay Unpaid Drawings) make available to the Borrower, by
depositing or wiring to an account as designated by the Borrower in the Notice
of Borrowing to the Administrative Agent the aggregate of the amounts so made
available in Dollars. Unless the Administrative Agent shall have been notified
by any Lender before the date of any such Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent in Dollars. The Administrative
Agent shall also be entitled to recover from such Lender or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.
(c)    Nothing in this Section shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights that the
Borrower may have against any Lender as a result of any default by such Lender
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to fulfill its Commitment).


51

--------------------------------------------------------------------------------





2.5    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby promises to pay to the Administrative Agent, for the
benefit of the applicable Lenders, on the Maturity Date, the then-outstanding
principal amount of all Loans. The repayment of Swingline Loans shall be
governed by Section 2.1(b).
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office from time to time, including the amounts of principal and
interest payable and paid to such lending office from time to time under this
Agreement.
(c)    The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 13.6(b), and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each Loan and each Swingline Loan made hereunder, the Type of each Loan made and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender or each Swingline Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.
(d)    The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (b) and (c) of this Section shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; but the failure of
any Lender or the Administrative Agent to maintain such account, such Register
or such subaccount, as applicable, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender in accordance with the terms of this
Agreement
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit E hereto. In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns). Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 13.6)
be represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).
2.6    Conversions and Continuations.
(a)    Subject to the penultimate sentence of this clause (a), (i) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $1,000,000 (and in multiples of $100,000 in excess thereof) of the
outstanding principal amount of Loans of one Type into a Borrowing or Borrowings
of another Type and (ii) the Borrower shall have the option on any Business Day
to continue the outstanding principal amount of any LIBOR Loans as LIBOR Loans
for an additional Interest Period; but (A) no partial conversion of LIBOR Loans
shall reduce the outstanding principal amount of LIBOR Loans made pursuant to a
single Borrowing to less


52

--------------------------------------------------------------------------------





than $1,000,000, (B) ABR Loans may not be converted into LIBOR Loans if an Event
of Default is in existence on the date of the conversion and the Administrative
Agent has or the Majority Lenders have determined in its or their sole
discretion not to permit such conversion, (C) LIBOR Loans may not be continued
as LIBOR Loans for an additional Interest Period if an Event of Default is in
existence on the date of the proposed continuation and the Administrative Agent
has or the Majority Lenders have determined in its or their sole discretion not
to permit such continuation, and (D) Borrowings resulting from conversions
pursuant to this Section shall be limited in number as provided in Section 2.2.
Each such conversion or continuation shall be effected by the Borrower by giving
the Administrative Agent at the Administrative Agent’s Office before 1:00 p.m.
at least (1) three Business Days’, in the case of a continuation of or
conversion to LIBOR Loans or (2) the date of conversion, in the case of a
conversion into ABR Loans, prior written notice (or telephonic notice promptly
confirmed in writing) (each, a “Notice of Conversion or Continuation”)
specifying the Loans to be so converted or continued, the Type of Loans to be
converted into or continued and, if such Loans are to be converted into or
continued as LIBOR Loans, the Interest Period to be initially applicable thereto
(if no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration). The Administrative Agent
shall give each applicable Lender notice as promptly as practicable of any such
proposed conversion or continuation affecting any of its Loans.
(b)    If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans and the Administrative Agent has or the Majority
Lenders have determined in its or their sole discretion not to permit such
continuation, such LIBOR Loans shall be automatically converted on the last day
of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in clause (a) above,
the Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period.
2.7    Pro Rata Borrowings. Each Borrowing of Loans under this Agreement shall
be made by the Lenders pro rata on the basis of their then applicable Commitment
Percentages. It is understood that (a) no Lender shall be responsible for any
default by any other Lender in its obligation to make Loans hereunder and that
each Lender severally but not jointly shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its Commitment and (b) failure by a Lender to perform any
obligation under any Credit Document shall not release any Person from
performance of its obligation under any Credit Document. It is understood that
(a) no Swingline Lender shall be responsible for any default by any other
Swingline Lender in its obligation to make Swingline Loans hereunder and that
each Swingline Lender severally but not jointly shall be obligated to make the
Swingline Loans provided to be made by it hereunder, regardless of the failure
of any other Swingline Lender to fulfill its Commitment and (b) failure by a
Swingline Lender to perform any obligation under any Credit Document shall not
release any Person from performance of its obligation under any Credit Document.
2.8    Interest.
(a)    The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per


53

--------------------------------------------------------------------------------





annum that shall at all times be the Applicable Margin plus the ABR, in each
case, in effect from time to time.
(b)    The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin plus the relevant LIBOR Rate, in each case, in effect from
time to time.
(c)    The unpaid principal amount of each Swingline Loan shall bear interest
from the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a per annum rate equal to the rate for overnight
(next Business Day) Dollar deposits in the interbank eurodollar market as
determined by the applicable Swingline Lender plus the Applicable Margin with
respect to LIBOR Loans.
(d)    If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon shall not be paid when due (whether at stated maturity,
by acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum that is (the “Default Rate”) (A) in the case of overdue principal, the
rate that would otherwise be applicable thereto plus 2% or (B) in the case of
any overdue interest, to the extent permitted by applicable Requirements of Law,
the rate described in Section 2.8(a) plus 2% from the date of such non-payment
to the date on which such amount is paid in full (after as well as before
judgment).
(e)    Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; but any Loan that is repaid on the same date on which it is
made shall bear interest for one day. Except as provided below, interest shall
be payable (i) in respect of each Swingline Loan, on the maturity date thereof,
(ii) in respect of each ABR Loan, quarterly in arrears on the last Business Day
of each March, June, September and December, (iii) in respect of each LIBOR
Loan, on the last day of each Interest Period applicable thereto and, in the
case of an Interest Period in excess of three months, on each date occurring at
three-month intervals after the first day of such Interest Period, and (iv) in
respect of each Loan, (A) on any prepayment (on the amount prepaid), (B) at
maturity (whether by acceleration or otherwise) and (C) after such maturity, on
demand.
(f)    All computations of interest hereunder shall be made in accordance with
Section 5.5.
(g)    The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.
2.9    Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with Section
2.6(a), the Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of the Interest Period
applicable to such Borrowing, which Interest Period shall, at the option of the
Borrower be a period of (i) one week or any other period between one week and
one month if an


54

--------------------------------------------------------------------------------





Interpolated Rate may be determined with respect to such other period, (ii) one
month or two, three or six months or (iii) if available to all the Lenders
making such LIBOR Loans, a 12-month or any other period requested by the
Borrower.
Notwithstanding anything to the contrary contained above:
(a)    the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
(b)    if any Interest Period relating to a Borrowing of LIBOR Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;
(c)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; but if any Interest Period in respect of a LIBOR Loan would otherwise
expire on a day that is not a Business Day, but is a day of the month after
which no further Business Day occurs in such month, such Interest Period shall
expire on the next preceding Business Day; and
(d)    the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
Maturity Date.
2.10    Increased Costs, Illegality, Etc.
(a)    In the event that (x) in the case of clause (i) below (but subject to
Section 2.10(d)), the Majority Lenders or (y) in the case of clauses (ii) and
(iii) below, any Lender, shall have reasonably determined (which determination
shall, absent clearly demonstrable error, be final and conclusive and binding
upon all parties hereto):
(i)    on any date for determining the LIBOR Rate for any Interest Period that
(A) deposits in the principal amounts of the Loans comprising such LIBOR
Borrowing are not generally available in the relevant market, (B) by reason of
any changes arising on or after the Closing Date affecting the interbank LIBOR
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of LIBOR Rate, or (C)
the LIBOR Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period; or
(ii)    that, due to a Change in Law occurring at any time or after the Closing
Date, which Change in Law shall (A) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender, (B) subject any Lender to any Tax with respect to any
Credit Document or any LIBOR Loan made by it (other than (i) Taxes indemnifiable
under Section 5.4, (ii) Taxes described in clauses (ii) and (iii) of the
definition of “Excluded Taxes” or (iii) Connection Income Taxes), or (C) impose
on any Lender or the London


55

--------------------------------------------------------------------------------





interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Loans made by such Lender, which results in the cost to such Lender of
making, converting into, continuing or maintaining LIBOR Loans or participating
in Letters of Credit (in each case hereunder) increasing by an amount which such
Lender reasonably deems material or the amounts received or receivable by such
Lender hereunder with respect to the foregoing shall be reduced; or
(iii)    at any time, that the making or continuance of any LIBOR Loan has
become unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful);
then, and in any such event, such Lenders (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing or Notice
of Conversion or Continuation given by the Borrower with respect to LIBOR Loans
that have not yet been incurred shall be deemed rescinded by the Borrower, (y)
in the case of clause (ii) above, the Borrower shall pay to such Lender,
promptly (but no later than 15 Business Days) after receipt of written demand
therefor such additional amounts as shall be required to compensate such Lender
for such increased costs or reductions in amounts receivable hereunder (it being
agreed that a notice as to the additional amounts owed to such Lender, showing
in reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in Section
2.10(b) as promptly as possible and, in any event, within the time period
required by applicable Requirements of Law.
(b)    At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either (i) if the
affected LIBOR Loan has been requested but not yet made, cancel such Borrowing
request by giving the Administrative Agent telephonic notice (confirmed promptly
in writing) thereof on the same date that the Borrower was notified by a Lender
pursuant to Section 2.10(a)(ii) or (iii) or (ii) if the affected LIBOR Loan is
then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Loan into an ABR Loan; but if more than one Lender is affected at any time, then
all affected Lenders must be treated in the same manner pursuant to this Section
2.10(b).
(c)    If, after the Closing Date, any Change in Law relating to capital
adequacy or liquidity requirements of any Lender or compliance by any Lender or
its parent with any Change in Law relating to capital adequacy or liquidity
requirements occurring after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or its parent’s capital or assets
as a consequence of such Lender’s Commitment or obligations hereunder to a level
below


56

--------------------------------------------------------------------------------





that which such Lender or its parent could have achieved but for such Change in
Law (taking into consideration such Lender’s or its parent’s policies with
respect to capital adequacy or liquidity requirements), then from time to time,
promptly (but in any event no later than 15 Business Days) after written demand
by such Lender (with a copy to the Administrative Agent), the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or its parent for such reduction, it being understood and agreed, however, that
a Lender shall not be entitled to such compensation as a result of such Lender’s
compliance with, or pursuant to any request or directive to comply with, any
applicable Requirement of Law as in effect on the Closing Date (except as
otherwise set forth in the definition of Change in Law). Each Lender, upon
determining in good faith that any additional amounts will be payable pursuant
to this Section 2.10(c), will give prompt notice thereof to the Borrower, which
notice shall set forth in reasonable detail the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not,
subject to Section 2.13, release or diminish the Borrower’s obligations to pay
additional amounts pursuant to this Section 2.10(c) upon receipt of such notice.
(d)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Section 2.10(a)(i)(A) or Section 2.10(a)(i)(B) have arisen and such
circumstances are unlikely to be temporary, (ii) the LIBOR Rate is no longer a
widely recognized benchmark rate for newly originated loans in the U.S.
syndicated loan market in the applicable currency or (iii) the applicable
supervisor or the administrator of the LIBOR Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR Rate shall no longer be used
for determining interest rates for loans, then, in each case, the Administrative
Agent may, to the extent practicable (in consultation with the Borrower and as
determined by the Administrative Agent to be consistent with market practice
generally), establish a replacement interest rate (the “Replacement Rate”), in
which case, the Replacement Rate shall, subject to the next two sentences,
replace such applicable interest rate for all purposes under the Credit
Documents unless and until (A) an event described in Section 2.10(a)(i)(A),
(a)(i)(B), (a)(i)(C), (d)(i) or (d)(ii) occurs with respect to the Replacement
Rate or (B) the Administrative Agent (or the Required Lenders through the
Administrative Agent) notifies the Borrower that the Replacement Rate does not
adequately and fairly reflect the cost to the Lenders of funding the Loans
bearing interest at the Replacement Rate; but if such Replacement Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. In connection with the establishment and application of the
Replacement Rate, the Credit Documents shall be amended solely with the consent
of the Administrative Agent, as may be necessary or appropriate, in the opinion
of the Administrative Agent, to effect the provisions of this Section 2.10(d).
Notwithstanding anything to the contrary in the Credit Documents (including
Section 13.1), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such amendment (together with a copy of such amendment) to the Lenders, notices
from such Lenders that in the aggregate constitute Required Lenders, with each
such notice stating that such Lender objects to such amendment. To the extent
the Replacement Rate is approved by the Administrative Agent in connection with
this clause (d), the Replacement Rate shall be applied in a manner consistent
with market practice; but, in each case, to the extent such market practice is
not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent and the Borrower (it being understood that any such modification by the


57

--------------------------------------------------------------------------------





Administrative Agent and the Borrower shall not require the consent of, or
consultation with, any of the Lenders), provided, further that, until the
Replacement Rate shall be determined in accordance with this clause (d) (but, in
the case of the circumstances described in clause (iii) of this Section 2.10(d),
only to the extent the LIBOR Rate for such Interest Period is not available or
published at such time on a current basis), (x) any Notice of Conversion or
Continuation that requests the conversion of Borrowing to, or continuation of
any Borrowing as, a LIBOR Loan shall be ineffective and (y) if any Notice of
Borrowing requests a LIBOR Loan, such Borrowing shall be made as an ABR Loan.
2.11    Compensation. If (a) any payment of principal of any LIBOR Loan is made
by the Borrower to or for the account of a Lender other than on the last day of
the Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Article XI or for any
other reason, (b) any Borrowing of LIBOR Loans is not made on the date specified
in a Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR Loan on
the date specified in a Notice of Conversion or Continuation, (d) any LIBOR Loan
is not continued as a LIBOR Loan on the date specified in a Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2,
the Borrower shall after the Borrower’s receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount and shall be conclusive and binding in the absence of
manifest error), pay to the Administrative Agent (within 15 Business Days) for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses that such Lender may reasonably incur
as a result of such payment, failure to convert, failure to continue or failure
to prepay, including any loss, cost or expense (excluding loss of anticipated
profits) actually incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such LIBOR
Loan.
2.12    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(c), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event, if such designation is made on such terms that such Lender and its
lending office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
any such Section. Nothing in this Section shall affect or postpone any
Obligation or the right of any Lender provided in Section 2.10, 3.5 or 5.4.
2.13    Notice of Certain Costs. Notwithstanding anything in this Agreement to
the contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or
5.4 is given by any Lender, any Letter of Credit Issuer or any L/C Participant,
as the case may be, more than 180 days after such Person has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Person shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing before the 181st day before the giving of such notice to
the Borrower; but if the circumstance giving rise to such claim is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.


58

--------------------------------------------------------------------------------





2.14    Borrowing Base Determination.
(a)    Borrowing Base. The Facility shall be subject to a Borrowing Base.
(b)    Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section (a “Scheduled
Redetermination”). In addition, the Borrower may, by notifying the
Administrative Agent thereof and the Administrative Agent, acting at the
direction of the Majority Lenders may, by notifying the Borrower thereof, elect
to cause the Borrowing Base to be redetermined between Scheduled
Redeterminations (an “Interim Redetermination”), in each case, not more than
once between Scheduled Redeterminations, in accordance with this Section.
(c)    Scheduled and Interim Redetermination Procedure.
(i)    Subject to Section 2.14(c)(iv), each Scheduled Redetermination and each
Interim Redetermination shall be effectuated as follows: Upon receipt by the
Administrative Agent of (A) the Reserve Report and the Hedge Schedule, and (B)
such other reports, data and supplemental information as may, from time to time,
be reasonably requested by, or provided by the Borrower to, the Administrative
Agent on behalf of the Required Lenders (the Reserve Report, Hedge Schedule and
such other reports, data and supplemental information, including the information
provided pursuant to Section 9.12 being the “Engineering Reports”), the
Administrative Agent shall evaluate the information contained in the Engineering
Reports and shall in good faith propose a new Borrowing Base (the “Proposed
Borrowing Base”) based upon such information and such other information
(including the status of title information with respect to the Borrowing Base
Properties as described in the Engineering Reports, relevant Hedge Agreements
and the existence of any other Indebtedness) as the Administrative Agent deems
appropriate in good faith in accordance with its usual and customary oil and gas
lending criteria as they exist at the particular time.
(ii)    The Administrative Agent shall notify the Borrower and the Lenders of
the Proposed Borrowing Base (the “Proposed Determination Notice”) within 15 days
after the Administrative Agent has received the required Engineering Reports.
(iii)    (A) Any Proposed Borrowing Base that would increase the Borrowing Base
then in effect must be approved or deemed to have been approved by the Borrowing
Base Required Lenders and (B) any Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect must be approved or be deemed to have
been approved by the Required Lenders, in each case, as determined in each such
Lender’s sole discretion and in good faith, consistent with each such Lender’s
usual and customary oil and gas lending criteria as they exist at the particular
time as provided in this Section 2.14(c)(iii). Upon receipt of the Proposed
Determination Notice, each Lender shall have 15 days to (x) agree with the
Proposed Borrowing Base or (y) disagree with the Proposed Borrowing Base by
proposing an alternate Borrowing Base. If at the end of such 15-day period, any
Lender has not communicated its approval or disapproval in writing to the
Administrative Agent, such silence shall be deemed to be an approval of the
Proposed Borrowing Base. If, at the end of such 15-day period, the Borrowing
Base Required Lenders (in the case of a Proposed Borrowing Base


59

--------------------------------------------------------------------------------





that would increase the Borrowing Base then in effect) or the Required Lenders
(in the case of a Proposed Borrowing Base that would decrease or maintain the
Borrowing Base then in effect) have approved or been deemed to have approved, as
aforesaid, then the Proposed Borrowing Base shall become the new Borrowing Base,
effective on the date specified in Section 2.14(d). If, however, at the end of
such 15-day period, the Borrowing Base Required Lenders or the Required Lenders,
as applicable, have not approved or deemed to have approved, as aforesaid, a new
Borrowing Base, then the Administrative Agent shall promptly thereafter poll the
Lenders to ascertain the highest Borrowing Base then acceptable to the Borrowing
Base Required Lenders (in the case of any increase to the Borrowing Base) or a
number of Lenders sufficient to constitute the Required Lenders (in any other
case) and such amount shall become the new Borrowing Base, effective on the date
specified in Section 2.14(d). It is expressly understood that the Administrative
Agent and Lenders have no obligation to designate the Borrowing Base at any
particular amount, except in the good faith exercise of their discretion,
whether in relation to the Total Commitment, the Maximum Aggregate Amount or
otherwise.
(iv)    At the election of the Borrower and the Administrative Agent (each in
its sole discretion) and in lieu of the process described above with respect to
any Scheduled Redetermination or Interim Redetermination, the Borrower and the
Required Lenders may approve a Borrowing Base at any amount not exceeding the
then-current Borrowing Base, with such new Borrowing Base to be effective as of
such date as the Borrower and the Required Lenders may agree, by giving notice
thereof (an “Agreed Borrowing Base Notice”) to the Administrative Agent.
(d)    Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by the Borrowing
Base Required Lenders or the Required Lenders, as applicable, pursuant to
Section 2.14(c)(iii) or, if applicable, Section 2.14(c)(iv), the Administrative
Agent shall promptly thereafter notify the Borrower and the Lenders of the
amount of the redetermined Borrowing Base (the “New Determination Notice”), and
such amount, subject to Section 2.14(e), shall become the new Borrowing Base,
effective and applicable to the Borrower, the Administrative Agent, the Letter
of Credit Issuers and the Lenders:
(i)    in the case of a Scheduled Redetermination by the process described in
Section 2.14(c)(iii), (A) if the Administrative Agent shall have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Sections 9.12(a) and (b) in a timely and complete manner, then on June 15th and
October 30th immediately following the date of each New Determination Notice (or
such earlier date (but not earlier than the date of such New Determination
Notice) as may be specified in such New Determination Notice (x) with the
consent of the Borrower, if the Borrowing Base decreases, or (y) without the
Borrower’s consent, in all other cases), or (B) if the Administrative Agent
shall not have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 9.12(a) and (b) in a timely and complete manner,
then on the Business Day next succeeding delivery of such New Determination
Notice;
(ii)    in the case of an Interim Redetermination by the process described in
Section 2.14(c)(iii), on the Business Day next succeeding delivery of such New
Determination Notice; and
(iii)    in the case of the process described in Section 2.14(c)(iv), the
effective date set forth in the Agreed Borrowing Base Notice (each a
“Determination Date”).


60

--------------------------------------------------------------------------------





Subject to Section 2.14(e), such amount shall then become the Borrowing Base
until the next Scheduled Redetermination Date or the next Interim
Redetermination Date. Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Determination Notice related thereto is received by the Borrower.
(e)    Borrower’s Right to Elect Reduced Borrowing Base. If the Borrower
provides notice to the Administrative Agent and the Lenders that specifies for
the period from the effective date of the New Determination Notice (if the
Borrower gives such notice within three days after a Determination Date) or from
the date of such notice (in all other cases) until the next succeeding Scheduled
Redetermination Date, the Borrowing Base will be a lesser amount than the amount
set forth in such New Determination Notice, whereupon such specified lesser
amount will become the new Borrowing Base. The Borrower’s notice under this
Section 2.14(e) shall be irrevocable, but without prejudice to its rights to
initiate Interim Redeterminations.
(f)    Administrative Agent Data. The Administrative Agent hereby agrees to
provide an updated Bank Price Deck to the Borrower (i) promptly, and in any
event within three Business Days, after the Administrative Agent’s request for
an Interim Redetermination, (ii) promptly, and in any event within three
Business Days, upon any request of the Borrower, and (iii) reasonably promptly
after the Administrative Agent becoming aware of any change to the Bank Price
Deck from the version most recently delivered to the Borrower. In addition, the
Administrative Agent and the Lenders agree, upon request, to meet with the
Borrower to discuss their evaluation of the reservoir engineering of the Oil and
Gas Properties included in any Reserve Report and their respective methodologies
for valuing such properties and the other factors considered in calculating the
Borrowing Base.
(g)    Collateral Releases. Upon written request by the Borrower to the
Administrative Agent, the Administrative Agent shall execute releases (or, if
appropriate, an instruction to the Collateral Trustee (as defined in an
Acceptable Collateral Trust Agreement) to execute) in the form provided to it by
the Borrower and acceptable to the Administrative Agent at the cost and expense
of the Borrower thereby releasing
(i)    one or more Borrowing Base Properties from the Lien of the Mortgages in
accordance with the terms set forth herein and therein, if in each case: (1) a
Credit Party Disposes of such Borrowing Base Property; (2) immediately after
giving effect thereto, the Collateral Coverage Ratio is not less than 75% (but
if the Collateral Coverage Ratio is less than the Minimum Collateral Coverage
Percentage, then the Credit Parties shall, within 60 days (which date may be
extended in the sole discretion of the Administrative Agent) after the date of
such release, execute and deliver Mortgages to the Administrative Agent
sufficient to cause previously unencumbered Borrowing Base Properties to become
subject to first priority mortgage liens (subject to permitted liens as agreed)
securing the Facility such that at least the Minimum Collateral Coverage
Percentage of the Borrowing Base Properties secure the Facility); (3) no Default
or Event of Default exists or would exist immediately after giving effect to
such release; (4) the delivery of such release is conditioned upon the
concurrent release of any then-existing Enumerated Lien on such properties; and
(5) if as a result of such release, the Borrowing Base is reduced in accordance
with Section 2.14(h), no Borrowing Base Deficiency would result after giving
effect to any payment of the Loans and the Swingline Loans and the Cash
Collateralization of the Letters of Credit as provided in Section 5.2(b)(ii);
and


61

--------------------------------------------------------------------------------





(ii)    any Collateral not included in the Borrowing Base Properties, if in each
case (1) no Default or Event of Default exists or would exist immediately after
giving effect to such release and (2) the delivery of such release is
conditioned upon the concurrent release of then-existing Enumerated Lien on such
property; provided, further, that if (x) the Utica PSA has not then been
terminated, the Liens on Oil and Gas Properties and related assets subject to
the Utica Sale will be released only in connection with consummation of the
Utica Sale and (y) at any time after the consummation of the Utica Sale, (A) the
Credit Parties retain any Oil and Gas Properties formerly subject to the Utica
PSA, (B) such Oil and Gas Properties or related assets are Collateral and (C)
such Oil and Gas Properties are not Borrowing Base Properties, such Oil and Gas
Properties and related assets shall not be subject to the proviso of this clause
(ii).
(h)    Reduction of Borrowing Base Upon Asset Dispositions or Termination of
Hedge Positions. If after giving effect to any Disposition of Borrowing Base
Properties (including any Disposition of Stock in any Restricted Subsidiary that
owns Borrowing Base Properties) or the unwinding, termination or creation of any
off-setting positions in respect of any Scheduled Hedge Agreement, the Gross
Collateral Amount is less than 90% of the Nominal Collateral Amount, the
Borrowing Base shall, concurrently with such release, be the product of (i) the
then-current Borrowing Base times (ii) the quotient of (A) such Gross Collateral
Amount divided by (B) the Nominal Collateral Amount.
2.15    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 4.1(a);
(b)    The Commitment and the Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Majority Lenders, the Required
Lenders or Borrowing Base Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
13.1); but (i) any waiver, amendment or modification requiring the consent of
all Lenders pursuant to Section 13.1 (other than Section 13.1(b)(x)) or
requiring the consent of each affected Lender pursuant to Section 13.1(b)(i) or
(ix) or, shall require the consent of such Defaulting Lender (which for the
avoidance of doubt would include any change to the Maturity Date applicable to
such Defaulting Lender, decreasing or forgiving any principal or interest due to
such Defaulting Lender, any decrease of any interest rate applicable to Loans
made by such Defaulting Lender (other than the waiving of post-default interest
rates) and any increase in such Defaulting Lender’s Commitment) and (ii) any
redetermination, whether an increase, decrease or affirmation, of the Borrowing
Base shall occur without the participation of a Defaulting Lender;
(c)    If any Swingline Exposure or Letter of Credit Exposure exists at the time
a Lender becomes a Defaulting Lender, then (i) all or any part of such Swingline
Exposure and Letter of Credit Exposure of such Defaulting Lender will, subject
to the limitation in the first proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Commitment
Percentages; but (A) each Non-Defaulting Lender’s Exposure may not in any event


62

--------------------------------------------------------------------------------





exceed the Commitment Percentage of the Loan Limit of such Non-Defaulting Lender
as in effect at the time of such reallocation and (B) subject to Section 13.23,
neither such reallocation nor any payment by a Non-Defaulting Lender pursuant
thereto will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Letter of Credit Issuers or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender, (ii) to the extent that all or any portion of the
Defaulting Lender’s Swingline Exposure or Letter of Credit Exposure cannot, or
can only partially, be so reallocated to Non-Defaulting Lenders, whether by
reason of the first proviso in Section 2.15(c)(i) or otherwise, the Borrower
shall within two Business Days following notice by the Administrative Agent or
the applicable Letter of Credit Issuer (x) first, prepay such Swingline Exposure
and (y) second, Cash Collateralize for the benefit of the applicable Letter of
Credit Issuer only the Borrower’s obligations corresponding to such Defaulting
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above), in accordance with the procedures
set forth in Section 3.8 for so long as such Letter of Credit Exposure is
outstanding, (iii) if the Borrower Cash Collateralizes any portion of such
Defaulting Lender’s Letter of Credit Exposure pursuant to this Section 2.15(c),
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 4.1(b) with respect to such Defaulting Lender’s Letter of
Credit Exposure during the period such Defaulting Lender’s Letter of Credit
Exposure is Cash Collateralized, (iv) if the Letter of Credit Exposure of the
Non-Defaulting Lenders is reallocated pursuant to this Section 2.15(c), then the
Letter of Credit Fees payable for the account of the Lenders pursuant to Section
4.1(b) shall be adjusted in accordance with such Non-Defaulting Lenders’
Commitment Percentages and the Borrower shall not be required to pay any Letter
of Credit Fees to the Defaulting Lender pursuant to Section 4.1(b) with respect
to such Defaulting Lender’s Letter of Credit Exposure during the period that
such Defaulting Lender’s Letter of Credit Exposure is reallocated, or (v) if any
Defaulting Lender’s Letter of Credit Exposure is neither Cash Collateralized nor
reallocated pursuant to this Section 2.15(c), then, without prejudice to any
rights or remedies of the Letter of Credit Issuer or any Lender hereunder, all
Letter of Credit Fees payable under Section 4.1(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure shall be payable to the Letter of
Credit Issuer until such Letter of Credit Exposure is Cash Collateralized and/or
reallocated;
(d)    So long as any Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no Letter of Credit Issuer will be
required to issue any new Letter of Credit or amend any outstanding Letter of
Credit to increase the Stated Amount thereof, alter the drawing terms thereunder
or extend the expiry date thereof, unless (i) in the case of any Letter of
Credit Issuer, such Letter of Credit Issuer is reasonably satisfied that any
exposure that would result from the exposure to such Defaulting Lender is
eliminated or fully covered by the Commitments of the Non-Defaulting Lenders or
by Cash Collateralization or a combination thereof in accordance with clause (c)
above or otherwise in a manner reasonably satisfactory to the Letter of Credit
Issuer, and (ii) in the case of any Swingline Lender or any Letter of Credit
Issuer, it is reasonably satisfied that participating interests in any such new
Swingline Loan made by such Swingline Lender or newly issued or increased Letter
of Credit, as applicable, shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 2.15(c) (and Defaulting Lenders shall not
participate therein); and
(e)    If the Borrower, the Administrative Agent, the Swingline Lenders and each
Letter of Credit Issuer agree in writing in their discretion that a Lender that
is a Defaulting Lender


63

--------------------------------------------------------------------------------





is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon, as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Commitments (without giving effect to Section 2.15(c)), whereupon such Lender
will cease to be a Defaulting Lender; but no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.
(f)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article XI or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 13.8), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to each Letter of Credit Issuer and the Swingline
Lenders hereunder; third, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fourth, if so determined
by the Administrative Agent and the Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; fifth, to the payment of
any amounts owing to the Lenders, the Letter of Credit Issuers or the Swingline
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, such Letter of Credit Issuer or the Swingline Lenders
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; but if such payment
is a payment of the principal amount of any Loans or Unpaid Drawings, such
payment shall be applied solely to pay the relevant Loans of, and Unpaid
Drawings owed to, the relevant non-Defaulting Lenders on a pro rata basis before
being applied in the manner set forth in this Section 2.15(f). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to Section 3.8 shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.
2.16    Increase of Commitments.
(a)    Subject to the conditions set forth in Section 2.16(b), the Borrower may,
from time to time (including in connection with any redetermination of the
Borrowing Base),


64

--------------------------------------------------------------------------------





increase the existing Total Commitment then in effect (any such increase a
“Incremental Increase”) by increasing the Commitment of a Lender (an “Increasing
Lender”) or by causing a Person that at such time is not a Lender to become a
Lender (an “Additional Lender”);
(b)    Any Incremental Increase shall be subject to the following additional
conditions:
(i)no Incremental Increase shall be less than $10,000,000 (and increments of
$1,000,000 above that minimum) unless either (x) the amount of such Incremental
Increase does not exceed the aggregate reduction of Commitments resulting from
the operation of the proviso in the definition of “Commitment” with respect to
Lenders not consenting to an increase in the Borrowing Base, with such
Incremental Increase to be effective concurrently with such increase in the
Borrowing Base, or (y) the Administrative Agent otherwise consents, and no
Incremental Increase shall be permitted if after the funding thereof the Total
Commitment would exceed the Maximum Aggregate Amount;
(ii)    (A) no Default or Event of Default shall have occurred and be
continuing, (B) the representations and warranties of the Credit Parties in the
Credit Documents shall be true and correct in all material respects (unless such
representations and warranties are already qualified by materiality or Material
Adverse Effect, in which case they are true and correct in all respects) with
the same effect as though such representations and warranties had been made on
and as of the date of such Incremental Increase (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (unless such representations and warranties are already
qualified by materiality or Material Adverse Effect, in which case they shall be
true and correct in all respects) as of such earlier date) and (C) the Borrower
shall be in compliance, on a Pro Forma Basis, with the Financial Performance
Covenants;
(iii)    no Lender’s Commitment may be increased without the consent of such
Lender;
(iv)    the Borrower may but shall not be required to seek commitments in
respect of the Incremental Increase, in its sole discretion, from one or more
existing Lenders, potential Additional Lenders or any combination and the
Administrative Agent, the Swingline Lenders and the Letter of Credit Issuers
must consent to the addition of any Additional Lender to the extent the consent
of such Person would be required if an assignment were being made to such
proposed Additional Lender under Section 13.6(b);
(v)    after giving effect to the requested Incremental Increase, there have not
been more than ten Incremental Increases;
(vi)    the maturity date of any Incremental Increase shall be the same as the
Maturity Date; and
(vii)    any Incremental Increase shall be on the exact same terms and pursuant
to the exact same documentation (but the Applicable Margin with respect to such
Incremental Increase may be higher than the existing Applicable Margin, in which
case the Applicable Margin for the Facility shall be increased to be consistent
with that for such Incremental


65

--------------------------------------------------------------------------------





Increase) applicable to this Agreement (other than with respect to any
arrangement, structuring, upfront or other fees or discounts payable in
connection with such Incremental Increase).
(c)    Each Increasing Lender and Additional Lender (if any) shall execute and
deliver to the Borrower and the Administrative Agent, the Swingline Lenders and
the Letter of Credit Issuers customary documentation (any such documentation, an
“Incremental Agreement”) implementing any Incremental Increase. Upon receipt by
the Administrative Agent of one or more executed Incremental Agreements
increasing the Commitments of Lenders and/or adding Commitments from Additional
Lenders as provided in this Section, (i) the Total Commitment shall be increased
automatically on the effective date set forth in such Incremental Agreements by
the aggregate amount indicated in such Incremental Agreements without further
action by the Borrower, the Administrative Agent, any Swingline Lender, any
Letter of Credit Issuer or any Lender, (ii) Schedule 1.1 and the Register shall
each be amended to reflect the Incremental Increase, and the Commitment
Percentages of the Lenders shall be adjusted accordingly to reflect the
Incremental Increase, (iii) the Administrative Agent shall distribute to the
Borrower, the Swingline Lenders, the Letter of Credit Issuers and each Lender
the revised Schedule 1.1, (iv) any such Additional Lender shall be deemed to be
a party in all respects to the Credit Documents to which the Lenders are a
party, and (v) upon the effective date set forth in such Incremental Agreement,
the Lenders party to the Incremental Agreement shall purchase a pro rata portion
of the outstanding Loans (including participations in L/C Obligations or
Swingline Loans) of each of the current Lenders such that each Lender (including
any Additional Lender, if applicable) shall hold its respective Commitment
Percentage of the outstanding Loans (and participation interests in
participations in L/C Obligations or Swingline Loans) as reflected in the
revised Schedule 1.1 required by this Section.
ARTICLE III
LETTERS OF CREDIT
3.1    Letters of Credit.
(a)    Subject to and upon the terms and conditions herein set forth, at any
time and from time to time on and after the Closing Date and before the L/C
Maturity Date, the Letter of Credit Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Article, to issue upon the request
of the Borrower and for the direct or indirect benefit of the Borrower and its
Restricted Subsidiaries, a letter of credit or letters of credit (the “Letters
of Credit” and each, a “Letter of Credit”) in such form and with such Issuer
Documents as may be approved by the Letter of Credit Issuer in its reasonable
discretion; but the Borrower shall be a co-applicant of, and jointly and
severally liable with respect to, each Letter of Credit issued for the account
of a Restricted Subsidiary; provided, further, that each letter of credit
outstanding on the Closing Date under the Original Credit Agreement and listed
on Schedule 3.1(b) shall be deemed to be a Letter of Credit hereunder (but shall
not be considered newly issued on the Closing Date for purposes of Section
4.1(d)).
(b)    Notwithstanding the foregoing, (i) no Letter of Credit shall be issued
the Stated Amount of which, (A) when added to the Letters of Credit Outstanding
at such time, would exceed the Letter of Credit Commitment then in effect and/or
(B) when added to the Letters of Credit issued by and outstanding at such time
for any Letter of Credit Issuer, would exceed the


66

--------------------------------------------------------------------------------





Letter of Credit Issuance Limit for such Letter of Credit Issuer, (ii) no Letter
of Credit shall be issued the Stated Amount of which would cause the Total
Exposure at such time to exceed the Loan Limit then in effect, (iii) each Letter
of Credit shall have an expiration date occurring no later than one year after
the date of issuance or such longer period of time as may be agreed by the
applicable Letter of Credit Issuer, unless otherwise agreed upon by the
Administrative Agent and the Letter of Credit Issuer or as provided under
Section 3.2(b); but any Letter of Credit may provide for automatic renewal
thereof for additional periods of up to 12 months or such longer period of time
as may be agreed by the applicable Letter of Credit Issuer, subject to the
provisions of Section 3.2(b); provided, further, that in no event shall such
expiration date occur later than the L/C Maturity Date unless arrangements which
are reasonably satisfactory to the Letter of Credit Issuer to Cash Collateralize
(or backstop) such Letter of Credit have been made (but no Lender shall be
obligated to fund participations in respect of any Letter of Credit after the
Maturity Date), (iv) each Letter of Credit shall be denominated in Dollars, (v)
no Letter of Credit shall be issued if it would be illegal under any applicable
Requirement of Law for the beneficiary of the Letter of Credit to have a Letter
of Credit issued in its favor, (vi) no Letter of Credit shall be issued by a
Letter of Credit Issuer (but another Letter of Credit Issuer, not subject to the
constraints of this Section 3.1(b)(vi), may issue such Letter of Credit) if (A)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such Letter of Credit Issuer from
issuing the Letter of Credit, or any Law applicable to such Letter of Credit
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Letter of Credit Issuer
shall prohibit, or request that such Letter of Credit Issuer refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular or
shall impose upon such Letter of Credit Issuer with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Letter of
Credit Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such Letter of Credit Issuer any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which
such Letter of Credit Issuer in good faith deems material to it or (B) the
issuance of the Letter of Credit would violate one or more policies of such
Letter of Credit Issuer generally, and (vii) no Letter of Credit shall be issued
by a Letter of Credit Issuer after it has received a notice from any Credit
Party or the Administrative Agent or the Majority Lenders stating that a Default
or Event of Default has occurred and is continuing until such time as the Letter
of Credit Issuer shall have received a notice (A) of rescission of such notice
from the party or parties originally delivering such notice, (B) of the waiver
of such Default or Event of Default in accordance with the provisions of Section
13.1 or (C) that such Default or Event of Default is no longer continuing.
(c)    Upon at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent and the Letter
of Credit Issuer (which notice the Administrative Agent shall promptly transmit
to each of the applicable Lenders), the Borrower shall have the right, on any
day, permanently to terminate or reduce the Letter of Credit Commitment in whole
or in part; but, after giving effect to such termination or reduction, the
Letters of Credit Outstanding shall not exceed the Letter of Credit Commitment.
3.2    Letter of Credit Requests.
(a)    Whenever the Borrower desires that a Letter of Credit be issued, the
Borrower shall give the Administrative Agent and the Letter of Credit Issuer a
Letter of Credit


67

--------------------------------------------------------------------------------





Request by no later than 1:00 p.m. at least two (or such lesser number as may be
agreed upon by the Administrative Agent and the Letter of Credit Issuer)
Business Days before the proposed date of issuance. Each notice shall be
executed by the Borrower and shall be in the form of Exhibit B or such other
form (including by electronic or fax transmission) as reasonably agreed between
the Borrower, the Administrative Agent and the Letter of Credit Issuer (each a
“Letter of Credit Request”). No Letter of Credit Issuer shall issue any Letters
of Credit unless such Letter of Credit Issuer shall have received notice from
the Administrative Agent that the conditions to such issuance have been met,
which notice shall be deemed given (i) if the Letter of Credit Issuer has not
received notice from the Administrative Agent that the conditions to such
issuance have been met within two Business Days after the date of the applicable
Letter of Credit Request or (ii) if the aggregate amount of Letters of Credit
Outstanding issued by such Letter of Credit Issuer then outstanding does not
exceed the amount theretofore agreed to by the Borrower, the Administrative
Agent and such Letter of Credit Issuer, and the Administrative Agent has not
otherwise notified such Letter of Credit Issuer that it may no longer rely on
this clause (ii).
(b)    If the Borrower so requests in any applicable Letter of Credit Request,
the applicable Letter of Credit Issuer shall issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”); but
any such Auto-Extension Letter of Credit must permit such Letter of Credit
Issuer to prevent any such extension at least once in each 12-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such 12-month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the Letter of Credit
Issuer, the Borrower shall not be required to make a specific request to such
Letter of Credit Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the applicable Letter of Credit Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the L/C
Maturity Date; but such Letter of Credit Issuer shall not permit any such
extension if (i) such Letter of Credit Issuer has determined that it would not
be permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (b) of Section 3.1 or otherwise), or (ii) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date (A) from the
Administrative Agent that the Majority Lenders have elected not to permit such
extension or (B) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Article VII are not then
satisfied, and in each such case directing such Letter of Credit Issuer not to
permit such extension.
(c)    Each Letter of Credit Issuer (other than the Administrative Agent or any
of its Affiliates) shall, at least once each week, provide the Administrative
Agent with a list of all Letters of Credit issued by it that are outstanding at
such time; but, upon written request from the Administrative Agent, such Letter
of Credit Issuer shall thereafter notify the Administrative Agent in writing on
each Business Day of all Letters of Credit issued on the prior Business Day by
such Letter of Credit Issuer.
(d)    The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of, Section
3.1(b).


68

--------------------------------------------------------------------------------





3.3    Letter of Credit Participations.
(a)    Immediately upon the issuance by any Letter of Credit Issuer of any
Letter of Credit, such Letter of Credit Issuer shall be deemed to have sold and
transferred to each Lender (each such Lender, in its capacity under this
Section, an “L/C Participant”), and each such L/C Participant shall be deemed
irrevocably and unconditionally to have purchased and received from such Letter
of Credit Issuer, without recourse or warranty, an undivided interest and
participation (each an “L/C Participation”), to the extent of such L/C
Participant’s Commitment Percentage, in each Letter of Credit, each substitute
therefor, each Drawing thereunder and the obligations of the Borrower under this
Agreement with respect thereto, and any security therefor or guaranty pertaining
thereto.
(b)    In determining whether to pay under any Letter of Credit, the relevant
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that (i) any documents required to be
delivered under such Letter of Credit have been delivered, (ii) the Letter of
Credit Issuer has examined the documents with reasonable care and (iii) the
documents appear to comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by the relevant Letter of Credit
Issuer under or in connection with any Letter of Credit issued by it, if taken
or omitted in the absence of gross negligence or willful misconduct, shall not
create for the Letter of Credit Issuer any resulting liability to the L/C
Participants.
(c)    In the event that any Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid such amount
in full to the respective Letter of Credit Issuer pursuant to Section 3.4(a), or
if any reimbursement payment is required to be refunded to the Borrower, such
Letter of Credit Issuer shall promptly notify the Administrative Agent and each
L/C Participant of such failure, and each such L/C Participant shall promptly
and unconditionally pay to the Administrative Agent for the account of such
Letter of Credit Issuer, the amount of such L/C Participant’s Commitment
Percentage of such unreimbursed payment in Dollars and in immediately available
funds; but no L/C Participant shall be obligated to pay to the Administrative
Agent for the account of such Letter of Credit Issuer its Commitment Percentage
of such unreimbursed amount arising from any wrongful payment made by the Letter
of Credit Issuer under any such Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Letter of Credit Issuer (as determined in a final and non-appealable
judgment by a court of competent jurisdiction). Each L/C Participant shall make
available to the Administrative Agent for the account of the Letter of Credit
Issuer such L/C Participant’s Commitment Percentage of the amount of such
payment no later than 1:00 p.m. on the first Business Day after the date
notified by such Letter of Credit Issuer in immediately available funds. If and
to the extent such L/C Participant shall not have so made its Commitment
Percentage of the amount of such payment available to the Administrative Agent
for the account of the applicable Letter of Credit Issuer, such L/C Participant
agrees to pay to the Administrative Agent for the account of such Letter of
Credit Issuer, forthwith on demand, such amount, together with interest thereon
for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such Letter of Credit Issuer at a rate
per annum equal to the Overnight Rate from time to time then in effect, plus any
administrative, processing or similar fees customarily charged by such Letter of
Credit Issuer in connection with the foregoing. The failure of any L/C
Participant to make available to the Administrative Agent for the account of the


69

--------------------------------------------------------------------------------





applicable Letter of Credit Issuer its Commitment Percentage of any payment
under any Letter of Credit shall not relieve any other L/C Participant of its
obligation hereunder to make available to the Administrative Agent for the
account of such Letter of Credit Issuer its Commitment Percentage of any payment
under such Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent such other L/C Participant’s
Commitment Percentage of any such payment.
(d)    Whenever any Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of such Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, such Letter of Credit Issuer
shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Commitment Percentage of
such reimbursement obligation, in Dollars and in immediately available funds, an
amount equal to such L/C Participant’s share (based upon the proportionate
aggregate amount originally funded by such L/C Participant to the aggregate
amount funded by all L/C Participants) of the principal amount so paid in
respect of such reimbursement obligation and interest thereon accruing after the
purchase of the respective L/C Participations at the Overnight Rate.
(e)    The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of a Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:
(i)    any lack of validity or enforceability of any Credit Document;
(ii)    the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the Transactions or any unrelated transactions (including
any underlying transaction between the Borrower and the beneficiary named in any
such Letter of Credit);
(iii)    any draft, certificate or any other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(iv)    the surrender or impairment of any security for the performance or
observance of any term of any Credit Document; or
(v)    the occurrence of any Default or Event of Default;
but no L/C Participant shall be obligated to pay to the Administrative Agent for
the account of any Letter of Credit Issuer its Commitment Percentage of any
unreimbursed amount arising from any wrongful payment made by such Letter of
Credit Issuer under a Letter of Credit as a result of acts


70

--------------------------------------------------------------------------------





or omissions constituting willful misconduct, bad faith or gross negligence on
the part of the Letter of Credit Issuer (as determined in a final and
non-appealable judgment by a court of competent jurisdiction).
3.4    Agreement to Repay Letter of Credit Drawings.
(a)    The Borrower hereby agrees to reimburse each Letter of Credit Issuer by
making payment in Dollars to the Administrative Agent for the account of such
Letter of Credit Issuer in immediately available funds, for any payment or
disbursement made by such Letter of Credit Issuer under any Letter of Credit
issued by it (each such amount so paid until reimbursed, an “Unpaid Drawing”)
(i) within one Business Day of the date of such payment or disbursement if such
Letter of Credit Issuer provides notice to the Borrower of such payment or
disbursement before 11:00 a.m. on such next succeeding Business Day (from the
date of such payment or disbursement) or (ii) if such notice is received after
such time, on the next Business Day following the date of receipt of such notice
(such required date for reimbursement under clause (i) or (ii), as applicable,
on such Business Day (the “Reimbursement Date”)), with interest on the amount so
paid or disbursed by such Letter of Credit Issuer, from and including the date
of such payment or disbursement to but excluding the Reimbursement Date, at the
per annum rate for each day equal to the rate described in Section 2.8(a); but,
notwithstanding anything contained in this Agreement to the contrary, with
respect to any Letter of Credit, (i) unless the Borrower shall have notified the
Administrative Agent and the applicable Letter of Credit Issuer before 11:00
a.m. on the Reimbursement Date that the Borrower intends to reimburse such
Letter of Credit Issuer for the amount of such Drawing with funds other than the
proceeds of Loans, the Borrower shall be deemed to have given a Notice of
Borrowing requesting that the Lenders make Loans (which shall be ABR Loans) on
the Reimbursement Date in an amount equal to the amount of the Unpaid Drawing,
and (ii) the Administrative Agent shall promptly notify each Lender of such
Drawing and the amount of its Loan to be made in respect thereof, and each
Lender shall be irrevocably obligated to make a Loan to the Borrower in the
manner deemed to have been requested in the amount of its Commitment Percentage
of the applicable Unpaid Drawing by 12:00 noon on such Reimbursement Date by
making the amount of such Loan available to the Administrative Agent. Such Loans
made in respect of such Unpaid Drawing on such Reimbursement Date shall be made
without regard to the limits of Section 2.2 and without regard to the
satisfaction of the conditions set forth in Article VII. The Administrative
Agent shall use the proceeds of such Loans solely for purpose of reimbursing the
applicable Letter of Credit Issuer for the related Unpaid Drawing (and upon the
application of the proceeds of such Loans to such Unpaid Drawing, the Borrower’s
obligations with respect to such Unpaid Drawing shall be satisfied in full and
replaced with an obligation to repay such Loans in accordance with the terms of
this Agreement). In the event that the Borrower fails to Cash Collateralize any
Letter of Credit that is outstanding on the Maturity Date (or make other
arrangements with respect thereto satisfactory to the applicable Letter of
Credit Issuer and the Administrative Agent), the full amount of the Letter of
Exposure in respect of such Letter of Credit shall be deemed to be an Unpaid
Drawing subject to the provisions of this Section except that such Letter of
Credit Issuer shall hold the proceeds received from the Lenders as contemplated
above as Cash Collateral for such Letter of Credit to reimburse any Drawing
under such Letter of Credit and shall use such proceeds first, to reimburse
itself for any Drawings made in respect of such Letter of Credit following the
L/C Maturity Date, second, to the extent such Letter of Credit expires or is
returned undrawn while any such Cash Collateral remains, to the repayment of
obligations in respect of any Loans that have not paid at such time and third,
to the


71

--------------------------------------------------------------------------------





Borrower or as otherwise directed by a court of competent jurisdiction. Nothing
in this Section 3.4(a) shall affect the Borrower’s obligation to repay all
outstanding Loans when due in accordance with the terms of this Agreement.
(b)    The obligations of the Borrower under this Section to reimburse each
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against such
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as an L/C Participant), including any defense based upon the
failure of any drawing under a Letter of Credit (each a “Drawing”) to conform to
the terms of the Letter of Credit or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing; but the Borrower shall not be
obligated to reimburse any Letter of Credit Issuer for any wrongful payment made
by such Letter of Credit Issuer under the Letter of Credit issued by it as a
result of acts or omissions constituting willful misconduct, bad faith or gross
negligence on the part of such Letter of Credit Issuer (as determined in a final
and non-appealable judgment by a court of competent jurisdiction).
3.5    Increased Costs. If, after the Closing Date, the adoption of any Change
in Law shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy, liquidity or similar requirement against Letters of Credit
issued by any Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on any Letter of Credit Issuer or any L/C
Participant any other conditions, costs or expenses affecting its obligations
under this Agreement in respect of Letters of Credit or L/C Participations
therein or any Letter of Credit or such L/C Participant’s L/C Participation
therein, and the result of any of the foregoing is to increase the cost to such
Letter of Credit Issuer or such L/C Participant of issuing, maintaining or
participating in any Letter of Credit, as applicable, or to reduce the amount of
any sum received or receivable by such Letter of Credit Issuer or such L/C
Participant hereunder (other than (i) Taxes indemnifiable under Section 5.4,
(ii) Taxes described in clauses (ii) and (iii) of the definition of “Excluded
Taxes” or (iii) Connection Income Taxes) in respect of Letters of Credit or L/C
Participations therein, then, promptly (and in any event no later than 15
Business Days) after receipt of written demand to the Borrower by such Letter of
Credit Issuer or such L/C Participant, as the case may be (a copy of which
notice shall be sent by such Letter of Credit Issuer or such L/C Participant to
the Administrative Agent), the Borrower shall pay to such Letter of Credit
Issuer or such L/C Participant such additional amount or amounts as will
compensate such Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that such
Letter of Credit Issuer or an L/C Participant shall not be entitled to such
compensation as a result of such Person’s compliance with, or pursuant to any
request or directive to comply with, any such Requirement of Law as in effect on
the Closing Date (except as otherwise set forth in the definition of Change in
Law). A certificate submitted to the Borrower by the relevant Letter of Credit
Issuer or an L/C Participant, as the case may be (a copy of which certificate
shall be sent by such Letter of Credit Issuer or such L/C Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
determination of such additional amount or amounts necessary to compensate such
Letter of Credit Issuer or such L/C Participant as aforesaid shall be conclusive
and binding on the Borrower absent clearly demonstrable error.
3.6    New or Successor Letter of Credit Issuers.


72

--------------------------------------------------------------------------------





(a)    Any Letter of Credit Issuer may resign as a Letter of Credit Issuer upon
30 days’ prior notice to the Administrative Agent, the Lenders and the Borrower.
The Borrower may replace any Letter of Credit Issuer for any reason upon notice
to such Letter of Credit Issuer and the Administrative Agent and may add Letter
of Credit Issuers at any time upon notice to the Administrative Agent. If any
Letter of Credit Issuer shall resign or be replaced, or if the Borrower shall
decide to add a new Letter of Credit Issuer under this Agreement, then the
Borrower may appoint from among the Lenders a successor issuer of Letters of
Credit or a new Letter of Credit Issuer, as the case may be, or, with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld) and such new Letter of Credit Issuer, another successor or new issuer
of Letters of Credit, whereupon such successor issuer shall succeed to the
rights, powers and duties of the replaced or resigning Letter of Credit Issuer
under the Credit Documents, or such new issuer of Letters of Credit shall be
granted the rights, powers and duties of a Letter of Credit Issuer hereunder,
and the term “Letter of Credit Issuer” means such successor or such new issuer
of Letters of Credit effective upon such appointment. The acceptance of any
appointment as a Letter of Credit Issuer hereunder whether as a successor issuer
or new issuer of Letters of Credit in accordance with this Agreement, shall be
evidenced by an agreement entered into by such new or successor issuer of
Letters of Credit, in a form reasonably satisfactory to the Borrower and the
Administrative Agent and, from and after the effective date of such agreement,
such new or successor issuer of Letters of Credit shall become a “Letter of
Credit Issuer” hereunder. After the resignation or replacement of a Letter of
Credit Issuer hereunder, the resigning or replaced Letter of Credit Issuer shall
remain a party hereto and shall continue to have all the rights and obligations
of a Letter of Credit Issuer under the Credit Documents with respect to Letters
of Credit issued by it before such resignation or replacement, but shall not be
required to issue additional Letters of Credit. In connection with any
resignation or replacement pursuant to this clause (a) (but, in case of any such
resignation, only to the extent that a successor issuer of Letters of Credit
shall have been appointed), either (i) the Borrower, the resigning or replaced
Letter of Credit Issuer and the successor issuer of Letters of Credit shall
arrange to have any outstanding Letters of Credit issued by the resigning or
replaced Letter of Credit Issuer replaced with Letters of Credit issued by the
successor issuer of Letters of Credit or (ii) the Borrower shall cause the
successor issuer of Letters of Credit, if such successor issuer is reasonably
satisfactory to the replaced or resigning Letter of Credit Issuer, to issue
“back-stop” Letters of Credit naming the resigning or replaced Letter of Credit
Issuer as beneficiary for each outstanding Letter of Credit issued by the
resigning or replaced Letter of Credit Issuer, which new Letters of Credit shall
have a Stated Amount equal to the Letters of Credit being back-stopped and the
sole requirement for drawing on such new Letters of Credit shall be a drawing on
the corresponding back-stopped Letters of Credit. After any resigning or
replaced Letter of Credit Issuer’s resignation or replacement as Letter of
Credit Issuer, the provisions of this Agreement relating to a Letter of Credit
Issuer shall inure to its benefit as to any actions taken or omitted to be taken
by it (A) while it was a Letter of Credit Issuer under this Agreement or (B) at
any time with respect to Letters of Credit issued by such Letter of Credit
Issuer.
(b)    To the extent that there are, at the time of any resignation or
replacement as set forth in clause (a) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any party hereto with respect to such outstanding Letters of Credit (including
any obligations related to the payment of fees or the reimbursement or funding
of amounts drawn), except that the Borrower, the resigning or replaced Letter of
Credit


73

--------------------------------------------------------------------------------





Issuer and the successor issuer of Letters of Credit shall have the obligations
regarding outstanding Letters of Credit described in clause (a) above.
3.7    Role of Letter of Credit Issuer. Each Lender and the Borrower agree that,
in paying any Drawing, no Letter of Credit Issuer shall have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the Letter of Credit Issuers,
the Administrative Agent, any of their respective Affiliates nor any
correspondent, participant or assignee of any Letter of Credit Issuer shall be
liable to any Lender for (a) any action taken or omitted in connection herewith
at the request or with the approval of the Majority Lenders, (b) any action
taken or omitted in the absence of gross negligence or willful misconduct or (c)
the due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; but this assumption
is not intended to, and shall not, preclude the Borrower’s pursuing such rights
and remedies as it may have against the beneficiary or transferee at law or
under any other agreement. None of the Letter of Credit Issuers, the
Administrative Agent, any of their respective Affiliates nor any correspondent,
participant or assignee of any Letter of Credit Issuer shall be liable or
responsible for any matter described in Section 3.3(e); but anything in such
Section to the contrary notwithstanding, the Borrower may have a claim against
the Letter of Credit Issuer, and the Letter of Credit Issuer may be liable to
the Borrower in accordance with Section 3.4(b) and, to the extent, but only to
the extent, of any direct, as opposed to special, indirect, consequential,
exemplary or punitive, damages suffered by the Borrower as a result of such
Letter of Credit Issuer’s willful misconduct, bad faith or gross negligence (as
determined in a final and non-appealable judgment by a court of competent
jurisdiction) or such Letter of Credit Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, each
Letter of Credit Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no Letter of Credit Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
3.8    Cash Collateral.
(a)    Upon the request of the Majority Lenders if, as of the L/C Maturity Date,
there are any Letters of Credit Outstanding, the Borrower shall immediately Cash
Collateralize such Letters of Credit Outstanding.
(b)    If any Event of Default shall occur and be continuing, the Majority
Lenders may require that the L/C Obligations be Cash Collateralized; but, upon
the occurrence of an Event of Default referred to in Section 11.5 with respect
to the Borrower, the Borrower shall immediately Cash Collateralize the Letters
of Credit then outstanding and no notice or request by or consent from the
Majority Lenders shall be required.


74

--------------------------------------------------------------------------------





(c)    For purposes of this Agreement, “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
Letter of Credit Issuer and the Lenders, as collateral for the L/C Obligations,
cash or deposit account balances in an amount equal to the amount of the Letters
of Credit Outstanding required to be Cash Collateralized pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Letter of Credit Issuers (which documents are
hereby consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the Letter of Credit Issuers and the L/C Participants, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Such Cash Collateral shall be maintained in blocked,
interest bearing deposit accounts established by and in the name of the
Borrower, but under the “control” (as defined in Section 9-104 of the Uniform
Commercial Code) of the Administrative Agent.
3.9    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the Borrower when a Letter of Credit is issued, (a)
the rules of the ISP shall apply to each standby Letter of Credit and (b) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.
3.10    Conflict with Issuer Documents. In the event of any conflict or
inconsistency between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.
3.11    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Restricted Subsidiary, the Borrower shall be
obligated to reimburse the applicable Letter of Credit Issuer hereunder for any
and all Drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Subsidiaries inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of its Subsidiaries.
ARTICLE IV
FEES; COMMITMENTS
4.1    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent in Dollars, for
the account of each Lender (in each case pro rata according to the respective
Commitment Percentages of the Lenders), a commitment fee (the “Commitment Fee”)
for each day from the Closing Date until but excluding the Termination Date.
Each Commitment Fee shall be payable by the Borrower (i) quarterly in arrears on
the last Business Day of each March, June, September and December (for the
three-month period (or portion thereof) ended on such day for which no payment
has been
received) and (ii) on the Termination Date (for the period ended on such date
for which no payment has been received pursuant to clause (i) above), and shall
be computed for each day during such period at a rate per annum equal to the
Commitment Fee Rate in effect on such day on the Available Commitment (assuming
for this purpose that any Swingline Exposure does not reduce the Available
Commitment) in effect on such day.


75

--------------------------------------------------------------------------------





(b)    The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the Lenders pro rata on the basis of their respective Letter of
Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from the date of issuance of such Letter of Credit
until the termination or expiration date of such Letter of Credit computed at
the per annum rate for each day equal to the Applicable Margin for LIBOR Loans
on the average daily Stated Amount of such Letter of Credit. Such Letter of
Credit Fees shall be due and payable (i) quarterly in arrears on the last
Business Day of each March, June, September and December and (ii) on the
Termination Date (for the period for which no payment has been received pursuant
to clause (i) above).
(c)    The Borrower agrees to pay to each Letter of Credit Issuer a fronting fee
in respect of each Letter of Credit issued by it, for the period from the date
of issuance of such Letter of Credit to the termination or expiration date of
such Letter of Credit, computed at the rate for each day equal to 0.125% per
annum (or such other amount a may be agreed in a separate writing between the
Borrower and any Letter of Credit Issuer) on the average daily Stated Amount of
such Letter of Credit (or at such other rate per annum as agreed in writing
between the Borrower and the Letter of Credit Issuer). Such fronting fees shall
be due and payable by the Borrower (i) quarterly in arrears on the last Business
Day of each March, June, September and December and (ii) on the Termination Date
(for the period for which no payment has been received pursuant to clause (i)
above).
(d)    The Borrower agrees to pay directly to each Letter of Credit Issuer upon
each issuance of, drawing under, and/or amendment of, a Letter of Credit issued
by it such amount as such Letter of Credit Issuer and the Borrower shall have
agreed upon for issuances of, Drawings under or amendments of, Letters of Credit
issued by it.
(e)    The Borrower agrees to pay to the Administrative Agent the administrative
agent fees in the amounts and on the dates as set forth in writing from time to
time between the Administrative Agent and the Borrower.
4.2    Termination or Reduction of Commitments.
(a)    Upon at least two Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent at the
Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrower shall have the right,
without premium or penalty, on any day, to permanently terminate or reduce the
Commitments, as determined by the Borrower, in whole or in part; but (i) any
such termination or reduction shall apply ratably to reduce each Lender’s
Commitment, (ii) any partial reduction pursuant to this Section shall be in the
amount of at least $10,000,000 and in an integral multiple of $2,500,000 in
excess thereof and (iii) after giving effect to such termination or reduction
and to any prepayments of Loans and to the cancellation or Cash
Collateralization of Letters of Credit (or other arrangements with respect
thereto satisfactory to the applicable Letter of Credit Issuer and the
Administrative Agent) made on the date thereof in accordance with this
Agreement, the Total Exposure shall not exceed the Loan Limit.
(b)    The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than two Business Days’ prior notice to the
Administrative Agent


76

--------------------------------------------------------------------------------





(which will promptly notify the Lenders thereof), and in such event the
provisions of Section 2.15(f) will apply to all amounts thereafter paid by the
Borrower for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, indemnity or other amounts), but such
termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, any Letter of Credit Issuer, any Swingline
Lender or any Lender may have against such Defaulting Lender.
(c)    The Total Commitment and the Swingline Commitment shall terminate at 5:00
p.m. on the Termination Date.
ARICLE V
PAYMENTS
5.1    Voluntary Prepayments. The Borrower shall have the right to prepay Loans
and Swingline Loans, in each case, without premium or penalty, in whole or in
part from time to time on the following terms and conditions:
(a)    the Borrower shall give the Administrative Agent at the Administrative
Agent’s Office written notice (or telephonic notice promptly confirmed in
writing) of (1) the Borrower’s intent to make such prepayment, (2) the amount of
such prepayment, (3) the Type of Loans to be prepaid (or whether Swingline Loans
are to be paid), (4) in the case of LIBOR Loans, the specific Borrowing(s) being
prepaid and (5) in the case of Swingline Loans, the Swingline Lender(s) and
particular Swingline Loan(s) being prepaid, which notice shall be given by the
Borrower no later than (i) in the case of LIBOR Loans, 1:00 p.m. three Business
Days before the date of such prepayment, (ii) in the case of ABR Loans, 1:00
p.m. on the date of such prepayment, and (iii) in the case of Swingline Loans,
3:00 p.m. on the date of such prepayment, and in each case, shall promptly be
transmitted by the Administrative Agent to each of the Lenders (in the case of
Loans) or the applicable Swingline Lender(s), as the case may be;
(b)    each partial prepayment of (i) LIBOR Loans shall be in a minimum amount
of $500,000 and in multiples of $100,000 in excess thereof, and (ii) any ABR
Loans shall be in a minimum amount of $500,000 and in multiples of $100,000 in
excess thereof; but no partial prepayment of LIBOR Loans made pursuant to a
single Borrowing shall reduce the outstanding LIBOR Loans made pursuant to such
Borrowing to an amount less than $1,000,000 for such LIBOR Loans; and
(c)    any prepayment of LIBOR Loans pursuant to this Section on any day other
than the last day of an Interest Period applicable thereto shall be subject to
compliance by the Borrower with the applicable provisions of Section 2.11.
With respect to each prepayment of Loans elected under this Section, the
Borrower may designate (i) the Types of Loans that are to be prepaid and the
specific Borrowing(s) being repaid and (ii) the Loans to be prepaid; but (A)
each prepayment of any Loans made pursuant to a Borrowing shall be applied pro
rata among such Loans and (B) notwithstanding the provisions of the preceding
clause (A), no prepayment of Loans shall be applied to the Loans of any
Defaulting Lender unless otherwise agreed in writing by the Borrower. In the
absence of a designation by the Borrower under Section 5.2(d), the
Administrative Agent shall, subject to the above, make such


77

--------------------------------------------------------------------------------





designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11.
5.2    Mandatory Prepayments.
(a)    Repayment of Loans Following Excess Exposure. Subject to Section 5.2(b),
if at any time, including as a result of giving effect to any termination or
reduction of the Commitments pursuant to Section 4.2(a), the Total Exposure
exceeds the Loan Limit, then the Borrower shall on the same Business Day (i)
prepay the Swingline Loans and, after all Swingline Loans have been paid in
full, prepay the Loans on the date such excess has occurred in an aggregate
principal amount equal to such excess and (ii) if any excess remains after
prepaying all of the Loans and Swingline Loans as a result of any Letter of
Credit Exposure, pay to the Administrative Agent on behalf of the Letter of
Credit Issuers and the L/C Participants an amount in cash equal to such excess
to be held as Cash Collateral as provided in Section 3.8.
(b)    Repayment of Loans Following Redetermination or Adjustment of Borrowing
Base.
(i)    Upon any redetermination of the Borrowing Base in accordance with Section
2.14(b), if there exists a Borrowing Base Deficiency, then the Borrower shall,
within 30 days after its receipt from the Administrative Agent of a notice of
such Borrowing Base Deficiency, inform the Administrative Agent of the
Borrower’s election to take one or more of the following actions: (A) within 60
days following such election prepay the Loans and/or Swingline Loans in an
aggregate principal amount necessary to eliminate such Borrowing Base
Deficiency, (B) prepay Loans in six equal monthly installments, commencing on
the 30th day following such election, with each payment being equal to 1/6th of
the aggregate principal amount necessary to eliminate such Borrowing Base
Deficiency (as such Borrowing Base Deficiency may be reduced during such
six-month period), (C) within 30 days following such election, provide
additional Collateral in the form of additional Oil and Gas Properties not
evaluated in the most recently delivered Reserve Report or other Collateral
reasonably acceptable to the Administrative Agent having a Borrowing Base (as
proposed by the Administrative Agent and approved by the Required Lenders)
sufficient, after giving effect to any other actions taken pursuant to this
Section 5.2(b)(i) to eliminate any such Borrowing Base Deficiency, or (D)
undertake a combination of clauses (A), (B) and (C); but if a Borrowing Base
Deficiency remains after prepaying all of the Loans and Swingline Loans, the
Borrower shall Cash Collateralize Letters of Credit in an amount equal to such
remaining Borrowing Base Deficiency as provided in Section 3.8; provided,
further, that all payments required to be made pursuant to this Section
5.2(b)(i) must be made on or before the Termination Date.
(ii)    Upon any reduction of the Borrowing Base in accordance with Section
2.14(e) or 2.14(h) or as a consequence of the issuance after the Closing Date of
any FLLO Debt, if the same results in a Borrowing Base Deficiency, then the
Borrower shall, concurrently therewith, eliminate such Borrowing Base
Deficiency.
(c)    Application to Loans. With respect to each prepayment of Loans under this
Section, such prepayments shall be applied first towards the payment of
Swingline Loans, second to the payment of Loans and third if because of Letter
of Credit Exposure, a Borrowing Base


78

--------------------------------------------------------------------------------





Deficiency remains after prepaying all of the Swingline Loans and Loans, to Cash
Collateralize such Letters of Credit.
(d)    LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section in respect of any LIBOR Loan, other than on the last day of the Interest
Period therefor so long as no Event of Default shall have occurred and be
continuing, the Borrower at its option may deposit, on behalf of the Borrower,
with the Administrative Agent an amount equal to the amount of the LIBOR Loan to
be prepaid and such LIBOR Loan shall be repaid on the last day of the Interest
Period therefor in the required amount. Such deposit shall be held by the
Administrative Agent in a corporate time deposit account established on terms
reasonably satisfactory to the Administrative Agent, earning interest at the
then-customary rate for accounts of such type. Such deposit shall constitute
Cash Collateral for the LIBOR Loans to be so prepaid; but the Borrower may at
any time direct that such deposit be applied to make the applicable payment
required pursuant to this Section.
5.3    Method and Place of Payment.
(a)    Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto or the Letter of Credit Issuer or the Swingline
Lender entitled thereto, as the case may be, not later than 2:00 p.m., in each
case, on the date when due and shall be made in immediately available funds at
the Administrative Agent’s Office or at such other office as the Administrative
Agent shall specify for such purpose by notice to the Borrower; it being
understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
at the Administrative Agent’s Office shall constitute the making of such payment
to the extent of such funds held in such account. All repayments or prepayments
of any Loans (whether of principal, interest or otherwise) hereunder and all
other payments under each Credit Document shall be made in Dollars. The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent before 2:00 p.m. or,
if payment was not actually so received by the Administrative Agent by such
time, on the next Business Day in the sole discretion of the Administrative
Agent), like funds relating to the payment of principal or interest or fees
ratably to the Lenders, the Letter of Credit Issuers and/or the Swingline
Lenders, as applicable, entitled thereto.
(b)    For purposes of computing interest or fees, any payments under this
Agreement that are made later than 2:00 p.m. in respect of Loans or 4:00 p.m. in
respect of Swingline Loans shall be deemed to have been made on the next
succeeding Business Day in the sole discretion of the Administrative Agent.
Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable during such extension at the applicable rate in effect
immediately before such extension.
5.4    Net Payments.
(a)    Any and all payments made by or on behalf of any Credit Party under any
Credit Document shall be made free and clear of, and without deduction or
withholding for or on


79

--------------------------------------------------------------------------------





account of, any Indemnified Taxes; but if the Borrower or any Guarantor or the
Administrative Agent shall be required by applicable Requirements of Law to
deduct or withhold any Taxes from such payments, then (i) the Borrower or such
Guarantor or the Administrative Agent shall make such deductions or withholdings
as are reasonably determined by the Borrower, such Guarantor or the
Administrative Agent to be required by any applicable Requirement of Law, (ii)
the Borrower, such Guarantor or the Administrative Agent, as applicable, shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority within the time allowed and in accordance with applicable Requirements
of Law, and (iii) to the extent withholding or deduction is required to be made
on account of Indemnified Taxes, the sum payable by the Borrower or such
Guarantor shall be increased as necessary so that, after making all required
deductions and withholdings (including deductions or withholdings applicable to
additional sums payable under this Section), the Administrative Agent or any
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or withholdings on account of Indemnified Taxes
been made. Whenever any Indemnified Taxes are payable by the Borrower or such
Guarantor, as promptly as possible thereafter, the Borrower or Guarantor shall
send to the Administrative Agent for its own account or for the account of such
Lender, as the case may be, a certified copy of an official receipt (or other
evidence acceptable to such Lender, acting reasonably) received by the Borrower
or such Guarantor showing payment thereof. After any payment of Taxes by any
Credit Party or the Administrative Agent to a Governmental Authority as provided
in this Section, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, a copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by laws to report such payment or other evidence of
such payment reasonably satisfactory to the Borrower or the Administrative
Agent, as the case may be.
(b)    The Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.
(c)    The Borrower shall indemnify and hold harmless the Administrative Agent
and each Lender within 15 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes imposed on the Administrative Agent or such
Lender or required to be deducted or withheld from a payment to the
Administrative Agent or such Lender, as the case may be (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section), and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; but no indemnification payment
shall be due under this Section to the extent such payment is duplicative of any
payment made by a Credit Party under any other provision of this Agreement or
under any other Credit Document. A certificate setting forth in reasonable
detail the basis and calculation of the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent)
or the Administrative Agent (as applicable) on its own behalf or on behalf of a
Lender shall be conclusive absent manifest error.
(d)    Each Lender shall deliver to the Borrower and the Administrative Agent,
at such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Requirements of Law and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not any payments made under any Credit


80

--------------------------------------------------------------------------------





Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of any payments to
be made to such Lender by any Credit Party pursuant to any Credit Document or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction. In addition, any Lender, if requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than the documentation set forth in Section 5.4(e), (h) and
(i)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(e)    Without limiting the generality of Section 5.4(d), any Non-U.S. Lender
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the Borrower or the Administrative Agent) on or before the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any applicable successor form) establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Credit Document, Internal Revenue Service Form
W-8BEN or W-8BEN-E (or any applicable successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI (or any applicable successor
form);
(iii)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of Internal Revenue Service
Form W-8BEN or W-8BEN-E (or any applicable successor form); or
(iv)    to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY (or any applicable successor
form), accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any applicable successor form), a U.S. Tax
Compliance Certificate,


81

--------------------------------------------------------------------------------





Internal Revenue Service Form W-9 (or any applicable successor form), and/or
other certification documents from each beneficial owner, as applicable; but if
the Non-U.S. Lender is a partnership and one or more direct or indirect partners
of such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate on behalf of each
such direct and indirect partner; and
(v)    two further copies of any such form or certification (or any applicable
successor form) on or before the date that any such form or certification
expires or becomes obsolete, inaccurate or invalid, after the occurrence of any
event requiring a change in the most recent form previously delivered by it to
the Borrower, and from time to time thereafter if reasonably requested by the
Borrower and the Administrative Agent;
unless in any such case any Change in Law has occurred before the date on which
any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it and such Non-U.S. Lender promptly so
advises the Borrower and the Administrative Agent. Each Person that shall become
a Participant pursuant to Section 13.6 or a Lender pursuant to Section 13.6
shall, upon the effectiveness of the related transfer, be required to provide
all the forms and statements required pursuant to this Section 5.4(e); but in
the case of a Participant, such Participant shall furnish all such required
forms and statements to the Lender from which the related participation shall
have been purchased.
(f)    If any Lender or the Administrative Agent, as applicable, determines, in
its sole discretion, that it had received and retained a refund (or the monetary
benefit of a credit in lieu of a refund) of an Indemnified Tax for which a
payment has been made by the Borrower or any Guarantor pursuant to any Credit
Document, which refund (or credit) in the good faith judgment of such Lender or
the Administrative Agent, as the case may be, is attributable to such payment
made by the Borrower or any Guarantor, then such Lender or the Administrative
Agent, as the case may be, shall reimburse the Borrower or such Guarantor for
such amount (net of all out-of-pocket expenses of such Lender or the
Administrative Agent, as the case may be, and without interest other than any
interest received thereon from the relevant Governmental Authority with respect
to such refund (or credit)) as such Lender or the Administrative Agent, as the
case may be, determines in its sole discretion to be the proportion of the
refund (or credit) as will leave it, after such reimbursement, in no better or
worse position (taking into account expenses or any taxes imposed on the refund
(or credit)) than it would have been in if the payment had not been required;
but the Borrower or such Guarantor, upon the request of such Lender or the
Administrative Agent, agrees to repay the amount paid over to the Borrower or
such Guarantor (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Lender or the Administrative Agent in
the event such Lender or the Administrative Agent is required to repay such
refund (or credit) to such Governmental Authority. In such event, such Lender or
the Administrative Agent, as the case may be, shall, at the Borrower’s request,
provide the Borrower with a copy of any notice of assessment or other evidence
of the requirement to repay such refund (or credit) received from the relevant
Governmental Authority (but such Lender or the Administrative Agent may delete
any information therein that it deems confidential). Each Lender and the
Administrative Agent shall claim any refund (or credit) that it determines is
available to it, unless it concludes in its sole discretion that it would be
adversely affected by making such a claim. No Lender nor the Administrative
Agent shall be obliged to make available its tax returns (or any


82

--------------------------------------------------------------------------------





other information relating to its taxes that it deems confidential) to any
Credit Party in connection with this clause (f) or any other provision of this
Section.
(g)    If the Borrower determines that a reasonable basis exists for contesting
a Tax, each Lender or the Administrative Agent, as the case may be, shall use
reasonable efforts to cooperate with the Borrower as the Borrower may reasonably
request in challenging such Tax. The Borrower shall indemnify and hold each
Lender and the Administrative Agent harmless against any out-of-pocket expenses
incurred by such Person in connection with any request made by the Borrower
pursuant to this Section 5.4(g). Nothing in this Section 5.4(g) shall obligate
any Lender or the Administrative Agent to take any action that such Person, in
its sole judgment, determines may result in a material detriment to such Person.
(h)    The Administrative Agent and each Lender that is a United States person
under Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to
the Borrower and the Administrative Agent two Internal Revenue Service Forms W-9
(or substitute or successor form), properly completed and duly executed,
certifying that such Person is exempt from United States federal backup
withholding (i) on or before the Closing Date (or on or before the date it
becomes a party to this Agreement), (ii) on or before the date that such form
expires or becomes obsolete, inaccurate or invalid, (iii) after the occurrence
of a change in such Person’s circumstances requiring a change in the most recent
form previously delivered by it to the Borrower and the Administrative Agent,
and (iv) from time to time thereafter if reasonably requested by the Borrower or
the Administrative Agent.
(i)    If a payment made to any Lender or the Administrative Agent under any
Credit Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Person were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Person shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine that such Person has or has not
complied with such Person’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
Section 5.4(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
(j)    For the avoidance of doubt, for purposes of this Section, the term
“Lender” includes any Letter of Credit Issuer and any Swingline Lender
(k)    The agreements in this Section shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender and the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.
(l)    For purposes of this Section, the term “Requirement of Law” includes
FATCA.


83

--------------------------------------------------------------------------------





5.5    Computations of Interest and Fees.
(a)    Except as provided in the next succeeding sentence, interest on Loans and
Swingline Loans shall be calculated on the basis of a 360-day year for the
actual days elapsed, but interest on ABR Loans in respect of which the rate of
interest is calculated on the basis of the Administrative Agent’s prime rate and
interest on overdue interest shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed.
(b)    Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.
5.6    Limit on Rate of Interest.
(a)    No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of
this Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect to
any Obligation in excess of the amount or rate permitted under or consistent
with any applicable Requirement of Law.
(b)    Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of Section
5.6(a), the Borrower shall make such payment to the maximum extent permitted by
or consistent with applicable Requirement of Law.
(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of any
Credit Document would obligate any Credit Party to make any payment of interest
or other amount payable to any Lender in an amount or calculated at a rate that
would be prohibited by any applicable Requirement of Law, then notwithstanding
such provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable Requirements of Law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8.
(d)    Rebate of Excess Interest. Notwithstanding the foregoing, and after
giving effect to all adjustments contemplated thereby, if any Lender shall have
received from the Borrower an amount in excess of the maximum permitted by any
applicable Requirement of Law, then the Borrower shall be entitled, by notice in
writing to the Administrative Agent to obtain reimbursement from that Lender in
an amount equal to such excess, and pending such reimbursement, such amount
shall be deemed to be an amount payable by that Lender to the Borrower.
ARTICLE VI
CONDITIONS PRECEDENT TO INITIAL CREDIT EVENTS
The obligation of each Lender to advance the initial Loans, of the Swingline
Lenders to advance the initial Swingline Loans and of the Letter of Credit
Issuers to issue initial Letters of Credit hereunder, is subject to satisfaction
(or waiver in accordance with Section 13.1) of the following conditions
precedent:


84

--------------------------------------------------------------------------------





6.1    Executed Credit Agreement. The Administrative Agent shall have received
(including by facsimile or other electronic means) this Agreement, executed and
delivered by a duly Authorized Officer of the Borrower, the Administrative
Agent, each Lender (including the Swingline Lenders) and each Letter of Credit
Issuer.
6.2    Secretary’s Certificates. The Administrative Agent shall have received,
in form and substance reasonably satisfactory to the Administrative Agent,
certificates of the secretary or an assistant secretary of each Credit Party
containing specimen signatures of the Persons authorized to execute Credit
Documents to which such Credit Party is a party, together with (a) a copy of the
resolutions, in form and substance reasonably satisfactory to the Administrative
Agent, of the Board of Directors or a duly authorized committee thereto (or
other equivalent governing body) of such Credit Party authorizing the execution,
delivery and performance of the Credit Documents to which it is a party and (b)
true and complete copies of each of the organizational documents of such Credit
Party as of the Closing Date.
6.3    Good Standing Certificate of the Credit Parties. The Administrative Agent
shall have received a certificate of good standing (or the equivalent) from the
appropriate governing agency of each Credit Party’s jurisdiction of organization
(to the extent good standing (or the equivalent) has meaning in such
jurisdiction).
6.4    Certain Credit Documents. The Administrative Agent shall have received:
(a)    the Guarantee executed and delivered by a duly Authorized Officer of each
Guarantor as of the Closing Date, and the Guarantee shall be in full force and
effect as of the Closing Date;
(b)    the Security Agreement executed and delivered by a duly Authorized
Officer of each Guarantor as of the Closing Date, and the Security Agreement
shall be in full force and effect as of the Closing Date;
(c)    a promissory note executed by the Borrower in favor of each Lender that
has requested a promissory note; and
(d)    evidence reasonably satisfactory to the Administrative Agent that (1) all
documents required to perfect the Administrative Agent’s security interest in
the Collateral have been executed and delivered and, if applicable, were in
proper form for filing and (2) the Collateral Coverage Ratio is not less than
80%.
6.5    Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Baker Botts L.L.P., counsel to the Borrower in form and
substance reasonably satisfactory to the Administrative Agent and the executed
legal opinion of Derrick & Briggs, LLP, Oklahoma counsel to the Borrower in form
and substance reasonably satisfactory to the Administrative Agent. The Credit
Parties and the Administrative Agent hereby instruct such counsel to deliver
such legal opinion.
6.6    Closing Certificate. The Administrative Agent shall have received a
certificate of the Borrower, dated the Closing Date, substantially in the form
of Exhibit C.


85

--------------------------------------------------------------------------------





6.7    Initial Reserve Report and Hedge Schedule. The Administrative Agent shall
have received the Initial Reserve Report and the Initial Hedge Schedule.
6.8    Fees. All fees required to be paid on the Closing Date pursuant to any
fee letter previously agreed in writing between the Administrative Agent, the
Joint Lead Arrangers, the Joint Bookrunners and the Borrower and reasonable
out-of-pocket expenses required to be paid on the Closing Date pursuant to any
commitment letter in respect of the Commitments as agreed in writing between the
Administrative Agent, the Joint Lead Arrangers, the Joint Bookrunners and the
Borrower, to the extent invoiced at least three Business Days before the Closing
Date (except as otherwise reasonably agreed by the Borrower), shall, upon the
initial Borrowings hereunder, have been, or will be substantially
simultaneously, paid.
6.9    KYC Information. The Administrative Agent and the Joint Bookrunners shall
have received all documentation and other information (including Beneficial
Ownership Certifications) about the Borrower and the Guarantors as shall have
been reasonably requested in writing by the Administrative Agent or the Joint
Bookrunners at least seven calendar days before the Closing Date and as is
mutually agreed to be required by U.S. regulatory authorities under applicable
“know your customer,” beneficial ownership and anti-money laundering rules and
regulations, and Beneficial Ownership Regulation, including the Patriot Act and
if the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in respect of the
Borrower, in each case, that has been requested in writing by the Administrative
Agent or any Lender not less than ten Business Days before the Closing Date.
6.10    Insurance. The Administrative Agent shall have received copies of
insurance certificates evidencing the insurance required to be maintained by the
Borrower and its Subsidiaries pursuant to Section ‎9.3.
6.11    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer or controller (or other
financial officer) of the Borrower, dated as of the Closing Date, setting forth
the conclusion that (after giving effect to the consummation of the
Transactions), the Borrower, on a consolidated basis with its Restricted
Subsidiaries, is Solvent. A certificate substantially in the form of Exhibit C,
if executed by the chief financial officer or controller (or other financial
officer) of the Borrower will satisfy this condition precedent.
6.12    Uniform Commercial Code Searches. Appropriate Uniform Commercial Code
search results in respect of the Credit Parties, as may be reasonably requested
by the Administrative Agent, from Delaware and any other relevant jurisdiction,
reflecting no prior Liens encumbering the properties of any Credit Party, other
than those which shall be released before or contemporaneously with the Closing
Date and those permitted under Section 10.2.
The Administrative Agent (or, at the Administrative Agent’s direction, its
counsel) shall notify the Borrower and the Lenders of the Closing Date, and such
notice shall be conclusive and binding.
ARTICLE VII
CONDITIONS PRECEDENT TO ALL CREDIT EVENTS


86

--------------------------------------------------------------------------------





The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Loans required to be made by the
Lenders in respect of Unpaid Drawings pursuant to Section 3.4), the Obligation
of each Swingline Lender to make its Swingline Loans, and the obligation of each
Letter of Credit Issuer to issue Letters of Credit on any date, is subject to
the satisfaction of the following conditions precedent:
7.1    No Default; Representations and Warranties. At the time of each Credit
Event and also immediately after giving effect thereto (a) no Default or Event
of Default shall have occurred and be continuing, (b) all representations and
warranties made by any Credit Party contained in the Credit Documents shall be,
to the knowledge of an Authorized Officer of the Borrower, true and correct in
all material respects (unless such representations and warranties are already
qualified by materiality or Material Adverse Effect, in which case they are true
and correct in all respects) with the same effect as though such representations
and warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects (unless such representations and warranties are
already qualified by materiality or Material Adverse Effect, in which case they
are true and correct in all respects) as of such earlier date) and (c) to the
knowledge of an Authorized Officer of the Borrower, no Material Adverse Effect
has occurred since December 31, 2017.
7.2    Notice of Borrowing.
(a)    Before the making of each Loan (other than any Loan made pursuant to
Section 3.4(a)) and each Swingline Loan, the Administrative Agent and, in the
case of a Swingline Loan, the applicable Swingline Lender shall have received a
Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3(a).
(b)    Before the issuance of each Letter of Credit, the Administrative Agent
and the applicable Letter of Credit Issuer shall have received a Letter of
Credit Request meeting the requirements of Section 3.2(a).
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7.1 above have been satisfied as
of that time.
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit and Swingline Loans as provided
for herein, the Borrower makes, on the Closing Date and on each other date as
required by this Agreement, the following representations and warranties to the
Lenders:
8.1    Corporate Status. Each of the Borrower and each Restricted Subsidiary (a)
is a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged, and (c) has duly
qualified and is authorized to do business and is in good standing in all
jurisdictions where it is


87

--------------------------------------------------------------------------------





required to be so qualified, except in each case referred to in clauses (b) and
(c), where the failure to have such power and authority or be so qualified would
not reasonably be expected to result in a Material Adverse Effect.
8.2    Corporate Power and Authority; Enforceability. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law).
8.3    No Violation. None of the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party or the compliance
with the terms and provisions thereof will (a) contravene any material
applicable provision of any material Requirement of Law, (b) result in any
breach of any terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any property or assets of such Credit Party or
any Restricted Subsidiary (other than Liens created under the Credit Documents)
pursuant to the terms of any indenture, loan agreement, lease agreement,
mortgage, deed of trust, agreement or other instrument to which such Credit
Party or any Restricted Subsidiary is a party or by which it or any of its
property or assets is bound (any such term, covenant, condition or provision, a
“Contractual Requirement”) except to the extent such breach, default or Lien
that would not reasonably be expected to result in a Material Adverse Effect or
(c) violate any provision of the certificate of incorporation, by-laws or other
organizational documents of such Credit Party or any Restricted Subsidiary.
8.4    Litigation. Except as set forth on Schedule 8.4, there are no actions,
suits or proceedings pending or, to the knowledge of an Authorized Officer of
the Borrower, threatened with respect to the Borrower or any Restricted
Subsidiary, that would reasonably be expected to result in a Material Adverse
Effect.
8.5    Margin Regulations. The proceeds of the Loans, Swingline Loans or Letters
of Credit will not be used by the Borrower or any Subsidiary in violation of the
provisions of Regulation T, Regulation U or Regulation X of the Board. The
Borrower is not engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying margin
stock.
8.6    Governmental Approvals. The execution, delivery and performance of each
Credit Document do not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (a) such
as have been obtained or made and are in full force and effect, (b) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(c) any reports required to be filed by the Borrower with the SEC pursuant to
the Exchange Act, (d) those that may be required from time to time in the
ordinary course of business that may be required to comply with certain
covenants contained in the Credit Documents, and (e)


88

--------------------------------------------------------------------------------





such consents, approvals, registrations, filings or actions the failure of which
to obtain or make would not reasonably be expected to have a Material Adverse
Effect.
8.7    Investment Company Act. No Credit Party is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
8.8    True and Complete Disclosure.
(a)    None of the written factual information and written data (taken as a
whole) furnished by or on behalf of the Borrower, any Subsidiary or any of their
respective authorized representatives to the Administrative Agent, any Joint
Lead Arranger, any Joint Bookrunner and/or any Lender (including all such
information and data contained in the Credit Documents) for purposes of or in
connection with this Agreement or any Transaction contained any untrue statement
of any material fact or omitted to state any material fact necessary to make
such information and data (taken as a whole) not materially misleading at such
time (after giving effect to all supplements so furnished before such time) in
light of the circumstances under which such information or data was furnished;
it being understood and agreed that for purposes of this Section 8.8(a), such
factual information and data shall not include pro forma financial information,
projections or estimates (including financial estimates, forecasts and other
forward-looking information) and information of a general economic or general
industry nature.
(b)    The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in Section 8.8(a) were based on good faith estimates and assumptions believed by
the Borrower to be reasonable at the time made; it being recognized by the
Administrative Agent and the Lenders that such projections are as to future
events and are not to be viewed as facts, the projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower and the Subsidiaries, that no assurance can be given
that any particular projections will be realized and that actual results during
the period or periods covered by any such projections may differ from the
projected results and such differences may be material.
8.9    Financial Condition; Financial Statements.
(a)    The Historical Financial Statements present fairly in all material
respects the combined consolidated financial position of the Borrower and the
combined consolidated Subsidiaries at the dates of such information and for the
period covered thereby and have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes thereto, if any,
subject, in the case of the unaudited financial information, to changes
resulting from audit, normal year end audit adjustments and to the absence of
footnotes.
(b)    Neither the Borrower nor any Restricted Subsidiary has any material
Indebtedness (including Disqualified Stock), off balance sheet liabilities,
partnership liabilities for taxes or unusual forward or long-term commitments
that, in each case, are not reflected or provided for in the Historical
Financial Statements, except as would not reasonably be expected to have a
Material Adverse Effect.
8.10    Tax Matters. Except where the failure of which would not be reasonably
expected to have a Material Adverse Effect, each of the Borrower and the
Restricted Subsidiaries has filed


89

--------------------------------------------------------------------------------





all U.S. federal income tax returns and all other tax returns, domestic and
foreign, required to be filed by it and has paid or caused to be paid all
material taxes payable by it that have become due, other than those (i) not yet
delinquent or (ii) being contested in good faith by appropriate proceedings and
as to which adequate reserves have been provided to the extent required by and
in accordance with GAAP.
8.11    Compliance with ERISA. No ERISA Event has occurred or is reasonably
expected to occur that would reasonably be expected to result in a Material
Adverse Effect. Each Plan is in compliance with applicable provisions of ERISA,
the Code and other applicable laws except to the extent failure to comply would
not reasonably be expected to result in a Material Adverse Effect.
8.12    Subsidiaries. Schedule 8.12 lists each Material Subsidiary existing on
the Closing Date. Each Guarantor, Material Subsidiary and Unrestricted
Subsidiary as of the Closing Date has been so designated on Schedule 8.12.
8.13    Environmental Laws.
(a)    Except as would not reasonably be expected to have a Material Adverse
Effect: (i) the Borrower and each of the Restricted Subsidiaries and all Oil and
Gas Properties are in compliance with all applicable Environmental Laws; (ii)
neither the Borrower nor any Restricted Subsidiary has received written notice
of any liability under any applicable Environmental Law; (iii) neither the
Borrower nor any Restricted Subsidiary is conducting any investigation, removal,
remedial or other corrective action pursuant to any applicable Environmental Law
at any location; and (iv) there has been no release or, to the knowledge of any
Authorized Officer of the Borrower, threatened release of any Hazardous
Materials at, on or under any Oil and Gas Properties currently owned or leased
by the Borrower or any Restricted Subsidiary.
(b)    Except as would not reasonably be expected to have a Material Adverse
Effect, neither the Borrower nor any Restricted Subsidiary has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned or leased Oil and Gas Properties or facility in a manner that would
reasonably be expected to give rise to liability of the Borrower or any
Restricted Subsidiary under any applicable Environmental Law.
8.14    Properties. Each Credit Party has good and defensible title to all of
its material properties and assets, free and clear of all Liens other than Liens
permitted under Section 10.2 and of all impediments to the use of such
properties and assets in such Credit Party’s business, except that no
representation or warranty is made with respect to any oil, gas or mineral
property or interest to which no proved oil or gas reserves are properly
attributed. Except for Liens permitted under Section 10.2, each Credit Party
will respectively own in the aggregate, in all material respects, the net
interests in production attributable to all material wells and units owned by
the Credit Party. The ownership of such properties shall not in the aggregate in
any material respect obligate such Credit Party to bear the costs and expenses
relating to the maintenance, development and operations of such properties in an
amount materially in excess of the working interest of such properties. Each
Credit Party has paid in all material respects all royalties payable under the
oil and gas leases to which it is operator, except those contested in accordance
with the terms of the


90

--------------------------------------------------------------------------------





applicable joint operating agreement or otherwise contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books such Credit Party.
8.15    Solvency. The Borrower, on a consolidated basis with its Restricted
Subsidiaries, is Solvent.
8.16    Hedge Agreements. The Hedge Agreements of the Credit Parties are in
compliance with Section 10.10.
8.17    No Default. No Credit Party is in default under or with respect to any
Contractual Requirement that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
Transactions.
8.18    Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and its directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees and, to the knowledge
of the Authorized Officers of the Borrower, its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Borrower being designated as a Sanctioned Person. None
of (a) the Borrower, any Subsidiary or, to the knowledge of the Authorized
Officers of the Borrower, any of their respective directors, officers or
employees, or (b) to the knowledge of the Authorized Officers of the Borrower,
any agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the Facility, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other Transactions will
violate Anti-Corruption Laws or applicable Sanctions.
8.19    Pari Passu or Priority Status. No Credit Party has taken any action
which would cause the claims of unsecured creditors of any Credit Party (other
than claims of such creditors to the extent that they are statutorily preferred
or Permitted Liens) to have priority over the claims of the Administrative Agent
and the Secured Parties against the Credit Parties under the Credit Documents.
8.20    No Material Adverse Effect. No Material Adverse Effect has occurred
since December 31, 2017.
8.21    Beneficial Ownership Certification. As of the Closing Date, the
information in the Beneficial Ownership Certifications delivered to the
Administrative Agent or any Lender is true and correct in all material respects.
8.22    Security Documents. Every Security Document is effective to create in
favor of the Administrative Agent, for its benefit and the benefit of the other
Secured Parties, a legal, valid and enforceable Lien in all Collateral (with
such exceptions as may be agreed to by the Administrative Agent) described
therein owned by the Credit Parties and, when recorded and financing statements
in proper form have been filed in the appropriate jurisdictions, constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the grantors thereunder


91

--------------------------------------------------------------------------------





in such property, in each case prior and superior in right to any other Lien
other than Permitted Liens.
ARTICLE IX
AFFIRMATIVE COVENANTS
The Borrower hereby covenants and agrees with the Lenders from and after the
Closing Date until Facility Termination, as follows:
9.1    Information Covenants. The Borrower will furnish to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)    Annual Financial Statements. As soon as available and in any event within
five Business Days after the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) (or, if such financial statements are not required to be filed with
the SEC, on or before the date that is 95 days after the end of each such fiscal
year), the audited consolidated balance sheet of the Borrower and the
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of operations, shareholders’ equity and cash flows for such fiscal
year, setting forth comparative consolidated figures for the preceding fiscal
years (and, if more than 10% of Adjusted Consolidated Net Tangible Assets for
such fiscal year is attributable to Unrestricted Subsidiaries, a reasonably
detailed reconciliation, reflecting such financial information for the Borrower
and the Restricted Subsidiaries, on the one hand, and the Borrower and the
Subsidiaries, on the other hand, for such fiscal year), all in reasonable detail
and prepared in accordance with GAAP and, except with respect to such
reconciliation, certified by independent certified public accountants of
recognized national standing whose opinion shall not be materially qualified
with a “going concern” or like qualification or exception (other than with
respect to, or resulting from, (i) the occurrence of the Maturity Date within
one year from the date such opinion is delivered or (ii) any potential inability
to satisfy the Financial Performance Covenants on a future date or in a future
period).
(b)    Quarterly Financial Statements. As soon as available and in any event
within five Business Days after the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) with respect to each of the first three quarterly accounting periods
in each fiscal year of the Borrower (or, if such financial statements are not
required to be filed with the SEC, on or before the date that is 60 days after
the end of each such quarterly accounting period), the consolidated balance
sheet of the Borrower and the Subsidiaries as at the end of such quarterly
period and the related consolidated statements of operations, shareholders’
equity and cash flows for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly period, and
setting forth comparative consolidated figures for the related periods in the
prior fiscal year or, in the case of such consolidated balance sheet, for the
last day of the prior fiscal year (and, if more than 10% of Adjusted
Consolidated Net Tangible Assets for such quarterly accounting period is
attributable to Unrestricted Subsidiaries, a reasonably detailed reconciliation,
reflecting such financial information for the Borrower and the Restricted
Subsidiaries, on the one hand, and the Borrower and the Subsidiaries, on the
other hand, for such quarterly accounting period), all of which shall be
certified by an Authorized Officer of the Borrower as fairly presenting in all
material respects


92

--------------------------------------------------------------------------------





the financial condition, results of operations, shareholders’ equity and cash
flows, of the Borrower and its consolidated Subsidiaries (or, in the case of
such reconciliation, the Borrower and its Restricted Subsidiaries) in accordance
with GAAP, subject to changes resulting from audit and normal year-end audit
adjustments and the absence of footnotes.
(c)    Other Information.
(i)    Promptly upon filing thereof, copies of any filings (including on Form
10-K, 10-Q or 8-K) with, and reports to, the SEC or any analogous Governmental
Authority in any relevant jurisdiction by the Borrower or any Subsidiary (other
than amendments to any registration statement, exhibits to any registration
statement and, if applicable, any registration statements on Form S-8), (A)
copies of all financial statements, proxy statements, notices and reports that
the Borrower or any Subsidiary shall send to the holders of any publicly issued
debt of the Borrower and/or any Subsidiary, in each case in their capacity as
such holders, lenders or agents (in each case to the extent not theretofore
delivered to the Administrative Agent pursuant to this Agreement) and (B) with
reasonable promptness, but subject to the limitations set forth in the last
sentences of Section 9.2(a) and Section 13.16, such other information (financial
or otherwise) as the Administrative Agent on its own behalf or on behalf of any
Lender (acting through the Administrative Agent) may reasonably request in
writing from time to time
(ii)    Subject to any applicable limitations set forth in the Credit Documents,
the Borrower will deliver to the Administrative Agent for filing, registration
or recording all documents and instruments, including Uniform Commercial Code or
other applicable personal property and financing statements (A) required to
satisfy the Collateral Requirements and (B) otherwise reasonably requested by
the Administrative Agent to be filed, registered or recorded to create or
continue, as applicable, the Liens intended to be created by any Security
Document and perfect such Liens to the extent required by, and with the priority
required by, such Security Document to the Administrative Agent and none of the
Collateral shall be subject to any other pledges, security interests or
mortgages, except for Liens permitted under Section 10.2.
(iii)    No later than 15 days after the consummation of the Utica Sale (or such
longer period agreed to by the Administrative Agent in its sole discretion),
updated pro forma financial projections and other information satisfactory to
the Administrative Agent.
(iv)    Promptly following any request therefor, (i) such other information
regarding the operations, business, properties, liabilities (actual or
contingent), condition (financial or otherwise) or prospects of the Borrower or
any Subsidiary, or compliance with the terms of the Credit Documents, as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request in writing or (ii) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act or other applicable anti-money laundering laws.
Documents required to be delivered pursuant to Sections 9.1(a), (b) and (c) may
be delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 13.2, (ii) on which such documents are


93

--------------------------------------------------------------------------------





transmitted by electronic mail to the Administrative Agent or (iii) on which
such documents are filed of record with the SEC. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of such
documents from the Administrative Agent and maintaining its copies of such
documents.
(d)    Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.1(a) and (b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the Borrower and its Restricted
Subsidiaries were in compliance with the Financial Performance Covenants as at
the end of such fiscal year or period, as the case may be and (ii) a
specification of any change in the identity of the Restricted Subsidiaries,
Material Subsidiaries, Guarantors and Unrestricted Subsidiaries as at the end of
such fiscal year or period, as the case may be, from the Restricted
Subsidiaries, Material Subsidiaries, Guarantors and Unrestricted Subsidiaries,
respectively, provided to the Lenders on the Closing Date or the most recent
fiscal year or period, as the case may be.
(e)    Notice of Default; Litigation. Promptly after an Authorized Officer of
the Borrower obtains actual knowledge thereof, notice of (i) the occurrence of
any event that constitutes a Default or Event of Default, which notice shall
specify the nature thereof, the period of existence thereof and what action the
Borrower proposes to take with respect thereto and (ii) any litigation or
governmental proceeding pending against the Borrower or any Subsidiary for which
it would reasonably be expected that an adverse determination is probable, and
that such determination would result in a Material Adverse Effect.
(f)    Environmental Matters. Promptly after an Authorized Officer of the
Borrower obtains written notice from any Governmental Authority of any one or
more of the following environmental matters, unless such environmental matters
would not, individually, or when aggregated with all other such matters, be
reasonably expected to result in a Material Adverse Effect, notice of:
(i)    any condition or occurrence on any Oil and Gas Properties of any Credit
Party that would reasonably be expected to result in noncompliance by any Credit
Party with any applicable Environmental Law;
(ii)    any condition or occurrence on any Oil and Gas Properties that would
reasonably be anticipated to cause such Oil and Gas Properties to be subject to
any restrictions on the ownership, occupancy, use or transferability of such Oil
and Gas Properties under any Environmental Law; and
(iii)    the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release of any Hazardous Material on, at, under or from any Oil and
Gas Properties.
All such notices delivered under this Section 9.1(f) shall describe in
reasonable detail the nature of the claim, investigation, condition, occurrence
or removal or remedial action and the response thereto.


94

--------------------------------------------------------------------------------





(g)    Change in Beneficial Ownership Certification. The Borrower will promptly
notify the Administrative Agent and each Lender of any change in the information
provided in the Beneficial Ownership Certification that would result in a change
to the list of beneficial owners identified in parts (c) or (d) of such
certification.
9.2    Books, Records and Inspections.
(a)    The Borrower will, and will cause each Restricted Subsidiary to, permit
officers and designated representatives of the Administrative Agent or the
Majority Lenders (as accompanied by the Administrative Agent) to visit and
inspect any property or asset of the Borrower or such Subsidiary in whosoever’s
possession to the extent that it is within such party’s control to permit such
inspection (and shall use commercially reasonable efforts to cause such
inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of the
Borrower and any such Restricted Subsidiary and discuss the affairs, finances
and accounts of the Borrower and of any such Restricted Subsidiary with, and be
advised as to the same by, its and their officers and independent accountants,
upon reasonable advance notice to the Borrower, all at such reasonable times and
intervals during normal business hours and to such reasonable extent as the
Administrative Agent or the Majority Lenders may desire (and subject, in the
case of any such meetings or advice from such independent accountants, to such
accountants’ customary policies and procedures); but, excluding any such visits
and inspections during the continuation of an Event of Default (i) only the
Administrative Agent on behalf of the Majority Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section, and (ii) only one
such visit shall be at the Borrower’s expense; provided, further, that when an
Event of Default exists, the Administrative Agent (or any of its representatives
or independent contractors) or any representative of the Majority Lenders may do
any of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Majority Lenders shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants.
Notwithstanding anything to the contrary contained herein, neither the Borrower
nor any Restricted Subsidiary will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by any Requirement of Law or any
binding agreement or (iii) that is subject to attorney-client or similar
privilege or constitutes attorney work product.
(b)    The Borrower will, and will cause each of the Restricted Subsidiaries to,
maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Borrower or such Restricted
Subsidiary, as the case may be.
9.3    Maintenance of Insurance.
(a)    The Borrower will, and will cause each Restricted Subsidiary to, at all
times maintain in full force and effect, pursuant to self-insurance arrangements
or with insurance


95

--------------------------------------------------------------------------------





companies that the Borrower believes (in the good faith judgment of the
management of the Borrower) are financially sound and responsible at the time
the relevant coverage is placed or renewed, insurance in at least such amounts
(after giving effect to any self-insurance which the Borrower believes (in the
good faith judgment of management of the Borrower) is reasonable and prudent in
light of the size and nature of its business) and against at least such risks
(and with such risk retentions) as the Borrower believes (in the good faith
judgment of management of the Borrower) is reasonable and prudent in light of
the size and nature of its business; and will furnish to the Administrative
Agent, upon written request from the Administrative Agent, information presented
in reasonable detail as to the insurance so carried.
(b)    The Secured Parties shall be the additional insureds on any such
liability insurance as their interests may appear and, if property insurance is
obtained, the Administrative Agent shall be the additional loss payee under any
such property insurance; but, so long as no Event of Default has occurred and is
then continuing, the Secured Parties will provide any proceeds of such property
insurance to the Borrower to the extent that the Borrower undertakes to apply
such proceeds to the reconstruction, replacement or repair of the property
insured thereby. The Borrower shall use commercially reasonable efforts to
ensure that all policies of insurance required by the terms of this Agreement or
any Security Document shall provide that each insurer shall endeavor to give at
least 30 days’ prior written notice to the Administrative Agent of any
cancellation of such insurance (or at least 10 days’ prior written notice in the
case of cancellation of such insurance due to non-payment of premiums).
9.4    Payment of Taxes. The Borrower will pay and discharge, and will cause
each of the Restricted Subsidiaries to pay and discharge, all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any properties belonging to it, before the date on which
material penalties attach thereto, and all lawful material claims in respect of
any Taxes imposed, assessed or levied that, if unpaid, would reasonably be
expected to become a material Lien upon any properties of the Borrower or any
Restricted Subsidiary; but neither the Borrower nor any Restricted Subsidiary
shall be required to pay or discharge any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves (in the good faith judgment of management of the
Borrower) with respect thereto to the extent required by, and in accordance
with, GAAP or the failure to pay or discharge would not reasonably be expected
to result in a Material Adverse Effect.
9.5    Existence. The Borrower will do, and will cause each Restricted
Subsidiary to do, or cause to be done, all things necessary to preserve and keep
in full force and effect its legal existence, corporate (or equivalent) rights
and authority, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect; but the Borrower and
its Restricted Subsidiaries may consummate any transaction permitted under
Section 10.3, 10.4 or 10.5.
9.6    Compliance with Statutes, Regulations, Etc. The Borrower will, and will
cause each Restricted Subsidiary to, comply with all Requirements of Law
applicable to it or its property, including all governmental approvals or
authorizations required to conduct its business, and to maintain all such
governmental approvals or authorizations in full force and effect, in each case
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to


96

--------------------------------------------------------------------------------





ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
9.7    Maintenance of Properties. The Borrower will, and will cause each of the
Restricted Subsidiaries to, except in each case where the failure to so comply
would not reasonably be expected to result in a Material Adverse Effect:
(a)    operate its Oil and Gas Properties and other material properties or cause
such Oil and Gas Properties and other material properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable Contractual Requirements and all
applicable Requirements of Law, including applicable proration requirements and
applicable Environmental Laws, and all applicable Requirements of Law of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom;
(b)    keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
properties, including all equipment, machinery and facilities; and
(c)    to the extent a Credit Party is not the operator of any property, the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section.
9.8    Unrestricted Subsidiaries.
(a)    Unless designated as an Unrestricted Subsidiary as of the date hereof on
Schedule 8.12 or thereafter in compliance with Section 9.8(b), any Person that
is or becomes a Subsidiary of the Borrower shall be a Restricted Subsidiary.
(b)    The Borrower may designate by written notification thereof to the
Administrative Agent, any Subsidiary, including a newly formed or newly acquired
Subsidiary, as an Unrestricted Subsidiary if immediately after giving effect to
such designation, (i) no Event of Default shall have occurred and be continuing,
(ii) the Borrower shall be in compliance with the Financial Performance
Covenants on a Pro Forma Basis, (iii) such Unrestricted Subsidiary will be in
compliance with Section 9.8(c), (iv) the Borrower shall be in compliance with
Section 10.5, and (v) such Unrestricted Subsidiary is not a “restricted
subsidiary” under, or guarantor of, the Indentures or any Permitted Additional
Debt.
(c)    No Unrestricted Subsidiary will be the owner or holder of Stock of any
Group Member.
9.9    Additional Guarantors, Grantors and Collateral.
(a)    Subject to any applicable limitations set forth in the Credit Documents,
as soon as practicable using commercially reasonable efforts (and executing and
delivering each Security Document as it may become available), the Borrower will
execute or will cause to be


97

--------------------------------------------------------------------------------





executed such Mortgages that may be necessary such that after giving effect
thereto the Borrower will meet the Collateral Requirements (1) as in effect on
the Closing Date, no later than 60 days after the Closing Date, and (2) as in
effect as of the date of any Reserve Report, within 60 days of the delivery of
such Reserve Report, in each case as the same may be extended in the sole
discretion of the Administrative Agent.
(b)    Subject to any applicable limitations set forth in the Credit Documents,
the Borrower will cause (i) any direct or indirect Material Subsidiary (other
than any Excluded Subsidiary) formed or otherwise purchased or acquired after
the Closing Date and (ii) any direct or indirect Material Subsidiary that ceases
to be an Excluded Subsidiary, in each case within 60 days from the date of such
formation, acquisition or cessation, as applicable (or such longer period as the
Administrative Agent may agree in its reasonable discretion) to execute a
supplement to the Guarantee and become a Guarantor.
(c)    Subject to any applicable limitations set forth in the Credit Documents,
the Borrower will deliver to the Administrative Agent for filing, registration
or recording all documents and instruments, including Uniform Commercial Code or
other applicable personal property and financing statements, reasonably
requested by the Administrative Agent to be filed, registered or recorded to
create or continue, as applicable, the Liens intended to be created by any
Security Document and perfect such Liens to the extent required by, and with the
priority required by, such Security Document to the Administrative Agent and
none of the Collateral shall be subject to any other pledges, security interests
or mortgages, except for Liens permitted under Section 10.2. Notwithstanding the
foregoing, the Borrower will not be required to take any action to perfect a
Lien on any of its or the Subsidiaries’ personal property unless perfection may
be accomplished by (A) the filing of a Uniform Commercial Code financing
statement in Borrower’s or a Subsidiary’s respective jurisdiction of formation
or in the case of as-extracted collateral and goods that are or are to become
fixtures in connection with a Mortgage, the filing of a financing statement
filed as a fixture filing, a UCC-1 affecting as-extracted collateral or as a
financing statement covering such property both centrally and in the county in
which such collateral or fixtures are located, (B) delivery of certificates
representing pledged Stock or Stock Equivalents consisting of certificated
securities together with appropriate endorsements or transfer powers, (C)
granting the Administrative Agent “control” (within the meaning of the relevant
Uniform Commercial Code) over any pledged Stock or Stock Equivalents consisting
of uncertificated securities and (D) granting the Administrative Agent “control”
(within the meaning of the relevant Uniform Commercial Code) over any Deposit
Accounts (other than Excluded Deposit Accounts) and Securities Accounts (other
than Excluded Securities Accounts) by entering into control agreements with, and
reasonably satisfactory to, the Administrative Agent and the account bank for
such Deposit Account or securities intermediary for such Securities Account, as
applicable.
9.10    Use of Proceeds.
(a)    The Borrower will use the proceeds of the Loans (i) to pay Transaction
Expenses, (ii) to make Restricted Payments permitted to be made hereunder, (iii)
to finance the acquisition, development and exploration of Oil and Gas
Properties, (iv) to redeem, defease, prepay or repay Indebtedness permitted to
be incurred hereunder, including any fees, premiums and expenses associated
therewith and (v) for working capital, capital expenditures and other general
corporate purposes of the Borrower and its Restricted Subsidiaries.


98

--------------------------------------------------------------------------------





(b)    The Borrower will use Letters of Credit for general corporate purposes
and to support deposits required under purchase agreements pursuant to which the
Borrower or its Subsidiaries may acquire Oil and Gas Properties and other
assets.
(c)    The Borrower shall not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, a payment,
a promise to pay, or an authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, in violation of applicable Sanctions or (iii) in any manner that would
result in the violation of any applicable Sanctions by the Borrower or any of
its Subsidiaries.
9.11    Further Assurances.
(a)    Subject to the applicable limitations set forth in Section 9.9 and the
Security Documents, the Borrower will, and will cause each other Credit Party
to, execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture, filings, assignments of as-extracted
collateral, mortgages, deeds of trust and other documents) that may be required
under any applicable Requirements of Law, or that the Administrative Agent or
the Majority Lenders may reasonably request, in order to grant, preserve,
protect and perfect the validity and priority of the security interests created
or intended to be created by the applicable Security Documents, all at the
expense of the Borrower and the Restricted Subsidiaries.
(b)    Notwithstanding anything herein to the contrary, if the Administrative
Agent and the Borrower reasonably determine in writing that the cost of creating
or perfecting any Lien on any property is excessive in relation to the benefits
afforded to the Lenders thereby, then such property may be excluded from the
Collateral for all purposes of the Credit Documents.
9.12    Reserve Reports and Hedge Schedules; Title Information; Supplemental
Mortgages.
(a)    On or before April 1st and September 15th of each year, beginning with
April 1, 2019, the Borrower shall furnish to the Administrative Agent (1) a
Reserve Report evaluating, in the case of each April 1st Reserve Report as of
the immediately preceding January 1st and in the case of each September 15th
Reserve Report as of the immediately preceding July 1st, the Proved Reserves of
the Credit Parties located within the geographic boundaries of the United States
of America (or the Outer Continental Shelf adjacent to the United States of
America) that the Borrower desires to have included in any calculation of the
Borrowing Base and (2) a Hedge Schedule with the Scheduled Hedge Agreements of
the Credit Parties; the Borrower may supplement any Reserve Report or Hedge
Schedule from time to time before the Administrative Agent delivers a Proposed
Determination Notice, to add or remove Proved Reserves or Scheduled Hedge
Agreements, with such Reserve Report as so supplemented to be a “Reserve Report”
and such Hedge Schedule as so supplemented to be a “Hedge Schedule” for all
purposes of this Agreement. Each Reserve Report shall reflect a Collateral
Coverage Ratio of at least 75%. Each


99

--------------------------------------------------------------------------------





April 1st Reserve Report will be prepared by an Approved Petroleum Engineer with
respect to at least 70% of the aggregate volumes of the Borrowing Base
Properties. Each September 15th Reserve Report will be prepared by or under the
supervision of the Borrower’s chief engineer, certified by an Authorized Officer
of the Borrower as to the accuracy and completeness thereof (each an “Internal
Reserve Report”).
(b)    In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent a Reserve Report prepared by one or more Approved
Petroleum Engineers or by or under the supervision of the chief engineer of the
Borrower or by the Borrower and a Hedge Schedule. For any Interim
Redetermination pursuant to Section 2.14(b), the Borrower shall provide such
Reserve Report and Hedge Schedule as soon as possible, but in any event no later
than 60 days following the receipt of a request for an Interim Redetermination
with an “as of” date as of the most recent month ending before the request.
(c)    On or before the date six months after the Closing Date (subject to
extension at the discretion of the Administrative Agent), the Borrower will
deliver to the Administrative Agent title information consistent with usual and
customary standards for the geographic regions in which the Borrowing Base
Properties are located (“Title Information”) covering not less than 70% of the
PV-9 of the then-current Borrowing Base Properties. Thereafter and from time to
time, the Borrower will use commercially reasonable efforts to deliver, if
requested by the Administrative Agent, Title Information then in the possession
of the Borrower and the Subsidiaries and covering the then-current Borrowing
Base Properties, taking into account the size, scope and number of leases and
wells of the Borrower and the Restricted Subsidiaries; but with respect to any
Oil and Gas Properties for which Title Information reasonably acceptable to the
Administrative Agent was provided after the Closing Date, the Borrower shall be
under no obligation to provide additional Title Information.
(d)    On or before the date six months after the Closing Date (subject to
extension of no more than 30 days at the discretion of the Administrative
Agent), the Borrower will execute, acknowledge and deliver to the Administrative
Agent supplements or amendments to the Mortgages existing on the Closing Date,
reflecting the execution and delivery of this Agreement and the new Maturity
Date, as the same may be amended in the future, together with legal opinions
from local counsel to the Credit Parties, all in form and substance reasonably
satisfactory to the Administrative Agent.
9.13    Proceeds of Utica Sale; Borrowed Money Debt. The net cash proceeds from
the Utica Sale or from any borrowed money term Indebtedness incurred by any
Group Member after the Closing Date (for the avoidance of doubt, excluding any
Obligations) shall be applied first to the Term Loan.


100

--------------------------------------------------------------------------------





ARTICLE X
NEGATIVE COVENANTS
The Borrower hereby covenants and agrees with the Lenders from and after the
Closing Date until Facility Termination, as follows:
10.1    Limitation on Indebtedness. The Borrower will not, and will not permit
any Restricted Subsidiary to, create, incur, assume or suffer to exist any
Indebtedness other than the following:
(a)    Indebtedness arising under the Credit Documents;
(b)    Intercompany loans and advances made by the Borrower to any Restricted
Subsidiary or made by any Restricted Subsidiary to the Borrower or its
Restricted Subsidiaries so long as such Indebtedness is subject to subordination
terms acceptable to the Administrative Agent, to the extent permitted by
Requirements of Law and not giving rise to material adverse tax consequences;
(c)    Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letter of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims);
(d)    subject to compliance with Section 10.5, Guarantee Obligations of (i)
Restricted Subsidiaries in respect of Indebtedness of the Borrower or other
Restricted Subsidiaries that is permitted to be incurred under this Agreement
and (ii) the Borrower in respect of Indebtedness of Restricted Subsidiaries that
is permitted to be incurred under this Agreement; but (A) if the Indebtedness
being guaranteed under this Section 10.1(d) is subordinated to the Obligations,
such Guarantee Obligations shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness and (B) no guarantee by any Restricted
Subsidiary of any Permitted Additional Debt (or Indebtedness under clause (g)
below) shall be permitted unless such Restricted Subsidiary shall have also
provided a guarantee of the Obligations substantially on the terms set forth in
the Guarantee;
(e)    Guarantee Obligations incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors,
licensees or sublicensees;
(f)    (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred within 270 days of, or assumed in connection with, the acquisition,
construction, lease, repair, replacement, expansion or improvement of fixed or
capital assets to finance the acquisition, construction, lease, repair,
replacement expansion, or improvement of such fixed or capital assets, (ii)
Indebtedness arising under Capital Leases, other than (A) Capital Leases in
effect on the Closing Date and (B) Capital Leases entered into pursuant to
subclause (i) above (but, in the case of each of the foregoing subclauses (i)
and (ii), the Borrower shall be in compliance on a Pro Forma Basis with the
Financial Performance Covenants); and (iii) any Permitted Refinancing
Indebtedness issued or incurred to Refinance any such Indebtedness;


101

--------------------------------------------------------------------------------





(g)    Indebtedness outstanding on the Closing Date listed on Schedule 10.1 and
any Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness;
(h)    (i) Indebtedness of a Person or Indebtedness attaching to the assets of a
Person that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger with such Person or any of its Subsidiaries)
or Indebtedness attaching to the assets that are acquired by the Borrower or any
Restricted Subsidiary, in each case after the Closing Date as the result of a
transaction permitted under this Agreement; but:
(A)    such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof,
(B)    such Indebtedness is not guaranteed in any respect by the Borrower or any
Restricted Subsidiary (other than any such Person that so becomes a Restricted
Subsidiary or is the survivor of a merger with such Person or any of its
Subsidiaries), and
(C)    the Borrower shall be in compliance on a Pro Forma Basis with the
Financial Performance Covenants; and
(ii)    any Permitted Refinancing Indebtedness issued or incurred to Refinance
such Indebtedness;
(i)    Indebtedness consisting of secured financings by a Foreign Subsidiary in
which no Credit Party’s assets are used to secure such Indebtedness;
(j)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business or
consistent with past practice, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business or consistent
with past practice;
(k)    obligations in respect of Cash Management Services and other Indebtedness
in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, overdraft protections and similar
arrangements in each case incurred in the ordinary course of business;
(l)    Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;
(m)    Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (including earn-outs), in each case entered into in
connection with any acquisition or Disposition permitted hereunder;


102

--------------------------------------------------------------------------------





(n)    Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) obligations contained in firm
transportation or supply agreements or other take or pay contracts, in each case
arising in the ordinary course of business;
(o)    Indebtedness representing deferred compensation to employees, consultants
or independent contractors of the Borrower (or, to the extent such work is done
for the Borrower or its Subsidiaries, any direct or indirect parent thereof) and
the Restricted Subsidiaries incurred in the ordinary course of business;
(p)    Indebtedness to current or former officers, managers, consultants,
directors and employees (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees) to
finance the purchase or redemption of Stock or Stock Equivalents of the Borrower
(or any direct or indirect parent thereof) permitted by Section 10.6;
(q)    Indebtedness associated with bonds or surety obligations required by
Requirements of Law or by Governmental Authorities in connection with the
operation of Oil and Gas Properties in the ordinary course of business;
(r)    Indebtedness secured by Liens on the Collateral (A) the priority of which
are subordinated to the Lien securing the Obligations under the Security
Documents or (B) which are separate from, but the priority of which are equal
and ratable with, the Liens securing the Obligations and subject to an
Acceptable Collateral Trust Agreement providing for payment priority of the
Obligations ahead of such Indebtedness, if in each case that:
(i)    at the time of, and after giving pro forma effect to, the incurrence of
such Indebtedness, no Event of Default, or Borrowing Base Deficiency shall exist
and be continuing and the Collateral Requirements shall be satisfied,
(ii)    (A) to the extent the terms and documentation for such Indebtedness are
not substantially consistent with the corresponding Credit Documents (excluding
terms as to interest rates, fees, floors, funding discounts and redemption or
prepayment premiums), either (1) such terms and documentation shall be
reasonably satisfactory to the Administrative Agent or (2) such terms and
documentation shall either (X) not be materially more restrictive, taken as a
whole, to the Borrower and its Restricted Subsidiaries, than the Credit
Documents (or the Lenders receive the benefit of the more restrictive terms
which, for avoidance of doubt, may be provided to them without their consent),
in each case, as certified by an Authorized Officer of the Borrower in good
faith or (Y) apply after the Maturity Date and (B) the Administrative Agent
shall have received an opinion of special counsel to the Borrower covering such
matters as the Administrative Agent shall reasonably request,
(iii)    the holders of such Indebtedness or their representative will have (A)
entered into a joinder to the Intercreditor Agreement subordinating their Lien
to that securing the Obligations or (B) entered into the Intercreditor Agreement
or joinder thereto and/or an Acceptable Collateral Trust Agreement, as
applicable,
(iv)     such Indebtedness will not have scheduled amortization and will not
mature by its terms before 91 days after the Maturity Date in effect at the time
such Indebtedness is incurred,


103

--------------------------------------------------------------------------------





(v)    the principal amount of such Indebtedness and all other then-outstanding
Junior Lien Debt shall not exceed the Junior Lien Basket;
(vi)    if any Junior Lien Debt is FLLO Debt issued after the Closing Date, then
in addition to the other requirements of this Section 10.1(r), (A) the principal
amount of all FLLO Debt shall not exceed $1,000,000,000 at any one time
outstanding and (B) if any FLLO Debt is outstanding as of the last day of any
fiscal quarter, the present value of the Borrowing Base Properties as of such
date, valued at Strip Prices as of such date and discounted at the rate of 9%
per annum, must be at least 150% of the sum of the Total Exposure plus the
then-outstanding principal balance of all FLLO Debt,
(vii)    the Borrowing Base in effect on the date of issuance shall be reduced
by an amount equal to 25% of the principal amount of such Indebtedness, and
(viii)    the proceeds of such Junior Lien Debt are used to Refinance existing
Indebtedness of the Borrower or any other Group Member;
(s)    Indebtedness under Hedge Agreements permitted by Section ‎10.10;
(t)    Indebtedness of any Restricted Subsidiary that is not a party to a
Guarantee at the time such Indebtedness is incurred; but the aggregate principal
amount of Indebtedness outstanding at any time pursuant to this clause (t) shall
not at the time of incurrence thereof and after giving pro forma effect thereto
and the use of proceeds thereof, exceed 15% of Adjusted Consolidated Net
Tangible Assets of the Borrower (measured as of the date such Indebtedness is
incurred based upon the financial statements most recently available before such
date);
(u)    Indebtedness secured by Liens on (A) real property that is not Oil and
Gas Property and that is not material to the operation of any Mortgaged Property
and (B) fixtures and personal property related to the real property in the
foregoing clause (A) and that is also not material to the operation of any
Mortgaged Property;
(v)    Permitted Additional Debt if immediately after giving effect to the
incurrence of any such Indebtedness, (1) no Default or Event of Default has
occurred and is continuing or would result therefrom and (2) the Borrower shall
be in compliance on a Pro Forma Basis with the Financial Performance Covenants,
and any Permitted Refinancing Indebtedness issued or incurred to Refinance such
Permitted Additional Debt;
(w)    Indebtedness in an aggregate principal amount not to exceed $750,000,000
at any one time outstanding, if immediately after giving effect to the
incurrence of such Indebtedness, (1) no Default or Event of Default has occurred
and is continuing or would result therefrom and (2) the Borrower shall be in
compliance on a Pro Forma Basis with the Financial Performance Covenants, and
any Permitted Refinancing Indebtedness issued or incurred to refinance such
Indebtedness; and
(x)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (w) above.


104

--------------------------------------------------------------------------------





10.2    Limitation on Liens. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist any Lien upon
any property or assets of any kind (real or personal, tangible or intangible) of
the Borrower or any Restricted Subsidiary, whether now owned or hereafter
acquired, except:
(a)    Liens arising under the Credit Documents to secure the Obligations
(including Liens contemplated by Section 3.8);
(b)    Permitted Liens;
(c)    Liens (including liens arising under Capital Leases to secure Capital
Lease Obligations) securing Indebtedness permitted pursuant to Section 10.1(f);
if (i) such Liens attach concurrently with or within 270 days after the
acquisition, lease, repair, replacement, construction, expansion or improvement
(as applicable) being financed with such Indebtedness, (ii) other than the
property financed by such Indebtedness, such Liens do not at any time encumber
any property, except for replacements thereof and accessions and additions to
such property and the proceeds and the products thereof and customary security
deposits and (iii) with respect to Capital Leases, such Liens do not at any time
extend to or cover any assets (except for accessions and additions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capital Leases; but individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;
(d)    Liens existing on the Closing Date; but any Lien existing on the Closing
Date securing Indebtedness in excess of (i) $5,000,000 individually or (ii)
$10,000,000 in the aggregate (when taken together with all other Liens securing
obligations outstanding in reliance on this clause (d) that are not listed on
Schedule 10.2) shall only be permitted to the extent such Lien is listed on
Schedule 10.2;
(e)    (i) the modification, replacement, extension or renewal of any Lien
permitted by clauses (a), (b), (c), (d), (f), (i), and (s) of this Section upon
or in the same assets theretofore subject to such Lien or upon or in
after-acquired property that is (A) affixed or incorporated into the property
covered by such Lien, (B) in the case of Liens permitted by clause (f), subject
to a Lien securing Indebtedness permitted under Section 10.1, the terms of which
Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(C) the proceeds and products thereof or (ii) Liens securing Indebtedness
incurred in replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor except to the extent otherwise
permitted hereunder) of secured Indebtedness, to the extent the replacement,
extension or renewal of the Indebtedness secured thereby is permitted by Section
10.1;
(f)    Liens existing on the assets of any Person that becomes a Subsidiary, or
existing on assets acquired, pursuant to a transaction permitted by this
Agreement to the extent the Liens on such assets secure Indebtedness permitted
by Section 10.1(h); if such Liens attach at all times only to the same assets
that such Liens (or upon or in after-acquired property that is (i) affixed or
incorporated into the property covered by such Lien, (ii) after-acquired
property subject to a Lien securing Indebtedness permitted under Section
10.1(h), the terms of which Indebtedness


105

--------------------------------------------------------------------------------





require or include a pledge of after-acquired property (it being understood that
such requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (iii) the
proceeds and products thereof) attached to, and secure only, the same
Indebtedness or obligations (or any Permitted Refinancing Indebtedness incurred
to Refinance such Indebtedness permitted by Section 10.1) that such Liens
secured, immediately before such transaction;
(g)    Liens securing Indebtedness or other obligations (i) of the Borrower or a
Restricted Subsidiary in favor of a Credit Party and (ii) of any Restricted
Subsidiary that is not a Credit Party in favor of any Restricted Subsidiary that
is not a Credit Party;
(h)    Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off);
(i)    (i) Liens on cash advances in favor of the seller of any property to be
acquired in an transaction permitted by this Agreement to be applied against the
purchase price for such property, and (ii) Liens consisting of an agreement to
Dispose of any property in a transaction permitted by this Agreement;
(j)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any Restricted Subsidiary in the ordinary course of business permitted by
this Agreement;
(k)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted hereunder;
(l)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to brokerage accounts incurred in the
ordinary course of business;
(m)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business;
(n)    Liens solely on any cash earnest money deposits made by the Borrower or
any Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;
(o)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;


106

--------------------------------------------------------------------------------





(p)    Liens in respect of any Qualifying VPP;
(q)    the prior right of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(r)    agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business;
(s)    Liens on Stock in a joint venture that does not constitute a Restricted
Subsidiary securing obligations of such joint venture so long as the assets of
such joint venture do not constitute Collateral;
(t)    Liens securing any Indebtedness permitted by Section 10.1(u) and Section
10.1(r);
(u)    Liens arising pursuant to Section 107(l) of CERCLA, or other
Environmental Law, unless such Lien (i) by action of the lienholder, or by
operation of law, takes priority over any Liens arising under the Credit
Documents on the property upon which it is a Lien, and (ii) relates to a
liability of the Borrower or any Restricted Subsidiary that is reasonably likely
to exceed $30,000,000;
(v)    Liens arising from judgments or decrees in circumstances not constituting
an Event of Default under Section 11.9;
(w)    Liens on cash and cash equivalents securing Hedge Agreements (other than
Lender Hedging Obligations) and letters of credit (other than Letters of Credit)
to secure Hedge Agreements (other than Lender Hedging Obligations), if, as of
any date, the sum of (1) the amount of such cash and cash equivalents plus (2)
the Letters of Credit Outstanding does not exceed the Letter of Credit
Commitment; and
(x)    additional Liens on property other than the Collateral, so long as the
aggregate principal amount of the obligations secured thereby at the time of the
incurrence thereof and after giving pro forma effect thereto and the use of
proceeds thereof, does not exceed 3.5% of Adjusted Consolidated Net Tangible
Assets (measured, in each case, as of the date such Lien or the obligations
secured is incurred based upon the financial statements most recently available
before such date); but for purposes of determining the amount secured by Liens
under this Section 10.2(w), such amount shall be the lesser of the outstanding
amount of the secured obligations or the Fair Market Value of the property
subject to such Lien.
10.3    Limitation on Fundamental Changes. Except as permitted by Section 10.4
or 10.5 the Borrower will not, and will not permit any Restricted Subsidiary to,
enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of, all
or substantially all its assets, except that:
(a)    the Borrower may merge, consolidate or amalgamate with any Person
(including any Subsidiary), if (i) the Borrower shall be the surviving,
continuing or resulting entity


107

--------------------------------------------------------------------------------





or, if the foregoing is not the case, the surviving, continuing, or resulting
entity shall be an entity organized or existing under the laws of the United
States, any state thereof, the District of Columbia or any territory thereof
(the Borrower or such Person, as the case may be, being herein referred to as
the “Successor Borrower”), (ii) the Successor Borrower (if other than the
Borrower) shall expressly assume all the obligations of the Borrower under the
Credit Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (iii) no Borrowing Base Deficiency,
Default or Event of Default has occurred and is continuing at the date of such
merger, amalgamation or consolidation or would result from such consummation of
such merger, amalgamation or consolidation, and (iv) if such merger,
amalgamation or consolidation involves the Borrower and a Person that, before
the consummation of such merger, amalgamation or consolidation, is not a
Subsidiary of the Borrower (A) the Successor Borrower shall be in compliance, on
a Pro Forma Basis with the Financial Performance Covenants, (B) each Guarantor,
unless it is the other party to such merger, amalgamation or consolidation (or
unless the Successor Borrower is the Borrower) shall have confirmed in a writing
in form and substance acceptable to the Administrative Agent that its Guarantee
shall apply to the Successor Borrower’s obligations under this Agreement (and
shall have confirmed that its obligations under the Security Documents shall
apply to the Successor Borrower’s obligations under this Agreement), (C) each
mortgagor of a Mortgaged Property, unless it is the other party to such merger
or consolidation or unless the Successor Borrower is the Borrower, shall have by
an amendment to or restatement of the applicable Mortgage confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement and (D) if reasonably requested by the Administrative Agent, an
opinion of counsel shall be required to be provided to the effect that such
merger, amalgamation or consolidation does not violate any Credit Document;
provided, further, that if the foregoing are satisfied, the Successor Borrower
(if other than the Borrower) will succeed to, and be substituted for, the
Borrower under this Agreement;
(b)    any Guarantor may merge, amalgamate or consolidate with (i) any Credit
Party (but if the Borrower is involved in the case of any such merger,
amalgamation or consolidation, the provisions of clause (a) above shall govern)
or (ii) any other Person (including any other Subsidiary); if (A) in the case of
any merger, amalgamation or consolidation involving one or more Restricted
Subsidiaries, (1) a Restricted Subsidiary shall be the continuing or surviving
Person or the Borrower shall take all steps necessary to cause the Person formed
by or surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (B) in the case of any
merger, amalgamation or consolidation involving one or more Guarantors, a
Guarantor shall be the continuing or surviving Person or the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Guarantor) shall execute a supplement to the Guarantee and any applicable
Mortgage, each in form and substance reasonably satisfactory to the
Administrative Agent in order for the surviving Person to become a Guarantor and
pledgor, mortgagor and grantor of Collateral for the benefit of the Secured
Parties, (C) no Borrowing Base Deficiency, Default or Event of Default has
occurred and is continuing on the date of such merger, amalgamation or
consolidation or would result from the consummation of such merger, amalgamation
or consolidation, and (D) if such merger, amalgamation or consolidation involves
a Subsidiary and a Person that, before the consummation of such merger,
amalgamation or consolidation, is not a Restricted Subsidiary, the Borrower
shall be in compliance, on a Pro Forma Basis with the Financial Performance
Covenants;


108

--------------------------------------------------------------------------------





(c)    any Restricted Subsidiary that is not a Guarantor may merge, amalgamate
or consolidate with, or Dispose of all or substantially all of its assets to,
the Borrower or any other Restricted Subsidiary (but if the Borrower is involved
in the case of any such merger, amalgamation or consolidation, the provisions of
clause (a) above shall govern);
(d)    any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business of such Restricted Subsidiary not otherwise Disposed of or
transferred in accordance with Section 10.4 or 10.5, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution; and
(e)    to the extent that no Borrowing Base Deficiency, Default or Event of
Default would result from the consummation of such Disposition, the Borrower and
the Restricted Subsidiaries may consummate a merger, dissolution, liquidation,
consolidation or Disposition, the purpose of which is to effect a Disposition
permitted pursuant to Section 10.4.
10.4    Limitation on Sale of Assets.
(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
(x) make any voluntary Disposition of any of its property, business or assets
(including receivables and leasehold interests), whether now owned or hereafter
acquired or (y) sell to any Person (other than the Borrower or a Guarantor) any
shares owned by it of any Restricted Subsidiary’s Stock and Stock Equivalents,
except that:
(i)    the Borrower and the Restricted Subsidiaries may Dispose of (A) inventory
and other goods held for sale, including Hydrocarbons, obsolete, worn out, used
or surplus equipment, vehicles and other assets (other than accounts receivable)
in the ordinary course of business (including equipment that is no longer
necessary for the business of the Borrower or its Restricted Subsidiaries or is
replaced by equipment of at least comparable value and use), (B) Permitted
Investments, and (C) assets for the purposes of community and public outreach,
including charitable contributions and similar gifts, funding of or
participation in trade, business and technical associations, and political
contributions made in accordance with applicable Requirements of Law, to the
extent such assets are not material to the ability of the Borrower and its
Restricted Subsidiaries, taken as a whole, to conduct its business in the
ordinary course;
(ii)    the Borrower and the Restricted Subsidiaries may Dispose of any Oil and
Gas Properties or any interest therein or the Stock or Stock Equivalents of any
Restricted Subsidiary owning Oil and Gas Properties, if such Disposition is for
Fair Market Value; provided, further, that if such Disposition of Oil and Gas
Properties or of any Stock or Stock Equivalents of any Restricted Subsidiary
owning Oil and Gas Properties involves Borrowing Base Properties included in the
most recently delivered Reserve Report, then no later than two Business Days’
before the date of consummation of any such Disposition, the Borrower shall
provide notice to the Administrative Agent of such Disposition and the Borrowing
Base Properties so Disposed and the Borrowing Base shall be adjusted in
accordance with the provisions of Section 2.14(h); provided, further, that to
the extent that the Borrower is notified by the Administrative Agent that a


109

--------------------------------------------------------------------------------





Borrowing Base Deficiency could result from an adjustment to the Borrowing Base
resulting from such Disposition, after the consummation of such Disposition(s),
the Borrower shall have received net cash proceeds, or shall have cash on hand,
sufficient to eliminate any such potential Borrowing Base Deficiency;
(iii)    the Borrower and the Restricted Subsidiaries may Dispose of property or
assets to the Borrower or to a Restricted Subsidiary; but if the transferor of
such property is a Credit Party, either (A) the transferee thereof shall be a
Credit Party or (B) such transaction shall be permitted under Section 10.5;
(iv)    the Borrower and any Restricted Subsidiary may affect any transaction
permitted by Section 10.3, 10.5 or 10.6;
(v)    the Borrower and the Restricted Subsidiaries may lease, sublease, license
or sublicense (on a non-exclusive basis with respect to any intellectual
property) real, personal or intellectual property in the ordinary course of
business;
(vi)    Dispositions constituting like-kind exchanges (including reverse
likekind exchanges) of Borrowing Base Properties will be permitted to the extent
that (A) (x) such property is exchanged for credit against the purchase price of
similar replacement property or (y) the proceeds of such Disposition are applied
to the purchase price of similar replacement property, in each case under
Section 1031 of the Code or otherwise, and (B) if such Disposition results in a
reduction of the Borrowing Base pursuant to Section 2.14(h), the Borrower
satisfies the requirements of Section 5.2(b)(ii);
(vii)    Dispositions of Hydrocarbon Interests to which no Proved Reserves are
attributable will be permitted, and farm-outs of undeveloped acreage to which no
Proved Reserves are attributable and assignments in connection with such
farm-outs will be permitted;
(viii)    Dispositions of Investments in joint ventures (regardless of the form
of legal entity) will be permitted to the extent required by, or made pursuant
to, customary buy/sell arrangements between the joint venture parties set forth
in joint venture arrangements and similar binding arrangements to the extent the
same would be permitted under Section 10.5;
(ix)    transfers of property will be permitted if such transfer is (A) subject
to a Casualty Event or in connection with any condemnation proceeding with
respect to Collateral upon receipt of the net cash proceeds of such Casualty
Event or condemnation proceeding or (B) in connection with any Casualty Event or
any condemnation proceeding with respect to property that does not constitute
Collateral;
(x)    Dispositions of accounts receivable will be permitted (A) in connection
with the collection or compromise thereof or (B) to the extent the proceeds
thereof are used to prepay any Loans then outstanding;
(xi)    the unwinding, terminating and/or offsetting of any Hedge Agreement will
be permitted (subject to the terms of Section 2.14(h)); but no later than two
Business Days’ before the date of consummation of any unwinding, terminating
and/or offsetting of any Scheduled Hedge Agreement, the Borrower shall provide
notice to the Administrative


110

--------------------------------------------------------------------------------





Agent of such unwinding, terminating and/or offsetting of such Scheduled Hedge
Agreement and the Borrowing Base shall be adjusted in accordance with the
provisions of Section 2.14(h); provided, further, that to the extent that the
Borrower is notified by the Administrative Agent that a Borrowing Base
Deficiency could result from an adjustment to the Borrowing Base resulting from
such unwinding, terminating and/or offsetting of any Scheduled Hedge Agreement,
after the consummation of such unwinding, terminating and/or offsetting of such
Scheduled Hedge Agreement, the Borrower shall have received net cash proceeds,
or shall have cash on hand, sufficient to eliminate any such potential Borrowing
Base Deficiency;
(xii)    Dispositions of Oil and Gas Properties and other assets not included in
the Borrowing Base will be permitted, other than the same that are subject to
the Utica Sale;
(xiii)    Disposition of the Oil and Gas Properties and other assets subject to
the Utica Sale will be permitted, if the net cash proceeds are promptly applied
to the retirement of the Term Loan; and
(xiv)    Disposition of any asset between or among the Borrower and/or its
Restricted Subsidiaries as a substantially concurrent interim Disposition in
connection with a Disposition otherwise permitted pursuant to clauses (i)
through (xiii) above will be permitted.
(b)    The Borrower will not, and will not permit any Restricted Subsidiary to,
make any voluntary Disposition of Borrowing Base Properties, unless (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom (after giving effect to any Mortgage executed and delivered to the
Administrative Agent substantially concurrently with such Disposition), (ii) the
Borrower shall be in compliance with the Financial Performance Covenants on a
Pro Forma Basis and (iii) immediately after giving effect to such Disposition
(and to any Mortgage executed and delivered to the Administrative Agent
substantially concurrently with such Disposition), no Borrowing Base Deficiency
shall exist.
10.5    Limitation on Investments. The Borrower will not, and will not permit
any Restricted Subsidiary to, make any Investment except:


(a)    extensions of trade credit and purchases of assets and services
(including purchases of inventory, supplies and materials) in the ordinary
course of business;
(b)    Investments in assets that constituted Permitted Investments at the time
such Investments were made;
(c)    Investments received in connection with the bankruptcy or reorganization
of suppliers or customers and in settlement of delinquent obligations of, and
other disputes with, customers arising in the ordinary course of business or
upon foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment;
(d)     Investments to the extent that payment for such Investments is made with
Stock or Stock Equivalents (other than Disqualified Stock not otherwise
permitted by Section 10.1) of the Borrower (or any direct or indirect parent
thereof);


111

--------------------------------------------------------------------------------





(e)     Investments constituting non-cash proceeds of Dispositions of assets to
the extent such Disposition is permitted by Section 10.4;
(f)     Investments made to repurchase or retire Stock or Stock Equivalents of
the Borrower or any direct or indirect parent thereof owned by any employee or
any stock ownership plan or key employee stock ownership plan of the Borrower
(or any direct or indirect parent thereof);
(g)    loans and advances to any direct or indirect parent of the Borrower in
lieu of, and not in excess of the amount of, Restricted Payments to the extent
permitted to be made to such parent in accordance with Section 10.6;
(h)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(i)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;
(j)    advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;
(k)    guarantee obligations of the Borrower or any Restricted Subsidiary of
leases (other than Capital Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;
(l)    Industry Investments, Investments in direct ownership interests in
additional Oil and Gas Properties and gas gathering systems related thereto and
Investments related to farm-out, farm-in, joint operating, joint venture, joint
development or other area of mutual interest agreements, other similar industry
investments, gathering systems, pipelines or other similar oil and gas
exploration and production business arrangements, in each case excluding
ownership in any Person other than a Group Member;
(m)    Investments in Hedge Agreements permitted by Section 10.1 and Section
10.10;
(n)    Investments consisting of Indebtedness, fundamental changes, Dispositions
and Restricted Payments permitted under Sections 10.1, 10.3, 10.4 and 10.6
(other than Section 10.6(c));
(o)    Investments by the Borrower or any Restricted Subsidiary in any
Restricted Subsidiary;
(p)    Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons in the ordinary course of
business.


112

--------------------------------------------------------------------------------





(q)    Investments in any Person other than a Group Member if (1) no Default or
Event of Default has occurred and is continuing or would result therefrom and
(2) the aggregate value at the date made (in each case valued at Fair Market
Value (determined by the Borrower acting in good faith) as of such date) of each
then-existing Investment in all Persons other than Group Members does not then
exceed 15% of Adjusted Consolidated Net Tangible Assets.
10.6    Limitation on Restricted Payments. The Borrower will not, and will not
permit any Restricted Subsidiary to, pay any dividends (other than Restricted
Payments payable solely in its Stock that is not Disqualified Stock) or return
any capital to its equity holders or make any other distribution, payment or
delivery of property or cash to its equity holders as such, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for consideration, any
shares of any class of its Stock or Stock Equivalents now or hereafter
outstanding, or set aside any funds for any of the foregoing purposes, or permit
any Restricted Subsidiary to purchase or otherwise acquire for consideration
(other than in connection with an Investment permitted by Section 10.5) any
Stock or Stock Equivalents of the Borrower, now or hereafter outstanding (all of
the foregoing, “Restricted Payments”); except that:
(a)    the Borrower may redeem in whole or in part any of its Stock or Stock
Equivalents in exchange for another class of its Stock or Stock Equivalents or
with proceeds from substantially concurrent equity contributions or issuances of
new Stock or Stock Equivalents, if such new Stock or Stock Equivalents contain
terms and provisions at least as advantageous to the Lenders in all material
respects to their interests as those contained in the Stock or Stock Equivalents
redeemed thereby, and the Borrower may pay Restricted Payments payable solely in
the Stock and Stock Equivalents (other than Disqualified Stock not otherwise
permitted by Section 10.1) of the Borrower;
(b)    to the extent constituting Restricted Payments, the Borrower may make
Investments permitted by Section 10.5;
(c)    to the extent constituting Restricted Payments, the Borrower may enter
into and consummate transactions expressly permitted by any provision of Section
10.3;
(d)    the Borrower may repurchase Stock or Stock Equivalents of the Borrower
(or any direct or indirect parent thereof) upon exercise of stock options or
warrants if such Stock or Stock Equivalents represents all or a portion of the
exercise price of such options or warrants;
(e)    the Borrower or any Restricted Subsidiary may (i) pay cash in lieu of
fractional shares in connection with any dividend, split or combination thereof
or any acquisition permitted hereby and (ii) so long as, immediately after
giving effect thereto, (A) no Default or Event of Default shall have occurred
and be continuing and (B) no Borrowing Base Deficiency exists, honor any
conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion and
may make payments on convertible Indebtedness in accordance with its terms;
(f)    the Borrower may pay dividends on its 4.50% Preferred Stock, 5.00%
Preferred Stock (Series 2005B), 5.75% Preferred Stock (Series A) and 5.75%
Preferred Stock outstanding on the Closing Date, if on the date thereof (1) no
Default or Event of Default shall


113

--------------------------------------------------------------------------------





have occurred and be continuing or would result therefrom and (2) the Borrower
shall be in compliance on a Pro Forma Basis with the Financial Performance
Covenants;
(g)    the Borrower may make Restricted Payments aggregating $100,000,000 after
the date hereof, if on the date thereof (i) no Default or Event of Default shall
have occurred and be continuing or would result therefrom, (ii) no Loans are
then outstanding and (iii) the Borrower shall be in compliance on a Pro Forma
Basis with the Financial Performance Covenants;
(h)    the Borrower may make Restricted Payments if (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (ii)
after giving effect thereto, the Total Exposure is not more than 90% of the Loan
Limit, (iii) the Borrower shall be in compliance on a Pro Forma Basis with the
Financial Performance Covenants and (iv) on a Pro Forma Basis, the Leverage
Ratio does not exceed 3.25:1;
(i)    the Borrower may pay any Restricted Payment within 60 days after the date
of declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;
(j)    Restricted Subsidiaries may make Restricted Payments (i) to the Borrower
or any other Restricted Subsidiary and (ii) ratably to all holders of its
outstanding Stock and Stock Equivalents; and
(k)    the Borrower may make payments described in Sections 10.12(a), (c), (d),
(e), (h) and (i) (subject to the conditions set out therein).
10.7    Limitations on Debt Payments and Amendments.
(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
optionally prepay, repurchase or redeem or otherwise defease any Permitted
Additional Debt or Junior Debt (it being understood that payments of regularly
scheduled cash interest in respect of, and payment of principal on the scheduled
maturity date of such other Indebtedness shall be permitted); but the Borrower
or any Restricted Subsidiary may optionally prepay, repurchase, redeem or
defease any Permitted Additional Debt or Junior Debt (i) with the proceeds of
any Permitted Refinancing Indebtedness, (ii) by converting or exchanging such
Permitted Additional Debt or Junior Debt to Stock (other than Disqualified
Stock) of the Borrower, or (iii) so long as (A) no Event of Default has occurred
and is continuing or would result therefrom, (B) after giving effect thereto,
the Total Exposure is not more than 90% of the Loan Limit and (C) the Borrower
is in compliance on a Pro Forma Basis with the Financial Performance Covenants.
(b)    The Borrower will not amend or modify the documentation governing any
Junior Debt or the terms applicable to any of the foregoing to the extent that
(i) any such amendment or modification, taken as a whole, would be adverse to
the Lenders in any material respect (it being agreed that any amendment or
modification of the terms with respect to any of the Existing Contingent
Convertible Notes to change (1) the stated maturity thereof or any mandatory
call date applicable thereto (so long as such stated maturity or mandatory call
date is not sooner than the Maturity Date) or (2) the interest rate and/or dates
of cash interest payments applicable thereto, and/or the relevant rate of
exchange to Stock of the Borrower would not be adverse to the Lenders in any
material respect) or (ii) the documentation governing any such Junior Debt, as
so amended


114

--------------------------------------------------------------------------------





or modified, would not (A) be permitted to be included in the documentation
governing any senior subordinated or subordinated Permitted Additional Debt or
(B) permit such Indebtedness to be incurred pursuant to Section 10.1(r).
10.8    Negative Pledge Agreements. The Borrower will not, and will not permit
any Restricted Subsidiary to, enter into or permit to exist any Contractual
Requirement (other than the Credit Documents or any documentation in respect of
(a) secured Indebtedness otherwise permitted hereunder or (b) the Credit
Parties’ Oil and Gas Properties to the extent that the property covered thereby
is not required to be pledged as Collateral pursuant to the definition of
“Collateral Requirements”) that limits the ability of the Borrower or any
Guarantor to create, incur, assume or suffer to exist Liens on property of such
Person for the benefit of the Secured Parties with respect to the Obligations or
under the Credit Documents; but the foregoing shall not apply to Contractual
Requirements that (i)(x) exist on the Closing Date and (to the extent not
otherwise permitted by this Section) are listed on Schedule 10.8 and (y) to the
extent Contractual Requirements permitted by clause (x) are set forth in an
agreement evidencing Indebtedness or other obligations, are set forth in any
agreement evidencing any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness or obligation so long as such Permitted Refinancing
Indebtedness does not expand the scope of such restriction in such Contractual
Requirement, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary (or are binding on
property at the time such property first becomes property of the Borrower or a
Restricted Subsidiary), so long as such Contractual Requirements were not
entered into solely in contemplation of such Person becoming a Restricted
Subsidiary (or such property becomes property of the Borrower or a Restricted
Subsidiary), (iii) represent Indebtedness of a Restricted Subsidiary that is not
a Guarantor to the extent such Indebtedness is permitted by Section 10.1 so long
as such Contractual Requirement applies only to such Subsidiary, (iv) arise
pursuant to agreements entered into with respect to any Disposition permitted
hereunder and are applicable solely to assets which are the subject of such
Disposition, (v) are customary provisions in joint venture agreements or
agreements governing property held with a common owner and other similar
agreements or arrangements (with a third party acting as a co-venturer) relating
solely to such joint venture or property or otherwise arise in (A) agreements
which restrict the Disposition or distribution of assets or property in oil and
gas leases, joint operating agreements, joint exploration and/or development
agreements, participation agreements or (B) any production sharing contract or
similar instrument on which a Lien cannot be granted without the consent of a
third party and, in each case, other similar agreements entered into in the
ordinary course of the oil and gas exploration and development business, (vi)
are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 10.1, but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness,
(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, (viii) comprise restrictions imposed by any agreement
relating to secured Indebtedness permitted pursuant to Section 10.1 to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the Borrower or any Subsidiary or
in leases prohibiting Liens on retained property rights of the lessor in
connection with operations of the lessee conducted on the leased property, (x)
are customary provisions restricting assignment of any agreement entered into in
the ordinary course of business, (xi) restrict the use of cash or other deposits
imposed by customers or suppliers under contracts entered into in the ordinary
course of business, (xii) are


115

--------------------------------------------------------------------------------





imposed by any Requirement of Law, (xiii) exist under any documentation
governing any Permitted Refinancing Indebtedness incurred to Refinance any
Indebtedness but only to the extent such Contractual Requirement was contained
in the document evidencing the Indebtedness being Refinanced, (xiv) are
customary net worth provisions contained in real property leases entered into by
Subsidiaries of the Borrower, so long as the Borrower has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations, (xv) relate to property, an interest in which has been granted or
conveyed to a Royalty Trust, YieldCo or a master limited partnership or which is
subject to a term net profits interest, and (xvi) are restrictions regarding
licenses or sublicenses by the Borrower and its Restricted Subsidiaries of
intellectual property in the ordinary course of business (in which case such
restriction shall relate only to such intellectual property)(clauses (i) through
(xvi), collectively, “Permitted Restrictions”).
10.9    Limitation on Subsidiary Distributions. The Borrower will not, and will
not permit any Restricted Subsidiary that is not a Guarantor to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any such
Restricted Subsidiary to pay dividends or make any other distributions to the
Borrower or any Restricted Subsidiary on its Stock or with respect to any other
interest or participation in, or measured by, its profits or transfer any
property to the Borrower or any Restricted Subsidiary except (in each case) for
such encumbrances or restrictions existing under or by reason of:
(a)    Contractual Requirements in effect on the Closing Date that are described
on Schedule 10.9 or pursuant to the Credit Documents;
(b)    purchase money obligations for property acquired in the ordinary course
of business and Capital Lease Obligations that impose restrictions on
transferring the property so acquired;
(c)    Requirement of Law or any applicable rule, regulation or order;
(d)    any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;
(e)    contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary pursuant to an agreement that has been entered into for
the Disposition of all or substantially all of the Stock or assets of such
Subsidiary;
(f)    secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 10.1 and 10.2 that limit the right of the debtor to Dispose of the
assets securing such Indebtedness;


116

--------------------------------------------------------------------------------





(g)    restrictions on cash or other deposits or net worth imposed by customers
or suppliers under contracts entered into in the ordinary course of business;
(h)    other Indebtedness, Disqualified Stock or preferred stock of Restricted
Subsidiaries permitted to be incurred subsequent to the Closing Date pursuant to
Section 10.1 and either (i) the provisions relating to such encumbrance or
restriction contained in such Indebtedness are no less favorable to the
Borrower, taken as a whole, as determined by an Authorized Officer of the
Borrower in good faith, than the provisions contained in this Agreement or (ii)
any such encumbrance or restriction contained in such Indebtedness does not
prohibit (except upon a default or an event of default thereunder) the payment
of dividends in an amount sufficient, as determined by an Authorized Officer of
the Borrower in good faith, to make scheduled payments of cash interest on the
Obligations when due;
(i)    customary provisions in joint venture agreements or agreements governing
property held with a common owner and other similar agreements or arrangements
relating solely to such joint venture or property;
(j)    customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, in each case, entered into in the ordinary
course of business;
(k)    provisions contained in agreements which prohibit the transfer of all or
substantially all of the assets of the obligor thereunder unless the transferee
shall assume the obligations of the obligor under such agreement;
(l)    Permitted Restrictions; and
(m)    any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (a) through (j) above, if such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive in any material respect with respect to such encumbrance and other
restrictions taken as a whole than those before such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
10.10    Hedge Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Hedge Agreements with any Person other
than (a) Hedge Agreements not for speculative purposes entered into to hedge or
mitigate risks to which the Borrower or any Restricted Subsidiary has or may
have exposure (including with respect to commodity prices), (b) Hedge Agreements
not for speculative purposes entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Restricted Subsidiary and (c)
other Hedge Agreements not for speculative purposes permitted under the risk
management policies approved by the Borrower’s Board of Directors from time to
time.
It is understood that for purposes of this Section, the following Hedge
Agreements shall not be deemed speculative or entered into for speculative
purposes: (i) any commodity Hedge


117

--------------------------------------------------------------------------------





Agreement intended, at inception of execution, to hedge or manage any of the
risks related to existing and or forecasted Hydrocarbon production of the
Borrower or its Restricted Subsidiaries (whether or not contracted), and (ii)
any Hedge Agreement intended, at inception of execution, (A) to hedge or manage
the interest rate exposure associated with any debt securities, debt facilities
or leases (existing or forecasted) of the Borrower or its Restricted
Subsidiaries, (B) for foreign exchange or currency exchange management, (C) to
manage commodity portfolio exposure associated with changes in interest rates or
(D) to hedge any exposure that the Borrower or its Restricted Subsidiaries may
have to counterparties under other Hedge Agreements such that the combination of
such Hedge Agreements is not speculative taken as a whole.
10.11    Financial Performance Covenants.
(a)    For the fiscal quarter ending September 30, 2018, the Borrower will not
permit its:
(i)    Net Debt to Capitalization Ratio to be greater than 65% as of the last
day of such fiscal quarter.
(ii)    First Lien Secured Leverage Ratio to exceed 3.00:1.
(iii)    Interest Coverage Ratio to be less than 1.25:1.
(b)    For each fiscal quarter commencing with the fiscal quarter ending
December 31, 2018, the Borrower will not permit its Leverage Ratio to exceed (i)
5.50:1 for each Test Period ending on or before September 30, 2019; (ii) 5.25:1
for the Test Period ending December 31, 2019; (iii) 5.00:1 for the Test Period
ending March 31, 2020; (iv) 4.75:1 for the Test Period ending June 30, 2020; (v)
4.50:1 for the Test Period ending September 30, 2020; (vi) 4.25:1 for the Test
Period ending December 31, 2020, and (vii) 4.00:1 for each Test Period ending
thereafter.
(c)    For each fiscal quarter commencing with the fiscal quarter ending
December 31, 2018, in each case (other than the quarter in which the Utica Sale
occurs), the Borrower will not permit its:
(i)    Secured Leverage Ratio to exceed 2.50:1 for each Test Period ending
through the later of (x) the fiscal quarter ending March 31, 2021 or (y) the
fiscal quarter when the Leverage Ratio does not exceed 4:00:1.
(ii)    Fixed Charge Coverage Ratio to be less than (a) 2.00:1 for each Test
Period ending on or before December 31, 2019; (b) 2.25:1 for the Test Periods
ending March 31 and June 30, 2020, and (c) 2.50:1 for each Test Period after
June 30, 2020.
(d)    For each of the fiscal quarters ending September 30 and December 31,
2018, the Borrower will not permit its Special Leverage Ratio to exceed 5.50:1.
10.12    Transactions with Affiliates. The Borrower will not, and will not
permit any Restricted Subsidiary to conduct, any material transaction with any
of its Affiliates (other than the Borrower and the Restricted Subsidiaries or
any entity that becomes a Restricted Subsidiary as a


118

--------------------------------------------------------------------------------





result of such transaction), unless the terms of such transaction (taken as a
whole) are substantially at least as favorable to the Borrower or such
Restricted Subsidiary as it would obtain at the time in a comparable
arm’s-length transaction (which includes, for the avoidance of doubt, any
transaction consummated for Fair Market Value) with a Person that is not an
Affiliate (or, if no comparable transaction is available with which to compare
such transaction, such transaction is otherwise fair to the Borrower or the
relevant Restricted Subsidiary as determined by an Authorized Officer of the
Borrower in good faith); but the foregoing restrictions shall not apply to:
(a)    the payment of Transaction Expenses,
(b)    loans, advances and other transactions between or among the Borrower, any
Subsidiary or any joint venture (regardless of the form of legal entity) in
which the Borrower or any Subsidiary has invested (and which Subsidiary or joint
venture would not be an Affiliate of the Borrower or such Subsidiary, but for
the Borrower’s or such Subsidiary’s ownership of Stock or Stock Equivalents in
such joint venture or such Subsidiary) to the extent permitted under Article X,
(c)    employment and severance arrangements and health, disability, retirement
savings, employee benefit and similar insurance or benefit plans between the
Borrower (or any direct or indirect parent thereof) and the Subsidiaries and
their respective directors, officers, employees or consultants (including
management and employee benefit plans or agreements, subscription agreements or
similar agreements pertaining to the repurchase of Stock or Stock Equivalents
pursuant to put/call rights or similar rights with current or former employees,
officers, directors or consultants and equity option or incentive plans and
other compensation arrangements) in the ordinary course of business or as
otherwise approved by the Board of Directors of the Borrower (or any direct or
indirect parent thereof),
(d)    the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower (or any direct or indirect parent thereof) and the
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of, or in connection with any services provided to,
the Borrower and the Subsidiaries,
(e)    transactions pursuant to agreements in existence on the Closing Date and
set forth on Schedule 10.12 or any amendment thereto to the extent such an
amendment is not adverse, taken as a whole, to the Lenders in any material
respect,
(f)    Restricted Payments, redemptions, repurchases and other actions permitted
under Section 10.6 or Section 10.7,
(g)    any issuance of Stock or Stock Equivalents or other payments, awards or
grants in cash, securities, Stock, Stock Equivalents or otherwise pursuant to,
or the funding of, employment arrangements, equity options and equity ownership
plans approved by the Board of Directors of the Borrower (or any direct or
indirect parent thereof),


119

--------------------------------------------------------------------------------





(h)    transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with prudent business practice followed by companies in the
industry of the Borrower and its Subsidiaries,
(i)    payments by the Borrower (or any direct or indirect parent thereof) and
the Subsidiaries pursuant to tax sharing agreements among the Borrower (and any
such parent) and the Subsidiaries on customary terms; but payments by Borrower
and the Subsidiaries under any such tax sharing agreements shall not exceed the
excess (if any) of the amount they would have paid on a standalone basis over
the amount they actually pay directly to Governmental Authorities, and
(j)    customary agreements and arrangements with Royalty Trusts, YieldCos, and
master limited partnerships that comply with the affiliate transaction
provisions of such Royalty Trust, YieldCo or master limited partnership
agreement.
10.13    Change in Business. The Borrower and its Restricted Subsidiaries, taken
as a whole, will not fundamentally and substantively alter the character of
their business, taken as a whole, from the business conducted by the Borrower
and its Restricted Subsidiaries on the date hereof and other business activities
incidental or reasonably related thereto.
10.14    Use of Proceeds. The Borrower will not, and will not permit any
Subsidiary to, use the proceeds of any Loans, Swingline Loans or Letter of
Credit in violation of the provisions of Regulation T, Regulation U or
Regulation X of the Board.
10.15    Sanctions; Anti-Corruption Use of Proceeds. The Borrower will not
knowingly, directly or indirectly, use the proceeds of the Loans or use the
Letters of Credit, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other Person, (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any applicable
Anti-Corruption Law, or (ii) (A) to fund, in violation of applicable Sanctions,
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (B) in any other manner that would result in a
violation of applicable Sanctions by any Person (including any Person
participating in the Loans or Letters of Credit), whether as Agent Bank, Letter
of Credit Issuer, Lender, underwriter, advisor, investor, or otherwise.
ARTICLE XI
EVENTS OF DEFAULT
Upon the occurrence of any of the following specified events (each an “Event of
Default”):
11.1    Payments. The Borrower shall (i) default in the payment when due of any
principal of the Loans or Unpaid Drawings or (ii) default in the payment when
due of (x) any interest on the Loans or any Unpaid Drawings, (y) fees or (z) any
other amounts owing under any Credit Document and such default shall continue
for five or more days.
11.2    Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party in any Credit Document or any certificate
delivered or required to be


120

--------------------------------------------------------------------------------





delivered pursuant hereto or thereto shall prove to be untrue or misleading in
any material respect on the date as of which made or deemed made.
11.3    Covenants. Any Credit Party shall:
(a)    default in the due performance or observance by it of any term, covenant
or agreement contained in Section 9.1(e)(i), 9.5 (solely with respect to the
Borrower), 9.10(c) or Article X; or
(b)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in Section 11.1, 11.2 or 11.3(a))
contained in this Agreement or any Security Document and such default shall
continue unremedied for a period of at least 30 days after receipt of notice
thereof by the Borrower from the Administrative Agent.
11.4    Default Under Other Agreements. (i) The Borrower or any Restricted
Subsidiary shall default in any payment with respect to any Indebtedness (other
than Indebtedness described in Section 11.1) or any Indebtedness in respect of
any Hedge Agreement in excess of $125,000,000, beyond the grace period, if any,
provided in the instrument or agreement under which such Indebtedness was
created or (ii) any such Indebtedness shall be declared to be due and payable,
or shall be required to be prepaid, defeased or redeemed before the stated
maturity thereof, other than (A) as a result of a regularly scheduled required
prepayment or as a mandatory prepayment, (B) in the case of any Indebtedness in
respect of any Hedge Agreement, as a result of termination event or equivalent
event under such Hedge Agreement and (C) secured Indebtedness that becomes due
as a result of a Disposition (including as a result of Casualty Event) of the
property or assets securing such Indebtedness permitted under this Agreement.
11.5    Bankruptcy, Etc. The Borrower or any Specified Subsidiary shall commence
a voluntary case, proceeding or action concerning itself under (a) Title 11 of
the United States Code entitled “Bankruptcy”; or (b) in the case of any Foreign
Subsidiary that is a Specified Subsidiary, any domestic or foreign law relating
to bankruptcy, judicial management, insolvency, reorganization, administration
or relief of debtors in effect in its jurisdiction of incorporation, in each
case as now or hereafter in effect, or any successor thereto (collectively, the
“Bankruptcy Code”); or an involuntary case, proceeding or action is commenced
against the Borrower or any Specified Subsidiary and the petition is not
dismissed within 60 days after commencement of the case, proceeding or action
or, in connection with any such voluntary proceeding or action, the Borrower or
any Specified Subsidiary commences any other proceeding or action under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or any Specified Subsidiary; or a
custodian (as defined in the Bankruptcy Code), receiver, receiver manager,
trustee or similar Person is appointed for, or takes charge of, all or
substantially all of the property of the Borrower or any Specified Subsidiary;
or there is commenced against the Borrower or any Specified Subsidiary any such
proceeding or action that remains undismissed for a period of 60 days; or any
order of relief or other order approving any such case or proceeding or action
is entered; or the Borrower or any Specified Subsidiary suffers any appointment
of any custodian, receiver, receiver manager, trustee or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or the Borrower or any Specified Subsidiary makes a general
assignment for the benefit of creditors.


121

--------------------------------------------------------------------------------





11.6    ERISA.
(a)    Any ERISA Event shall occur or any Plan shall fail to satisfy the minimum
funding standards under Section 412 of the Code required for any plan year or
part thereof or a waiver of such standard or extension of any amortization
period is sought or granted under Section 412 of the Code; any Plan or
Multiemployer Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); the Borrower or any
ERISA Affiliate has incurred or is likely to incur a liability to or on account
of a Plan or a Multiemployer Plan under Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 or of ERISA or Section 4971 or 4975 of the Code
(including the giving of written notice thereof);
(b)    there results from any event or events set forth in clause (a) of this
Section the imposition of a Lien or a liability; and
(c)    such Lien or liability would be reasonably likely to have a Material
Adverse Effect.
11.7    Guarantee. The Guarantee or any material provision thereof shall cease
to be in full force or effect (other than pursuant to the terms hereof and
thereof) or any Guarantor or any other Credit Party shall deny or disaffirm in
writing any such Guarantor’s obligations under the Guarantee.
11.8    Credit Documents. Any Credit Document shall cease to be in full force or
effect (other than pursuant to the terms hereof or thereof) or any grantor
thereunder or any other Credit Party shall deny or disaffirm in writing any
grantor’s obligations under any Credit Document.
11.9    Judgments. One or more monetary judgments or decrees of a court of
competent jurisdiction shall be entered against the Borrower or any Restricted
Subsidiary involving a liability of $125,000,000 or more in the aggregate for
all such judgments and decrees for the Borrower and the Restricted Subsidiaries
(to the extent not paid or covered by insurance provided by a carrier not
disputing coverage) and any such judgments or decrees shall not have been
satisfied, vacated, discharged or stayed or bonded pending appeal within 60 days
after the entry thereof.
11.10    Change of Control. A Change of Control shall occur.
Then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may and, upon the written
request of the Majority Lenders, shall, by notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against any Credit
Party, except as otherwise specifically provided for in this Agreement (but if
an Event of Default specified in Section 11.5 shall occur with respect to the
Borrower, the result that would occur upon the giving of notice by the
Administrative Agent as specified in clauses (a), (b) and (d) below shall occur
automatically without the giving of any such notice): (a) declare the Total
Commitment and Swingline Commitment terminated, whereupon the Commitment of each
Lender and each Swingline Lender, as the case may be, shall forthwith terminate
immediately and any fees


122

--------------------------------------------------------------------------------





theretofore accrued shall forthwith become due and payable without any other
notice of any kind; (b) declare the principal of and any accrued interest and
fees in respect of any or all Loans and any or all Obligations owing hereunder
and thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; (c) terminate any Letter of Credit that may
be terminated in accordance with its terms; and/or (d) direct the Borrower to
pay (and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.5 with respect to the
Borrower, it will pay) to the Administrative Agent at the Administrative Agent’s
Office such additional amounts of cash, to be held as security for the
Borrower’s respective reimbursement obligations for Drawings that may
subsequently occur thereunder, equal to the aggregate Stated Amount of all
Letters of Credit issued and then outstanding. In addition, after the occurrence
and during the continuance of an Event of Default, the Administrative Agent and
the Lenders will have all other rights and remedies available at law and equity.
Any amount received by the Administrative Agent from any Credit Party (or from
proceeds of any Collateral) following any acceleration of the Obligations under
this Agreement or any Event of Default with respect to the Borrower under
Section 11.5 shall be applied:
(i)    first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in each Person’s capacity as such;
(ii)    second, to the Secured Parties, an amount equal to all Obligations due
and owing to them on the date of distribution and, if such moneys shall be
insufficient to pay such amounts in full, then ratably (without priority of any
one over any other) to such Secured Parties in proportion to the unpaid amount
thereof; and
(iii)    third, pro rata to any other Obligations then due and owing; and
(iv)    fourth, any surplus then remaining, after all of the Obligations then
due shall have been paid in full in cash, shall be paid to the Borrower or its
successors or assigns or to whomever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may award.
ARTICLE XII
THE ADMINISTRATIVE AGENT
12.1    Appointment.
(a)    Each Lender (which, for the purposes of this Article includes each Letter
of Credit Issuer and each Swingline Lender) hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under the Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of the Credit Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of the Credit Documents, together with
such other powers as are reasonably incidental thereto. The provisions of this
Article (other than Section 12.1(b) with respect to the Joint Lead Arrangers,
the Joint Bookrunners and the Co-


123

--------------------------------------------------------------------------------





Syndication Agents and Sections 12.10, 12.12 and 12.13(a) with respect to the
Borrower) are solely for the benefit of the Administrative Agent and the
Lenders, and the Borrower shall not have rights as third party beneficiary of
any such provision. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth in the Credit Documents, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into any
Credit Document or otherwise exist against the Administrative Agent.
(b)    Each of the Co-Syndication Agents, the Joint Lead Arrangers and the Joint
Bookrunners, each in its capacity as such, shall not have any obligations,
duties or responsibilities under this Agreement, but shall be entitled to all
benefits of this Article.
12.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under the Credit Documents by or through agents, sub-agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).
12.3    Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with any Credit Document (except for its or such Person’s
own gross negligence or willful misconduct, as determined in the final judgment
of a court of competent jurisdiction, in connection with its duties expressly
set forth in any Credit Document (IT BEING THE INTENTION OF THE PARTIES HERETO
THAT THE ADMINISTRATIVE AGENT AND ANY RELATED PARTIES SHALL, IN ALL CASES, BE
INDEMNIFIED FOR ITS ORDINARY, COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE) or
(ii) responsible in any manner to any Lender or any Participant for any
recitals, statements, representations or warranties made by any Credit Party or
any officer thereof contained in any Credit Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, any Credit Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of any Credit Document, or the perfection or priority of any Lien or
security interest created or purported to be created under the Security
Documents, or for any failure of any Credit Party to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, any Credit
Document, or to inspect the properties, books or records of any Credit Party or
any Affiliate thereof. The Administrative Agent shall not be under any
obligation to any Lender, any Swingline Lender or any Letter of Credit Issuer to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, any Credit Document, or to inspect
the properties, books or records of any Credit Party.
12.4    Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or instruction believed by


124

--------------------------------------------------------------------------------





it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Credit Document unless it shall first receive such advice or
concurrence of the Majority Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under the Credit Documents in accordance
with a request of the Majority Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans; but the Administrative Agent shall not be required
to take any action that, in its opinion or in the opinion of its counsel, may
expose it to liability or that is contrary to any Credit Document or applicable
Requirements of Law. For purposes of determining compliance with the conditions
specified in Article VI and Article VII on the Closing Date, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender before the proposed Closing Date specifying its objection thereto.
12.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Majority
Lenders in accordance with the terms hereof; but unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
12.6    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of any Credit Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender, any Swingline Lender or any
Letter of Credit Issuer. Each Lender, each Swingline Lender and each Letter of
Credit Issuer acknowledges to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of each
Credit Party and made its own decision to make its credit extensions hereunder
and enter into this Agreement. Each Lender also


125

--------------------------------------------------------------------------------





acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
the Credit Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of any Credit Party. Except for notices, reports
and other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of any Credit Party that may come into the
possession of the Administrative Agent any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates.
12.7    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Bookrunners, Joint Lead Arrangers or Co-Syndication Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under any Credit Document, except in its capacity, as
applicable, as the Administrative Agent, a Lender or a Letter of Credit Issuer
hereunder.
12.8    Indemnification. The Lenders agree to indemnify the Administrative Agent
in its capacity as such (to the extent not reimbursed by the Credit Parties and
without limiting the obligation of the Credit Parties to do so), ratably
according to their respective portions of the Commitments or Loans, as
applicable, outstanding in effect on the date on which indemnification is sought
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with their respective portions of the Total Exposure in effect
immediately before such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Commitments, any Credit Document or any documents
contemplated by or referred to herein or therein or the Transactions or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; but no Lender shall be liable to the Administrative Agent
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence, bad faith or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction (IT BEING THE INTENTION OF THE PARTIES HERETO THAT THE
ADMINISTRATIVE AGENT AND ANY RELATED PARTIES SHALL, IN ALL CASES, BE INDEMNIFIED
FOR ITS ORDINARY, COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE); provided,
further, that no action taken in accordance with the directions of the Majority
Lenders (or such other number or percentage of the Lenders as shall be required
by the Credit Documents) shall be deemed to constitute gross negligence, bad
faith or willful misconduct for purposes of this Section. In the case of any
investigation, litigation or proceeding giving rise to any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur
(including at any time following the payment of the Loans), this Section applies
whether any such investigation, litigation or proceeding is brought by any
Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including attorneys’ fees) incurred by the
Administrative Agent in connection with the


126

--------------------------------------------------------------------------------





preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice rendered in respect of rights or responsibilities under, any
Credit Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Borrower; but such reimbursement by the Lenders shall not
affect the Borrower’s continuing reimbursement obligations with respect thereto.
If any indemnity furnished to the Administrative Agent for any purpose shall, in
the opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; but in no event shall this sentence require any Lender to indemnify
the Administrative Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s pro rata portion thereof; and provided, further, this sentence shall
not be deemed to require any Lender to indemnify the Administrative Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement resulting from the Administrative Agent
gross negligence, bad faith or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.
12.9    Agent in Its Individual Capacity. The Administrative Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the any Credit Party as though the Administrative Agent
were not the Administrative Agent under the Credit Documents. With respect to
the Loans made by it, the Administrative Agent shall have the same rights and
powers under the Credit Documents as any Lender and may exercise the same as
though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.
12.10    Successor Agent. The Administrative Agent may at any time give notice
of its resignation to the Lenders, the Swingline Lenders, the Letter of Credit
Issuers and the Borrower. If the Administrative Agent and/or any Swingline
Lender becomes a Defaulting Lender, then such Administrative Agent or Swingline
Lender may be removed as the Administrative Agent or Swingline Lender, as the
case may be, at the reasonable request of the Borrower and the Majority Lenders.
Upon receipt of any such notice of resignation or removal, as the case may be,
the Majority Lenders shall have the right, subject to the consent of the
Borrower (not to be unreasonably withheld or delayed) so long as no Event of
Default under Section 11.1 or 11.5 is continuing, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States but shall not, in any case, be a
Defaulting Lender or an Affiliate of a Defaulting Lender. If, in the case of the
resignation of the Administrative Agent, no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the Administrative Agent gives notice of its resignation,
then the Administrative Agent may on behalf of the Lenders, the Swingline
Lenders and the Letter of Credit Issuers, appoint a successor Administrative
Agent meeting the qualifications set forth above. Upon the acceptance of a
successor’s appointment as the Administrative Agent hereunder, and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Majority Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Security
Documents (if any), such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the


127

--------------------------------------------------------------------------------





retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations under the
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower (following the effectiveness of such
appointment) to the successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation under the
Credit Documents, the provisions of this Article (including Section 12.8) and
Section 13.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as the Administrative Agent.
Any resignation of any Person as Administrative Agent pursuant to this Section
shall also constitute its resignation as Letter of Credit Issuer and Swingline
Lender (in each case if applicable). Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Letter of Credit Issuer and the retiring Swingline Lender, (b) the
retiring Letter of Credit Issuer and retiring Swingline Lender shall be
discharged from all of their respective duties and obligations under the Credit
Documents, and (c) the successor Letter of Credit Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Letter of Credit Issuer to effectively assume the obligations of the retiring
Letter of Credit Issuer with respect to such Letters of Credit.
12.11    Withholding Tax. To the extent required by any applicable Requirement
of Law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by any applicable
Credit Party and without limiting the obligation of any applicable Credit Party
to do so) fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including penalties, additions to Tax
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under any Credit Document against any amount due
to the Administrative Agent under this Section. For the avoidance of doubt, for
purposes of this Section, the term “Lender” includes any Letter of Credit Issuer
and any Swingline Lender.
12.12    Security Documents and Guarantee. Each Secured Party hereby further
authorizes the Administrative Agent, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Security Documents. Subject to Section 13.1,
without further written consent or authorization from any Secured Party, the
Administrative Agent may (a) execute any documents or instruments necessary in
connection with a Disposition of assets permitted by this Agreement, (b) release
any Lien


128

--------------------------------------------------------------------------------





encumbering any item of Collateral that is the subject of such Disposition of
assets or with respect to which Majority Lenders (or such other Lenders as may
be required to give such consent under Section 13.1) have otherwise consented or
(c) release any Guarantor from the Guarantee with respect to which Majority
Lenders (or such other Lenders as may be required to give such consent under
Section 13.1) have otherwise consented (and, in the case of any automatic
release of a Guarantor in accordance with Section 13.17, execute any documents
or instruments that may be necessary or advisable to evidence such release).
12.13    Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any Credit Document to the contrary notwithstanding, the Borrower,
the Administrative Agent and each Secured Party hereby agree that (a) no Secured
Party shall have any right individually to realize upon any Collateral or to
enforce the Guarantee; it being understood and agreed that all powers, rights
and remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Security Documents and the Guarantee may
be exercised solely by the Administrative Agent, and (b) in the event of a
foreclosure by the Administrative Agent on any Collateral pursuant to a public
or private sale or other Disposition, the Administrative Agent or any Lender may
be the purchaser or licensor of any or all of such Collateral at any such
Disposition and the Administrative Agent, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Majority Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply any Obligation as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent at such
Disposition.
12.14    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding, constituting
an Event of Default under Section 11.5, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel, to the extent due under Section 13.5) allowed in
such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making


129

--------------------------------------------------------------------------------





of such payments directly to the Lenders, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, to the extent due under
Section 13.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
ARTICLE XIII
MISCELLANEOUS
13.1    Amendments, Waivers and Releases. Except as expressly set forth in the
applicable Credit Document, no Credit Document, nor any terms thereof, may be
amended, supplemented or modified except in accordance with the provisions of
this Section. The Majority Lenders may, or, with the written consent of the
Majority Lenders, the Administrative Agent shall, from time to time, (a) enter
into with the relevant Credit Party or Credit Parties written amendments,
supplements or modifications to the Credit Documents or (b) waive in writing, on
such terms and conditions as the Majority Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any requirement of any
Credit Document or any Default or Event of Default and its consequences; but
each such waiver and each such amendment, supplement or modification shall be
effective only in the specific instance and for the specific purpose for which
given; provided, further, that no such waiver and no such amendment, supplement
or modification shall:
(i)    forgive or reduce any portion, or extend the date for the payment, of any
Loan or reduce the stated rate (subject to Section 2.10(d) and it being
understood that only the consent of the Majority Lenders shall be necessary to
waive any obligation of the Borrower to pay interest at the Default Rate or
amend Section 2.8(d)), or forgive any portion, or extend the date for the
payment, of any interest or fee payable hereunder (other than as a result of
waiving the applicability of any post-default increase in interest rates), or
extend the final expiration date of any Lender’s Commitment or increase the
amount of the Commitment of any Lender (except in accordance with Section 2.16),
or make any Loan, interest, fee or other amount payable in any currency other
than Dollars, in each case without the written consent of each Lender directly
and adversely affected thereby;
(ii)    amend, modify or waive any provision of this Section, or amend or modify
any provision of Section 5.3 or Section 13.8(a) to the extent it would alter the
ratable allocation of payments thereunder, or reduce the percentages specified
in the definitions of the terms “Majority Lenders”, “Required Lenders” or
“Borrowing Base Required Lenders”, consent to the assignment or transfer by the
Borrower of its rights and obligations under any Credit Document to which it is
a party (except as permitted pursuant to Section 10.3) or alter the order of
application set forth in the final paragraph of Article XI or modify any
definition used in such final paragraph if the effect thereof would be to alter
the order of payment specified therein, in each case without the written consent
of each Lender directly and adversely affected thereby;


130

--------------------------------------------------------------------------------





(iii)    amend, modify or waive any provision of Article XII without the written
consent of the then-current Administrative Agent, as applicable, or any other
former Administrative Agent to whom Article XII then applies in a manner that
directly and adversely affects such Person,
(iv)    amend, modify or waive any provision of Article III with respect to any
Letter of Credit without the written consent of each Letter of Credit Issuer to
whom Article III then applies in a manner that directly and adversely affects
such Person;
(v)    amend, modify or waive any provisions hereof relating to Swingline Loans
without the written consent of each Swingline Lender;
(vi)    release all or substantially all of the value of the Guarantee (except
as expressly permitted by the Guarantee or this Agreement) without the prior
written consent of each Lender;
(vii)    release all or substantially all of the Collateral under the Security
Documents (except as expressly permitted by the Security Documents or this
Agreement) without the prior written consent of each Lender;
(viii)    amend Section 2.9 so as to permit Interest Period intervals greater
than six months without regard to availability to Lenders, without the written
consent of each Lender directly and adversely affected thereby;
(ix)    increase the Borrowing Base without the written consent of the Borrowing
Base Required Lenders, decrease or maintain the Borrowing Base without the
written consent of the Required Lenders or otherwise modify Section 2.14(b),
(c), or (d) without the written consent of Borrowing Base Required Lenders; but
a Scheduled Redetermination may be postponed by the Required Lenders;
(x)    affect the rights or duties of, or any fees or other amounts payable to
the Administrative Agent under any Credit Document without the prior written
consent of the Administrative Agent;
(xi)    amend, modify or waive any provision of Article VII without the written
consent of each Lender;
provided, further, that any provision of any Credit Document may be amended by
an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any ambiguity, omission, defect or inconsistency so long as, in
each case, the Lenders shall have received at least five Business Days’ prior
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a notice from the
Majority Lenders stating that the Majority Lenders object to such amendment. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Loans. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
under the Credit Documents, and any Default or Event of Default waived shall be
deemed to be cured and not


131

--------------------------------------------------------------------------------





continuing; it being understood that no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon. In connection with the foregoing provisions, the Administrative Agent
may, but shall have no obligations to, with the concurrence of any Lender,
execute amendments, modifications, waivers or consents on behalf of such Lender.
13.2    Notices. Unless otherwise expressly provided herein, all notices and
other communications provided for under any Credit Document shall be in writing
(including by facsimile or email transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
(a)    if to the Borrower, the Administrative Agent, any Swingline Lender or any
Letter of Credit Issuer, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 13.2 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and
(b)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the Swingline Lenders and the Letter of Credit Issuers.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii)(A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; but notices and other communications to the Administrative
Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and 5.1 shall not
be effective until received.
13.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege under the Credit Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Requirements of Law.
13.4    Survival of Representations and Warranties. All representations and
warranties made in the Credit Documents and in any document, certificate or
statement delivered pursuant hereto or in connection herewith shall survive the
execution and delivery of this Agreement and the making of the Loans hereunder.
13.5    Payment of Expenses; Indemnification. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all of its reasonable and documented
out-of-pocket costs


132

--------------------------------------------------------------------------------





and expenses (with respect to legal expenses, limited to reasonable fees,
disbursements and other charges of one primary outside counsel to the
Administrative Agent (which is Latham & Watkins LLP as of the Closing Date),
additional specialist counsel as applicable (limited to one firm of specialist
counsel to the Administrative Agent per specialty), and one outside counsel in
each appropriate local jurisdiction) incurred in connection with the preparation
and execution and delivery of, and any amendment, waiver, supplement or
modification to, the Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
Transactions, (b) to pay or reimburse the Administrative Agent and each Lender
for all its reasonable and documented out-of-pocket costs and expenses incurred
in connection with the enforcement or preservation of any rights under the
Credit Documents and any such other documents (with respect to attorney costs,
limited to the reasonable and documented fees, disbursements and other charges
of one primary outside counsel for all such Persons, taken as a whole, and, if
necessary, of a single firm of local outside counsel in each material
jurisdiction for all Persons, taken as a whole (unless there is an actual or
perceived conflict of interest in which case each such Person with such conflict
may retain its own outside counsel) and additional specialist counsel as
applicable (limited to one firm of specialist counsel for all such Persons,
taken as a whole, per specialty), and one outside counsel in each appropriate
local jurisdiction), (c) to pay, indemnify, and hold harmless each Lender,
Letter of Credit Issuer and the Administrative Agent from, any and all recording
and filing fees, and (d) to pay, indemnify, and hold harmless each Lender,
Letter of Credit Issuer, each Joint Lead Arranger and the Administrative Agent
and their respective Related Parties from and against any and all other
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever, whether or not such proceedings are brought by the Borrower, any of
its Related Parties or any other third Person (with respect to attorney costs,
limited to the reasonable and documented fees, disbursements and other charges
of one primary outside counsel for all such Persons, taken as a whole, and, if
necessary, of a single firm of local outside counsel in each appropriate
jurisdiction for all such Persons, taken as a whole (unless there is an actual
or perceived conflict of interest in which case each such Person may retain its
own outside counsel)), with respect to the execution, delivery, enforcement,
performance and administration of the Credit Documents and any such other
documents, including any of the foregoing relating to the violation of,
noncompliance with or liability under, any applicable Environmental Law (other
than by such indemnified Person or any of its Related Parties (other than any
trustee or advisor)) or to any actual or alleged presence, release or threatened
release of Hazardous Materials involving or attributable to the operations of
the Borrower, any Subsidiary or any Oil and Gas Property (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”); but the Borrower
shall have no obligation hereunder to the Administrative Agent, any Letter of
Credit Issuer or any Lender or any of their respective Related Parties with
respect to Indemnified Liabilities to the extent it has been determined by a
final non-appealable judgment of a court of competent jurisdiction to have
resulted from (i) the gross negligence, bad faith or willful misconduct of the
party to be indemnified or any of its Related Parties (IT BEING THE INTENTION OF
THE PARTIES HERETO THAT EACH LENDER, LETTER OF CREDIT ISSUER AND THE
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE RELATED PARTIES SHALL, IN ALL CASES,
BE INDEMNIFIED FOR ITS ORDINARY COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE),
(ii) any material breach of any Credit Document by the party to be indemnified
or (iii) disputes, claims, demands, actions, judgments or suits not arising from
any act or omission by the Borrower or its Affiliates, brought by an indemnified
Person against any other


133

--------------------------------------------------------------------------------





indemnified Person (other than disputes, claims, demands, actions, judgments or
suits involving claims against the Administrative Agent or a Joint Lead Arranger
in its capacity as such). NO PERSON ENTITLED TO INDEMNIFICATION UNDER CLAUSE (D)
OF THIS SECTION SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THE CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY. THE TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION
SYSTEMS USED BY THE ADMINISTRATIVE AGENT IS PROVIDED “AS IS” AND “AS AVAILABLE.”
NONE OF THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES WARRANTS THE
ADEQUACY OF SUCH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN
CONNECTION WITH ANY COMMUNICATIONS OR ANY TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS. No Person entitled to indemnification
under clause (d) of this Section, nor the Borrower or any Subsidiary, shall have
any liability for any special, punitive, indirect, exemplary or consequential
damages (including any loss of profits, business or anticipated savings)
relating to any Credit Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date); but the
foregoing shall not negate the Borrower’s obligations with respect to
Indemnified Liabilities. All amounts payable under this Section shall be paid
within 15 Business Days of receipt by the Borrower of an invoice relating
thereto setting forth such expense in reasonable detail. The agreements in this
Section shall survive repayment of the Loans and all other amounts payable
hereunder. Other than with respect to Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim, this Section shall not apply with
respect to any claims for Taxes which shall be governed exclusively by Section
5.4 and, to the extent set forth therein, Sections 2.10 and 3.5. For the
avoidance of doubt, the Borrower shall not be obligated under this Section with
respect to any allocated costs of in-house counsel.
13.6    Successors and Assigns; Participations and Assignments.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit and any Affiliate of any Lender that makes a Loan),
except that (i) except as expressly permitted by Section 10.3, the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit and


134

--------------------------------------------------------------------------------





any Affiliate of any Lender that makes a Loan), Participants (to the extent
provided in Section 13.6(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Letter of Credit
Issuer and the Lenders and each other Person entitled to indemnification under
Section 13.5) any legal or equitable right, remedy or claim under or by reason
of this Agreement.
(b)    (i) Subject to the conditions set forth in clause (b)(ii) below, any
Lender may at any time assign to one or more assignees (other than (A) a Person
other than a bank, investment bank, insurance company, mutual fund or other
institutional lender, as such terms are used in the Indentures, or (B) an
Ineligible Person) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including participations in L/C Obligations or Swingline Loans) at the time
owing to it) with the prior written consent (such consent not be unreasonably
withheld or delayed; it being understood that, notwithstanding the foregoing
clause, the Borrower shall have the right to withhold or delay its consent to
any assignment (x) if, in order for such assignment to comply with applicable
Requirements of Law, the Borrower would be required to obtain the consent of, or
make any filing or registration with, any Governmental Authority or (y) with
respect to an assignment of Commitments to an entity other than a commercial
bank or other financial institution customarily engaged in the business of
making loans in the oil and gas industry) of:
(A)    the Borrower; but no consent of the Borrower shall be required for an
assignment (1) to a Lender, an Affiliate of a Lender or an Approved Fund or (2)
if an Event of Default under Section 11.1 or Section 11.5 has occurred and is
continuing; and provided, further, that if the Borrower’s has not responded
within ten Business Days after the delivery of any written request for a
consent, such consent shall be deemed to have been given; and
(B)    the Administrative Agent, each Swingline Lender and each Letter of Credit
Issuer; but no consent of the Administrative Agent, a Swingline Lender or a
Letter of Credit Issuer shall be required for assignments in respect of the
Facility if such assignment is to a Person that is a Lender, an Affiliate of a
Lender or an Approved Fund with respect to a Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, (1) the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $25,000,000 (or,
in the case of an assignment to an existing Lender, $10,000,000) and increments
of $5,000,000 in excess thereof and (2) after giving effect to such assignment,
the amount of the remaining Commitment or Loans of the assigning Lender
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$15,000,000, in each case unless each of the Borrower, each Letter of Credit
Issuer, each Swingline Lender and the Administrative Agent otherwise consents
(which consents shall not be unreasonably withheld or delayed); but no such
consent of the


135

--------------------------------------------------------------------------------





Borrower shall be required if an Event of Default under Section 11.1 or Section
11.5 has occurred and is continuing; provided, further, that contemporaneous
assignments to a single assignee made by Affiliates of Lenders and related
Approved Funds shall be aggregated for purposes of meeting the minimum
assignment amount requirements stated above;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; but the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(iii)    Subject to acceptance and recording thereof pursuant to Section
13.6(b)(iv), from and after the effective date specified in each Assignment and
Acceptance, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.10,
2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 13.6(c).
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest amounts) of the Loans and L/C
Obligations and any payment made by the Letter of Credit Issuers under any
Letter of Credit owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). Further, the Register shall contain the name and address
of the Administrative Agent, the Lenders and the lending office through which
each such Person acts under this Agreement. The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Letter of Credit Issuers and the Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Letter of Credit
Issuers the Swingline Lenders and, solely with respect to itself, each other
Lender, at any reasonable time and from time to time upon reasonable prior
notice.


136

--------------------------------------------------------------------------------





(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 13.6(b) (unless waived)
and any written consent to such assignment required by Section 13.6(b), the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register.
(c)    (1) Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Swingline Lender or any Letter of Credit Issuer, sell
participations to one or more banks or other entities other than an Ineligible
Person (each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); but (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Letter of Credit Issuer and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of any Credit Document; but such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (i) or (ii) of the proviso to
Section 13.1 that affects such Participant, but the Participant shall have no
right to consent to any modification to the percentages specified in the
definitions of the terms “Majority Lenders”, “Majority Lenders”, “Required
Lenders” or “Borrowing Base Required Lenders”. Subject to Section 13.6(c)(ii),
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10, 2.11, 3.5 and 5.4 to the same extent as if it were a Lender
(subject to the limitations and requirements of those Sections as though it were
a Lender and had acquired its interest by assignment pursuant to Section
13.6(b), including the requirements of clauses (e), (f) and (i) of Section 5.4).
To the extent permitted by Requirements of Law, each Participant also shall be
entitled to the benefits of Section 13.8(a) as though it were a Lender if such
Participant agrees to be subject to Section 13.8(a) as though it were a Lender.
(i)    A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld); but the Participant shall be subject to the provisions in Section
2.12 as if it were an assignee under clauses (a) and (b) of this Section. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and related
interest amounts) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit


137

--------------------------------------------------------------------------------





or its other Obligations under any Credit Document) except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other Obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.
(d)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Letter of Credit Issuers or the Swingline Lenders at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender, and this Section shall not
apply to any such pledge or assignment of a security interest; but no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(e)    Subject to Section 13.16, the Borrower authorizes each Lender to disclose
to any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates before becoming a party to
this Agreement.
(f)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
13.7    Replacements of Lenders under Certain Circumstances.
(a)    The Borrower shall be permitted to replace any Lender that (i) requests
reimbursement for amounts owing pursuant to Section 2.10, 3.5 or 5.4, (ii) is
affected in the manner described in Section 2.10(a)(iii) and as a result thereof
any of the actions described in such Section is required to be taken, (iii)
becomes a Defaulting Lender (iv) does not consent to any waiver or amendment
desired by the Borrower requiring the consent of all Lenders, the Required
Lenders, the Borrowing Base Required Lenders or all Lenders directly affected
thereby (so long as the Majority Lenders have consented thereto), (v) does not
consent to a proposed Borrowing Base pursuant to Section 2.14 (so long as the
Required Lenders, or in the case of any increase in the Borrowing Base, the
Borrowing Base Required Lenders, have consented thereto) or (vi) has failed to
fund Loans, participations in Letters of Credit or Swingline Loans or has made a
notification or public statement that it does not intend or expect to comply
with its funding obligations hereunder, in each case as a result of its
determination that a condition precedent to funding has not or cannot be
satisfied pursuant to the definition of “Lender Default”, in each case, with a
replacement bank, lending institution or other financial institution, if (A)
such replacement does not conflict with any Requirement of Law, (B) no Event of
Default under Section 11.1 or 11.5 shall have occurred and be continuing at the
time of such replacement, (C) the replacement bank or institution shall


138

--------------------------------------------------------------------------------





purchase, at par, all Loans and the Borrower shall pay all other amounts (other
than any disputed amounts), pursuant to Section 2.10, 3.5 or 5.4, as the case
may be owing to such replaced Lender before the date of replacement, (D) the
replacement bank or institution shall be subject to the consent of the
Administrative Agent, the Swingline Lenders and the Letter of Credit Issuers (to
the extent the consent of such Person would be required if an assignment were
being made to such replacement bank or institution under Section 13.6(b)), (E)
the replaced Lender shall be obligated to make such replacement in accordance
with the provisions of Section 13.6(b) (but the Borrower shall be obligated to
pay the registration and processing fee referred to therein), and (F) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.  
(b)    Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section may be effected
pursuant to an Assignment and Acceptance executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.
13.8    Adjustments; Set-off.
(a)    If any Lender (a “Benefited Lender”) shall at any time receive any
payment in respect of any principal of or interest on all or part of the Loans
made by it, or the participations in Letters of Credit held by it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
11.5, or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such Benefited Lender shall (i) notify the
Administrative Agent of such fact, and (ii) purchase for cash at face value from
the other Lenders a participating interest in such portion of each such other
Lender’s Loans, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably in accordance with the aggregate principal of and accrued
interest on their respective Loans and other amounts owing them; but (A) if all
or any portion of such excess payment or benefits is thereafter recovered from
such Benefited Lender, such purchase shall be rescinded, and the purchase price
and benefits returned, to the extent of such recovery, but without interest and
(B) the provisions of this paragraph shall not be construed to apply to (1) any
payment made by any Credit Party pursuant to and in accordance with the express
terms of the Credit Documents, (2) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, Commitments or participations in Drawings to any assignee or Participant
or (3) any disproportionate payment obtained by a Lender as a result of the
extension by Lenders of the maturity date or expiration date of some but not all
Loans or Commitments or any increase in the Applicable Margin in respect of
Loans or Commitments of Lenders that have consented to any such extension. Each
Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Requirements of Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.
(b)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by Requirements
of Law, each Lender


139

--------------------------------------------------------------------------------





shall have the right, without prior notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
Requirements of Law, upon any amount becoming due and payable by the Borrower
under any Credit Document (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower. Each Lender agrees
promptly to notify the Borrower (and the Credit Parties, if applicable) and the
Administrative Agent after any such set-off and application made by such Lender;
but the failure to give such notice shall not affect the validity of such
set-off and application.
13.9    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission, i.e. a “pdf” or a “tif”), and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.
13.10    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
13.11    Integration. The Credit Documents represent the agreement of the
Borrower, the Guarantors, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Borrower, the Guarantors, the
Administrative Agent nor any Lender relative to subject matter hereof not
expressly set forth or referred to in the Credit Documents.
13.12    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
13.13    Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to the Credit Documents to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the nonexclusive general
jurisdiction of the courts of the State of New York, County of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;
(b)    consents that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or


140

--------------------------------------------------------------------------------





proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Requirements of Law or shall limit the
right to sue in any other jurisdiction;
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages; and
(f)    agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
13.14    Acknowledgments. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of the Credit Documents;
(b)    (i) the Facility and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification of any Credit Document) are an arm’s-length commercial
transaction between the Credit Parties, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, and the Credit Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the Transactions (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
any Transaction, each of the Administrative Agent and the Lenders is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary for any Credit Party or any of their respective Affiliates, equity
holders, creditors or employees or any other Person; (iii) neither the
Administrative Agent, any Joint Bookrunner, any Joint Lead Arranger, nor any
Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Credit Party with respect to any Transaction or
the process leading thereto, including with respect to any amendment, waiver or
other modification of any Credit Document (irrespective of whether the
Administrative Agent, any Joint Bookrunner, any Joint Lead Arranger or any
Lender has advised or is currently advising any Credit Party or their respective
Affiliates on other matters) and none of the Administrative Agent, any Joint
Bookrunner, any Joint Lead Arranger or any Lender has any obligation to any
Credit Party or their respective Affiliates with respect to the Transactions, in
each case, except those obligations expressly set forth in the Credit Documents;
(iv) the Credit Parties and their respective Affiliates will not assert any
claim based on alleged breach of fiduciary duty; (v) the Administrative Agent
and its Affiliates and each Lender and its Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its respective Affiliates, and none


141

--------------------------------------------------------------------------------





of the Administrative Agent or any Lender has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(vi) neither the Administrative Agent nor any Lender has provided and none will
provide any legal, accounting, regulatory or tax advice with respect to any
Transaction (including any amendment, waiver or other modification of any Credit
Document) and the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. The Borrower hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent with respect to any breach or alleged
breach of agency or fiduciary duty; and
(c)    no joint venture is created by the Credit Documents or otherwise exists
by virtue of the Transactions among the Lenders or among the Borrower, on the
one hand, and any Lender, on the other hand.
13.15    WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, EACH
LETTER OF CREDIT ISSUER AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO ANY CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
13.16    Confidentiality. Each Agent Bank, each Letter of Credit Issuer, each
Swingline Lender and each other Lender shall hold all information furnished by
or on behalf of the Borrower or any Subsidiary other than any such information
that is available to such Person on a nonconfidential basis before disclosure by
the Borrower or any such Subsidiary (“Confidential Information”), confidential
in accordance with its customary procedure for handling confidential information
of this nature and in any event may make disclosure (a) to such Person’s
Affiliates and the directors, officers, employees, attorneys, professional
advisors, independent auditors, trustees and agents of such Person or such
Person’s Affiliates, in each case who need to know such information in
connection with the administration of the Credit Documents (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information, are instructed to keep
such Confidential Information confidential and agree to keep such Confidential
Information confidential on the same terms as provided herein), (b) as required
or requested by any Governmental Authority, self-regulatory agency or
representative thereof purporting (on a reasonable basis, as determined by such
Person) to have jurisdiction over such Person or pursuant to legal process or
applicable Requirements of Law, (c) to any other party hereto, (d) in connection
with the exercise of any remedies under any Credit Document or any action or
proceeding relating to any Credit Document or the enforcement of rights
hereunder or thereunder, (e) subject to an agreement containing provisions
substantially the same as those of this Section, to (x) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (y) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder or to any credit insurance
provider related to the Borrower and its Obligations, (f) with the consent of
the Borrower, and (g) to the extent such Confidential Information (x) becomes
publicly available other than as a result of a breach of this Section, or (y)
becomes available to any Lender, any Swingline Lender, any Letter of Credit
Issuer, any Agent Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or any Subsidiary
thereof (unless such Swingline Lender, such Lender, such Letter of Credit
Issuer,


142

--------------------------------------------------------------------------------





such Agent Bank or such Affiliate has actual knowledge that such source owes an
obligation of confidence to the Borrower or any Subsidiary thereof with respect
to such Confidential Information); but unless specifically prohibited by
applicable Requirements of Law, each Lender, each Swingline Lender, each Letter
of Credit Issuer and each Agent Bank shall notify the Borrower (without any
liability for a failure to so notify the Borrower) of any request made to such
Person for Confidential Information by any Governmental Authority,
self-regulatory agency or representative thereof or pursuant to legal process or
applicable Requirements of Law (other than any such request in connection with
an examination of the financial condition of such Lender by such governmental
agency) before disclosure of such Confidential Information; provided, further,
that in no event shall any Lender, any Swingline Lender, any Letter of Credit
Issuer or any Agent Bank be obligated or required to return any materials
furnished by the Borrower or any Subsidiary; provided, further, that, at any
time after the Borrower has filed this Agreement with the SEC, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about the terms of this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agent Banks and the Lenders in connection with the
administration of the Credit Documents and the Commitments.
13.17    Release of Collateral and Guarantee Obligations; Disavowal of Liens.
(a)    The Secured Parties hereby irrevocably agree that the Liens granted to
the Administrative Agent by the Credit Parties on any Collateral shall be
automatically released (i) in full, as set forth in clauses (b) or (c) below,
(ii) upon the Disposition of such Collateral (including as part of or in
connection with any other Disposition permitted hereunder) to any Person other
than another Credit Party, to the extent such Disposition is made in compliance
with the terms of this Agreement (and the Administrative Agent may rely
conclusively on a certificate to that effect provided to it by any Credit Party
upon its reasonable request without further inquiry), (iii) to the extent such
Collateral is comprised of property leased to a Credit Party, upon termination
or expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Majority Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the Guarantee and (vi) as required by the Administrative Agent to effect
any Disposition of Collateral in connection with any exercise of remedies of the
Administrative Agent pursuant to the Security Documents; but in the case of
clauses (ii), (iii), or (v), such release of Liens shall be conditioned upon the
concurrent release of any then-existing Enumerated Lien on such Collateral. Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those being released) upon (or obligations
(other than those being released) of the Credit Parties in respect of) all
interests retained by the Credit Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral to
the extent required by the applicable Credit Documents, except to the extent
otherwise released in accordance with the provisions of the Credit Documents.
Additionally, the Secured Parties hereby irrevocably agree that any Guarantor
shall be automatically released from the Guarantee in respect of the Facility
upon (i) consummation of any transaction permitted hereunder resulting in such
Guarantor becoming an Excluded Subsidiary (including an Unrestricted
Subsidiary), (ii) consummation of any transaction permitted hereunder resulting
in such Guarantor no longer being a Subsidiary of the Borrower or (iii) such
Guarantor no longer being a guarantor under any Junior Lien Debt or any
Indenture. Further, the Administrative Agent shall release any Guarantor from
the Guarantee


143

--------------------------------------------------------------------------------





if such Guarantor ceases to be a Material Subsidiary, promptly upon the Borrower
delivering a request for such release to the Administrative Agent. The Secured
Parties hereby (i) authorize the Administrative Agent to (all without the
further consent or joinder of any Secured Party), and the Administrative Agent
shall, execute and deliver any instruments, documents, and agreements necessary
or desirable to effect, evidence and/or confirm the release of any Guarantor or
Collateral pursuant to (and subject to the requirements of) the foregoing
provisions of this Section and (ii) agree that (w) the Administrative Agent’s
entry into the Intercreditor Agreement and any Acceptable Collateral Trust
Agreement is reasonable and consent to such Intercreditor Agreement and any such
Acceptable Collateral Trust Agreement and to the Administrative Agent’s
execution thereof, (x) the Administrative Agent is authorized, without any
further consent of any Secured Party, to enter into or amend any other
intercreditor agreement or collateral trust agreement with the agent or other
representatives of the holders of Indebtedness that is permitted to be secured
by a Lien on the Collateral that is permitted under this Agreement, in each case
for the purpose of adding the holders of such Indebtedness (or their
representative) as a party thereto and otherwise causing such Indebtedness to be
subject thereto (it being understood that any such amendment, amendment and
restatement or supplement may make such other changes to the applicable
intercreditor agreement or the applicable collateral trust agreement as, in the
good faith determination of the Administrative Agent, are required to effectuate
the foregoing), (y) the Administrative Agent may rely exclusively on a
certificate of an Authorized Officer of the Borrower as to whether any such
other Liens are permitted and (z) any such intercreditor agreement or collateral
trust agreement referred to in clause (x) above and the Intercreditor Agreement
and any Acceptable Collateral Trust Agreement, entered into by the Collateral
Agent (as defined therein), shall be binding on the Secured Parties. Upon any
such release, any representation, warranty or covenant contained in any Credit
Document relating to any such Collateral or Guarantor shall no longer be deemed
to be repeated.
(b)    Notwithstanding anything to the contrary contained in any Credit
Document, upon the Discharge of Priority Lien Obligations (as defined in the
Intercreditor Agreement), all security interests and Liens in all Collateral and
all obligations under all the Credit Documents shall be automatically released
and discharged as contemplated by the Intercreditor Agreement, and the
Administrative Agent shall (without notice to, or vote or consent of, any
Secured Party) take such actions as shall be required, advisable or reasonably
requested by the Borrower to evidence or otherwise more fully effect the
foregoing, but such Obligations shall be reinstated if after such release any
portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.
(c)    If any Lender determines, acting reasonably, that any applicable law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to hold or benefit from a Lien over real property
pursuant to any law of the United States or any State thereof, such Lender may
notify the Administrative Agent and disclaim any benefit of such security
interest to the extent of such illegality; but such determination or disclaimer
shall not invalidate or render unenforceable such Lien for the benefit of any
other Lender.


144

--------------------------------------------------------------------------------





13.18    USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”), it is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow the Administrative Agent and
such Lender to identify each Credit Party in accordance with the PATRIOT Act.
13.19    Payments Set Aside. To the extent that any payment made by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.
13.20    Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any monetary Obligation is rescinded or must otherwise be restored or returned
by the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.
13.21    Disposition of Proceeds. If executed and delivered, any Security
Document may contain an assignment by the applicable Credit Party unto and in
favor of the Administrative Agent for the benefit of the Secured Parties of all
of such Credit Party’s interest in and to its as-extracted collateral in the
form of production and all proceeds attributable thereto which may be produced
from or allocated to the Collateral covered thereby. If executed and delivered,
the Security Documents may further provide in general for the application of
such proceeds to the satisfaction of the Obligations described therein and
secured thereby. Notwithstanding the assignment contained in such Security
Documents, unless an Event of Default is continuing, (a) the Administrative
Agent and the Secured Parties agree that they will neither notify the purchaser
or purchasers of such production nor take any other action to cause such
proceeds to be remitted to the Administrative Agent or any other Secured Party,
and all such proceeds shall be permitted to be paid to the Borrower and its
Subsidiaries, and (b) the Secured Parties hereby authorize the Administrative
Agent to take such actions as may be necessary to cause such proceeds to be paid
to the Borrower and/or such Subsidiaries.
13.22    Collateral Matters; Hedge Agreements. The benefit of the Security
Documents and of the provisions of this Agreement relating to any Collateral
securing the Obligations shall also extend to and be available on a pro rata
basis to any Hedge Bank under any Hedge Agreement


145

--------------------------------------------------------------------------------





giving rise to Lender Hedging Obligations, in each case, after giving effect to
all netting arrangements relating to such Hedge Agreements; but, with respect to
any Hedge Agreement that remains secured after the Hedge Bank thereto is no
longer a Lender or an Affiliate of a Lender, the provisions of Article XII shall
also continue to apply to such Hedge Bank in consideration of its benefits
hereunder and each such Hedge Bank shall, if requested by the Administrative
Agent, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to evidence the continued applicability of the provisions of Article XII.
No Person shall have any voting rights under any Credit Document solely as a
result of the existence of Lender Hedging Obligations.
13.23    Consent to Bail-In of EEA Financial Institutions. Notwithstanding
anything to the contrary in any Credit Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any EEA Financial Institution arising under
any Credit Document, to the extent such liability is unsecured, may be subject
to the write-down and conversion powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
any Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
13.24    Restatement; Original Credit Agreement.
(a)    From and after the Closing Date, the Original Credit Agreement shall be
amended and restated in its entirety by this Agreement, and the Original Credit
Agreement shall thereafter be of no further force and effect, except that the
Borrower, the Administrative Agent and the Lenders agree that (i) the incurrence
by the Borrower of the “Obligations” under and as defined in the Original Credit
Agreement (whether or not such Obligations are contingent as of the Closing
Date) shall continue to exist under and be evidenced by this Agreement and the
other Credit Documents, (ii) the Borrower shall pay any break funding costs
incurred on the Closing Date under Section 2.11 of the Original Credit
Agreement, (iii) the Original Credit Agreement shall continue to evidence the
representations and warranties made by the Borrower before the Closing Date,
(iv) except as expressly stated herein or amended, restated, amended and
restated or otherwise modified, the other Credit Documents are ratified and
confirmed as remaining unmodified and in full force


146

--------------------------------------------------------------------------------





and effect with respect to all Obligations, and (v) the Original Credit
Agreement shall continue to evidence any action or omission performed or
required to be performed pursuant to the Original Credit Agreement before the
Closing Date (including any failure, before the Closing Date, to comply with the
covenants contained in the Original Credit Agreement). The amendments and
restatements set forth herein shall not cure any breach thereof or any “Default”
or “Event of Default” under and as defined in the Original Credit Agreement
existing before the Closing Date. This Agreement is not in any way intended to
constitute a novation of the obligations and liabilities existing under the
Original Credit Agreement or evidence payment of all or any portion of such
obligations and liabilities.
(b)     The terms and conditions of this Agreement and the Administrative
Agent’s, the Lenders’ and the Letter of Credit Issuers’ rights and remedies
under this Agreement and the other Credit Documents shall apply to all of the
Obligations incurred under the Original Credit Agreement and the Letters of
Credit issued thereunder.
(c)     On and after the Closing Date, (i) all references to the Original Credit
Agreement (or to any amendment or any amendment and restatement thereof) in the
Credit Documents (other than this Agreement) shall be deemed to refer to the
Original Credit Agreement, as amended and restated hereby (as it may be further
amended, restated, amended and restated or otherwise modified), (ii) all
references to any section (or subsection) of the Original Credit Agreement or in
any Credit Document (but not herein) shall be amended to become, mutatis
mutandis, references to the corresponding provisions of this Agreement and (iii)
except as the context otherwise provides, on or after the Closing Date, all
references to this Agreement herein (including for purposes of indemnification
and reimbursement of fees) shall be deemed to be references to the Original
Credit Agreement, as amended and restated hereby (as it may be further amended,
modified or restated).


147

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
CHESAPEAKE ENERGY CORPORATION, as the Borrower




By:
/s/ Erik S. Fares
 
Name: Erik S. Fares
 
Title: Vice President and Treasurer






--------------------------------------------------------------------------------







MUFG UNION BANK, NA., as Administrative Agent, Co-Syndication Agent, Letter of
Credit Issuer, Swingline Lender and Lender




By:
/s/ Mark Oberreuter
 
Name: Mark Oberreuter
 
Title: Authorized Signatory






--------------------------------------------------------------------------------







MUFG BANK, LTD., as Lender




By:
/s/ Mark Oberreuter
 
Name: Mark Oberreuter
 
Title: Authorized Signatory






--------------------------------------------------------------------------------







WELLS FARGO BANK NATIONAL ASSOCIATION, as Co-Syndication Agent, Swingline
Lender, Letter of Credit Issuer and Lender




By:
/s/ John Mammen
 
Name: John Mammen
 
Title: Director






--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent, Swingline Lender, Letter of
Credit Issuer and Lender




By:
/s/ Debra Hrelja
 
Name: Debra Hrelja
 
Title: Vice President






--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as Letter of Credit Issuer and Lender




By:
/s/ Kathleen L. Padilla
 
Name: Kathleen L. Padilla
 
Title: Director






--------------------------------------------------------------------------------







BMO HARRS BANK N.A., as Letter of Credit Issuer and Lender




By:
/s/ Gumaro Tijerina
 
Name: Gumaro Tijerina
 
Title: Managing Director






--------------------------------------------------------------------------------







CITICORP NORTH AMERICA, INC., as Letter of Credit Issuer and Lender




By:
/s/ James Reilly
 
Name: James Reilly
 
Title: Vice President








--------------------------------------------------------------------------------







CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Letter of Credit Issuer and
Lender




By:
/s/ Joseph Cariello
 
Name: Joseph Cariello
 
Title: Director
 
 
By:
/s/ Michael Willis
 
Name: Michael Willis
 
Title: Managing Director






--------------------------------------------------------------------------------







MIZUHO BANK, LTD., as Letter of Credit Issuer and Lender




By:
/s/ Donna DeMagistris
 
Name: Donna DeMagistris
 
Title: Authorized Signatory






--------------------------------------------------------------------------------







ROYAL BANK OF CANADA, as Letter of Credit Issuer and Lender




By:
/s/ Kristan Spivey
 
Name: Kristan Spivey
 
Title: Authorized Signatory






--------------------------------------------------------------------------------







ABN AMRO CAPITAL USA LLC, as Lender




By:
/s/ Darrell Holley
 
Name: Darrell Holley
 
Title: Managing Director
 
 
By:
/s/ Scott Myatt
 
Name: Scott Myatt
 
Title: Executive Director








--------------------------------------------------------------------------------







DNB Capital LLC, as Lender




By:
/s/ Byron Cooley
 
Name: Byron Cooley
 
Title: Senior Vice President
 
 
By:
/s/ Robert Dupree
 
Name: Robert Dupree
 
Title: Senior Vice President








--------------------------------------------------------------------------------







EXPORT DEVELOPMENT CANADA, as Lender




By:
/s/ Trevor Mulligan
 
Name: Trevor Mulligan
 
Title: Financing Manager
 
 
By:
/s/ Eric Beltrami
 
Name: Eric Beltrami
 
Title: Senior Associate






--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA, as Lender




By:
/s/ Annie Carr
 
Name: Annie Carr
 
Title: Authorized Signatory






--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A., as Lender




By:
/s/ Michael King
 
Name: Michael King
 
Title: Authorized Signatory






--------------------------------------------------------------------------------







MORGAN STANLEY SENIOR FUNDING, INC., as Lender




By:
/s/ Michael King
 
Name: Michael King
 
Title: Vice President






--------------------------------------------------------------------------------







NATIXIS, NEW YORK BRANCH, as Lender




By:
/s/ Vikram Nath
 
Name: Vikram Nath
 
Title: Director
 
 
By:
/s/ Brian O'Keefe
 
Name: Brian O'Keefe
 
Title: Vice President








--------------------------------------------------------------------------------





Schedule 1.1
Chesapeake Energy Corporation


Commitments


Name of Lender
Commitment
MUFG Bank, Ltd.
$
90,000,000


MUFG Union Bank, N.A.
$
120,000,000


Wells Fargo Bank, N.A.
$
210,000,000


JPMorgan Chase Bank, N.A.
$
210,000,000


Bank of America, N.A.
$
210,000,000


BMO Harris Bank N.A.
$
210,000,000


Citicorp North America, Inc.
$
210,000,000


Crédit Agricole Corporate and Investment Bank
$
210,000,000


Mizuho Bank, Ltd.
$
210,000,000


Royal Bank of Canada
$
210,000,000


ABN Amro Capital USA LLC
$
185,000,000


DNB Capital LLC
$
185,000,000


Export Development Canada
$
185,000,000


Goldman Sachs Bank USA
$
185,000,000


Morgan Stanley Bank, N.A.
$
50,000,000


Morgan Stanley Senior Funding, Inc.
$
135,000,000


Natixis, New York Branch
$
185,000,000


Total Commitment
$
3,000,000,000









--------------------------------------------------------------------------------





Schedule 3.1(a)
Chesapeake Energy Corporation


Letter of Credit Issuance Limits
Name of Letter of Credit Issuer
Letter of Credit Issuance Limit
MUFG Union Bank, N.A.
$
111,111,111.12


JPMorgan Chase Bank, N.A.
$
111,111,111.11


Wells Fargo Bank, National Association
$
111,111,111.11


Bank of America, N.A.
$
111,111,111.11


BMO Harris Bank N.A.
$
111,111,111.11


Citicorp North America, Inc.
$
111,111,111.11


Crédit Agricole Corporate and Investment Bank
$
111,111,111.11


Mizuho Bank, Ltd.
$
111,111,111.11


Royal Bank of Canada
$
111,111,111.11


Total Letter of Credit Issuance Limit
$
1,000,000,000.00









--------------------------------------------------------------------------------





Schedule 3.1(b)
Chesapeake Energy Corporation


Original Credit Agreement Letters of Credit
Reference Number
Letter of Credit Issuer
Beneficiary
Maturity
 
Face Amount


68127070
Bank of America
Nexus Gas Transmission, LLC
1/15/2019
 
$
58,400,000


TFTS-774772
JP Morgan
EXCO Operating Company LP
9/1/2019
 
$
35,200,000


NUSCGS003099
JP Morgan
Glass Mountain Pipeline, LLC
3/31/2019
 
$
17,990,336


NUSCGS003088
JP Morgan
Penneast Pipeline Company, LLC
3/31/2019
 
$
16,014,375


616737028
Credit Agricole
Merrill Lynch Commodities, Inc.
6/14/2019
 
$
11,600,000


S337366M
MUFG Union Bank
Indigo Haynesville LLC
4/30/2019
 
$
8,070,000


S234957
MUFG Union Bank
Liberty Mutual Insurance Company
6/30/2019
 
$
7,000,000


613337002
Credit Agricole
Tennessee Gas Pipeline Company, LLC
5/12/2019
 
$
5,100,000


S331355M
MUFG Union Bank
Liberty Mutual Insurance Company
2/26/2019
 
$
5,000,000


TFTS-988416
JP Morgan
Stagecoach Pipeline and Storage Company LLC
3/24/2019
 
$
5,000,000


S331365M
MUFG Union Bank
RLI Insurance Company
2/28/2019
 
$
4,500,000


IS0408189U
Wells Fargo
ANR Pipeline Company
12/31/2018
 
$
900,000


609837026
Credit Agricole
BP Energy Company
4/7/2019
 
$
789,999


S326684M
MUFG Union Bank
Karnes Electric Cooperative, Inc.
5/6/2019
 
$
638,755


S237093
MUFG Union Bank
Chevron North America E&P Company
9/15/2019
 
$
600,000


S337539M
MUFG Union Bank
Starr Indemnity & Liability Insurance Company
7/22/2019
 
$
400,000


616737021
Credit Agricole
Steckman Ridge LP
5/31/2019
 
$
195,000


616037010
Credit Agricole
NextEra Energy Power Marketing, LLC
6/7/2019
 
$
180,000


810838056
Credit Agricole
Union Gas Limited
3/31/2019
 
$
180,000


820438009
Credit Agricole
Tallgrass Interstate Gas Transmission, LLC
2/28/2019
 
$
145,998


S237094
MUFG Union Bank
Four Star Oil
9/15/2019
 
$
120,000


S318648M
MUFG Union Bank
Mid Continent Casualty Company
7/20/2019
 
$
50,000


S235226
MUFG Union Bank
Kay Electric Cooperative Inc.
4/30/2019
 
$
50,000


S330344M
MUFG Union Bank
Morgan Stanley Capital Group Inc.
4/5/2019
 
$
1


S332271M
MUFG Union Bank
BP Energy Company
4/7/2019
 
$
1







--------------------------------------------------------------------------------





Schedule 8.4
Chesapeake Energy Corporation


Litigation


None.






--------------------------------------------------------------------------------





Schedule 8.12
Chesapeake Energy Corporation


Subsidiaries


Guarantors and Material Subsidiaries
1.
Chesapeake AEZ Exploration, L.L.C.
2.
Chesapeake Appalachia, L.L.C.
3.
Chesapeake E&P Holding, L.L.C.
4.
Chesapeake Energy Louisiana Corporation
5.
Chesapeake Energy Marketing, L.L.C.
6.
Chesapeake Exploration, L.L.C.
7.
Chesapeake Land Development Company, L.L.C.
8.
Chesapeake Louisiana, L.P.
9.
Chesapeake Midstream Development, L.L.C.
10.
Chesapeake NG Ventures Corporation
11.
Chesapeake Operating, L.L.C.
12.
Chesapeake Plains, LLC
13.
Chesapeake Royalty, L.L.C.
14.
Chesapeake VRT, L.L.C.
15.
Chesapeake-Clements Acquisition, L.L.C.
16.
CHK Energy Holdings, Inc.
17.
CHK Utica, L.L.C.
18.
Compass Manufacturing, L.L.C.
19.
EMLP, L.L.C.
20.
Empress Louisiana Properties, L.P.
21.
Empress, L.L.C.
22.
GSF, L.L.C.
23.
MC Louisiana Minerals, L.L.C.
24
MC Mineral Company, L.L.C.
25.
MidCon Compression, L.L.C.
26.
Nomac Services, L.L.C.
27.
Northern Michigan Exploration Company, L.L.C.
28.
Sparks Drive SWD, Inc.
29.
Winter Moon Energy Corporation





--------------------------------------------------------------------------------




Unrestricted Subsidiaries
1.
Chesapeake Oilfield Services, Inc.
2.
CHK Cleveland Tonkawa, L.L.C.
3.
COS Holdings, L.L.C.
4.
Peake Fuel Solutions, L.L.C.
5.
Ventura, LLC
6.
Beehive Land, LLC
7.
Castle Land, LLC
8.
Daisy Land, LLC
9.
Eureka Land, LLC
10.
Giant Land, LLC
11.
Hartshorne Gathering, LLC
12.
Link Land, LLC
13.
Old Faithful Land, LLC
14.
Rift Land, LLC
15.
Riverside Land, LLC
16.
Splendid Land, LLC







--------------------------------------------------------------------------------





Schedule 10.1
Chesapeake Energy Corporation


Closing Date Indebtedness
Description of Indebtedness
Amount
7.25% senior notes due 2018
$
43,834,000


Floating rate senior notes due 2019
$
379,552,000


6.625% senior notes due 2020
$
437,049,000


6.875% senior notes due 2020
$
227,720,000


6.125% senior notes due 2021
$
547,532,000


5.375% senior notes due 2021
$
266,680,000


L+750% 1.5L term loan due 2021
$
1,232,573,135


4.875% senior notes due 2022
$
451,225,000


8.00% senior secured 2L notes due 2022
$
1,416,769,000


5.75% senior notes due 2023
$
337,753,000


8.00% senior unsecured notes due 2025
$
1,300,000,000


8.00% senior unsecured notes due 2027
$
1,300,000,000


5.50% contingent convertible senior notes
$
1,250,000,000


2.25% contingent convertible senior notes
$
8,732,000


Promissory Note, dated as of July 18, 2016, owed to the Circelli, Walter &
Young, PLLC Trust Account
$
9,715,000









--------------------------------------------------------------------------------





Schedule 10.2
Chesapeake Energy Corporation


Closing Date Liens


None.




--------------------------------------------------------------------------------





Schedule 10.8
Chesapeake Energy Corporation


Closing Date Negative Pledge Agreements


None.




--------------------------------------------------------------------------------





Schedule 10.9
Chesapeake Energy Corporation


Closing Date Contractual Encumbrances


None.




--------------------------------------------------------------------------------





Schedule 10.12
Chesapeake Energy Corporation


Closing Date Affiliate Transactions


None.




--------------------------------------------------------------------------------





Schedule 13.2
Chesapeake Energy Corporation


Notice Address


To the Borrower:
 
Chesapeake Energy Corporation
6100 North Western Avenue
Oklahoma City, OK 73118
Attention: Treasurer
CorporateFinance@chk.com
Website: http://www.chk.com/
 
 
To the Administrative Agent:
 
1100 Louisiana Street, Suite 4850
Houston, TX 77002-5216
Attn: Stephen Warfel
Email: swarfel@us.mufg.jp





--------------------------------------------------------------------------------




EXHIBIT A




FORM OF NOTICE OF BORROWING


[Date] 1 
MUFG Union Bank, N.A.
as Administrative Agent [and a Swingline Lender] 2 


[[Swingline Lender Name],
as a Swingline Lender]]


Re:
Chesapeake Energy Corporation Notice of Borrowing



Ladies and Gentlemen:


This Notice of Borrowing is delivered to you pursuant to Section 2.3 of that
certain Amended and Restated Credit Agreement, dated as of September 12, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Chesapeake Energy Corporation, an Oklahoma
corporation (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”), MUFG Union Bank, N.A., as Administrative Agent, a Swingline Lender,
and a Letter of Credit Issuer, and each other Swingline Lender and Letter of
Credit Issuer from time to time party thereto (such terms and each other
capitalized term used but not defined herein having the meaning provided in the
Credit Agreement).
The Borrower hereby requests that a Borrowing be extended as follows:
(i)    Requested Borrowing is to consist of [ABR Loans][LIBOR Loans][Swingline
Loan from the Swingline Lender addressed in this Notice of Borrowing]
(ii)    Aggregate amount of the requested Borrowing is $[                   ];
(iii)    Date of such Borrowing is [                   ], 20[    ];
(iv)    In the case of a Borrowing of LIBOR Loans, the initial Interest Period
applicable thereto is [                   ]; 3 
________________________________________________________ 
1 Date of Notice of Borrowing: To be submitted (A) in the case of any LIBOR
Loans to be made on the Closing Date, before 1:00 p.m. at least two Business
Days’ prior to the Closing Date; (B) in the case of any LIBOR Loans to be made
after the Closing Date, before 1:00 p.m. at least three Business Days’ prior to
the Borrowing of such LIBOR Loans; (C) in the case of any ABR Loans, before 1:00
p.m. on the date of Borrowing of such ABR Loans; or (D) in the case of any
Swingline Loans, before 4:00 p.m. on the date of Borrowing of such Swingline
Loans. All of the foregoing times are New York time.
2 Insert Swingline Lender references if a Swingline Loan is being requested.
3 If no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


A-1

--------------------------------------------------------------------------------






(v)    Location and number of the account to which funds are to be disbursed is
as follows:


[
 
]
[
 
]
[
 
]
[
 
]
[
 
]







[Remainder of page intentionally left blank; signature page follows]




A-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed this Notice of Borrowing
by its authorized representative as of the day and year first above written.
CHESAPEAKE ENERGY CORPORATION




By:
 
 
Name:
 
Title:







Signature Page
Chesapeake Energy Corporation
Notice of Borrowing




--------------------------------------------------------------------------------




EXHIBIT B




FORM OF LETTER OF CREDIT REQUEST


[Date] 1 
MUFG Union Bank, N.A.,
as Administrative Agent [and a Letter of Credit Issuer]


[[Letter of Credit Issuer Name],
as a Letter of Credit Issuer] 2 


Re:
Chesapeake Energy Corporation Letter of Credit Request



Ladies and Gentlemen:


This Letter of Credit Request is delivered to you pursuant to Section 3.2 of
that certain Amended and Restated Credit Agreement, dated as of September 12,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Chesapeake Energy Corporation, an
Oklahoma corporation (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”), MUFG Union Bank, N.A., as Administrative Agent, a
Swingline Lender, and a Letter of Credit Issuer, and each other Swingline Lender
and Letter of Credit Issuer from time to time party thereto (such terms and each
other capitalized term used but not defined herein having the meaning provided
in the Credit Agreement).
The Borrower hereby requests that a Letter of Credit be issued by the Letter of
Credit Issuer addressed in this Letter of Credit Request:
(i)    on [insert date of requested issuance]
(ii)    in the aggregate Stated Amount of $[_________];
(iii)    in favor of [insert name and address of beneficiary];
(iv)    which expires on [insert date at least five Business Days prior to
Maturity Date (unless a later expiration date is permitted under Section
3.1(b))];
(v)    which automatically renews for [__]-month periods; and
(vi)    which specifies that a drawing may be made only in the event of the
occurrence of the following conditions: [insert drawing conditions]
The undersigned hereby agrees that the Letter of Credit Issuer is expressly
authorized to make such changes from the form of this Request as the Letter of
Credit Issuer in its reasonable discretion may deem advisable, provided no such
changes shall vary the principal terms hereof.
________________________________________________________ 
1 Date of Letter of Credit Request (before 1:00 p.m. (New York time) at least
two Business Days prior to the date of issuance or such lesser number as may be
agreed by the Administrative Agent and the Letter of Credit Issuer).
2 Insert appropriate Letter of Credit Issuer.
[Remainder of page intentionally left blank; signature page follows]


B-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed this Letter of Credit
Request by its authorized representative as of the day and year first above
written.
CHESAPEAKE ENERGY CORPORATION




By:
 
 
Name:
 
Title:







Signature Page
Chesapeake Energy Corporation
Letter of Credit Request




--------------------------------------------------------------------------------




EXHIBIT C




FORM OF CLOSING CERTIFICATE
September 12, 2018


Reference is made to Section 6.6 of that certain Amended and Restated Credit
Agreement, dated as of September 12, 2018 (the “Credit Agreement”), among
Chesapeake Energy Corporation, an Oklahoma corporation (the “Borrower”), the
Lenders party thereto, MUFG Union Bank, N.A., as Administrative Agent, a
Swingline Lender, and a Letter of Credit Issuer, and each other Swingline Lender
and Letter of Credit Issuer party thereto. Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Credit
Agreement.


The undersigned, Erik Fares, the Vice President and Treasurer of the Borrower,
solely in his capacity as such and not individually, hereby certifies that, as
of the date hereof and immediately after giving effect to the consummation of
the Transactions:


(a)    All representations and warranties made by the Credit Parties in the
Credit Documents are, to my knowledge, true and correct in all material respects
(unless such representations and warranties are already qualified by materiality
or Material Adverse Effect, in which case they are true and correct in all
respects) on and as of the date hereof (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects
(unless such representations and warranties are already qualified by materiality
or Material Adverse Effect, in which case they are true and correct in all
respects) as of such earlier date).


(b)    No Default or Event of Default has occurred and is continuing.


(c)    To my knowledge, no Material Adverse Effect has occurred since December
31, 2017.


(d)    The Borrower, on a consolidated basis with its Restricted Subsidiaries,
is Solvent.


[Remainder of page intentionally left blank; signature page follows]


C-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Closing
Certificate as of the date first set forth above.
 
By:
 
 
Erik Fares
 
Vice President and Treasurer
of Chesapeake Energy Corporation







Signature Page
Chesapeake Energy Corporation
Closing Certificate




--------------------------------------------------------------------------------




EXHIBIT D


FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
This Assignment and Acceptance Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement (as defined below), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases, assumes and
accepts from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto that represents the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including without limitation any letters of credit, guarantees and
swingline loans included in such facilities), and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether know or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.
1.
Assignor:
 
2.
Assignee:
 
3.
Borrower:
Chesapeake Energy Corporation
4.
Administrative Agent:
MUFG Union Bank, N.A., as Administrative Agent under the Credit Agreement (as
defined below).
5.
Credit Agreement:
That certain Amended and Restated Credit Agreement, dated as of September [●],
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CHESAPEAKE ENERGY CORPORATION, an Oklahoma
corporation (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”), MUFG UNION BANK, N.A., as Administrative Agent, a Swingline Lender,
and a Letter of Credit Issuer, and each other Swingline Lender and Letter of
Credit Issuer from time to time party thereto (such terms and each other
capitalized term used but not defined herein having the meaning provided in the
Credit Agreement).



D-1

--------------------------------------------------------------------------------




6.
Assigned Interest:
 

Total Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned 1
Percentage Assigned of Total Commitment/Loans 2
$______________
$______________
____________%



Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
7.
Notice and Wire Instructions:
 

 


[NAME OF ASSIGNOR]


Notices:


_________________________
_________________________
_________________________
Attention:
Telecopier:


with a copy to:
_________________________
_________________________
_________________________
Attention:
Telecopier:


Wire Instructions:


[_________________]
 


[NAME OF ASSIGNEE]


Notices:


_________________________
_________________________
_________________________
Attention:
Telecopier:


with a copy to:
_________________________
_________________________
_________________________
Attention:
Telecopier:


Wire Instructions:


[_________________]

________________________________________________________ 
1 (1) The amount of the Commitment or Loans of the assigning Lender being
assigned pursuant to this Assignment shall not be less than $25,000,000 (or in
the case of an assignment to an existing Lender $10,000,000) and increments of
$5,000,000 in excess thereof and (2) after giving effect to this Assignment, the
amount of the remaining Commitment or Loans of the assigning Lender (determined
as of the date this Assignment is delivered to the Administrative Agent) shall
not be less than $15,000,000, in each case unless each of the Borrower, each
Letter of Credit Issuer, each Swingline Lender and the Administrative Agent
otherwise consents (which consents shall not be unreasonably withheld or
delayed).
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


[Remainder of page intentionally left blank; signature page follows]


D-2

--------------------------------------------------------------------------------





The terms set forth in this Assignment are hereby agreed to:


ASSIGNOR:
[NAME OF ASSIGNOR]
 
By:
 
 
 
Name:
 
Title:



ASSIGNEE:
[NAME OF ASSIGNEE]
 
By:
 
 
 
Name:
 
Title:





Signature Page
Chesapeake Energy Corporation
Assignment and Acceptance Agreement




--------------------------------------------------------------------------------




[Consented to and] 1 Accepted by:


MUFG UNION BANK, N.A.,
as Administrative Agent[, Letter of Credit Issuer and Swingline Lender]
 
By:
 
 
 
Name:
 
Title:





[Consented to by:


Wells Fargo Bank, National Association,
as Letter of Credit Issuer and Swingline Lender


By:
 
 
 
Name:
 
Title:





Consented to by:


JPMorgan Chase Bank, N.A.,
as Letter of Credit Issuer and Swingline Lender


By:
 
 
 
Name:
 
Title: ] 2





________________________________________________________ 
1 Include or exclude bracketed language as necessary to comply with consent
requirements set forth in Section 13.6(b)of the Credit Agreement.
2 Include if consents of the Swingline Lenders and Letter of Credit Issuers are
required pursuant to Section 13.6(b) of the Credit Agreement.
Signature Page
Chesapeake Energy Corporation
Assignment and Acceptance Agreement




--------------------------------------------------------------------------------






[Consented to by:


CHESAPEAKE ENERGY CORPORATION
 
By:
 
 
 
Name:
 
Title: ] 3





________________________________________________________ 
3 Include if consent of the Borrower is required pursuant to Section 13.6(b) of
the Credit Agreement.






Signature Page
Chesapeake Energy Corporation
Assignment and Acceptance Agreement




--------------------------------------------------------------------------------




ANNEX 1


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ACCEPTANCE AGREEMENT


1.
Representations and Warranties.

1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all the requirements
to be an assignee under Section 13.6 of the Credit Agreement (subject to such
consents, if any, as may be required thereunder), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decisions to
acquire the Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest and (vii) if it is a Non‑U.S.
Lender, attached to the Assignment is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at that
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.


Annex 1-1

--------------------------------------------------------------------------------




2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3.General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed and interpreted in accordance with, the law of the State of New
York.




Annex 1-2

--------------------------------------------------------------------------------




EXHIBIT E




FORM OF PROMISSORY NOTE


New York, New York
September 12, 2018
FOR VALUE RECEIVED, the undersigned, CHESAPEAKE ENERGY CORPORATION, an Oklahoma
corporation (the “Borrower”), hereby unconditionally promises to pay to
[__________] or its registered assigns (the “Lender”), at the Administrative
Agent’s Office or at such other place as the Administrative Agent shall have
specified for such purpose by notice to the Borrower, in Dollars and in
immediately available funds, in accordance with the Credit Agreement (as defined
below; capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement) on the Maturity Date,
[(i)] the aggregate unpaid principal amount, if any, of all Loans made by the
Lender to the Borrower [and (ii) the aggregate unpaid principal amount, if any,
of all Swingline Loans made by the Lender to the Borrower].1 The Borrower
further promises to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates per annum and
on the dates specified in Section 2.8 of the Credit Agreement.
This Promissory Note is one of the promissory notes referred to in Section
2.5(e) of that Amended and Restated Credit Agreement, dated as of September 12,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the lenders from time to time
party thereto, MUFG UNION BANK, N.A., as Administrative Agent, a Swingline
Lender, and a Letter of Credit Issuer, and each other Swingline Lender and
Letter of Credit Issuer from time to time party thereto.
This Promissory Note is subject to, and the Lender is entitled to the benefits
of, the provisions of the Credit Agreement, and the Loans [and Swingline Loans]
evidenced hereby are guaranteed and secured as and to the extent provided
therein and in the other Credit Documents. The Loans [and Swingline Loans]
evidenced hereby are, in each case, subject to prepayment prior to the Maturity
Date, in whole or in part, as provided in the Credit Agreement.
All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
diligence, presentment, demand, protest and notice of any kind whatsoever in
connection with this Promissory Note. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or the Lender, any right,
remedy, power or privilege hereunder or under the Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
A waiver by the Administrative Agent or the Lender of any right, remedy, power
or privilege hereunder or under any Credit Document on any one occasion shall
not be construed


________________________________________________________ 
1 Insert bracketed language if "Lender" under this promissory note is also a
Swingline Lender.


E-1

--------------------------------------------------------------------------------




as a bar to any right or remedy that the Administrative Agent or the Lender
would otherwise have on any future occasion. The rights, remedies, powers and
privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers and
privileges provided by law.
All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 2.5 of the Credit Agreement,
and such Person shall be treated as the Lender hereunder for all purposes of the
Credit Agreement.
[Remainder of page intentionally left blank]




E-2

--------------------------------------------------------------------------------





THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
CHESAPEAKE ENERGY CORPORATION
 
By:
 
 
 
Name:
 
Title:





Promissory Note
Chesapeake Energy Corporation
Credit Agreement


